Exhibit 10.1
Execution Version
$50,000,000
CREDIT AGREEMENT
dated as of October 3, 2008
Among
CONTANGO OIL & GAS COMPANY
AND
CONTANGO RESOURCES COMPANY
as Borrowers,
THE LENDERS PARTY HERETO FROM TIME TO TIME
as Lenders,
and
GUARANTY BANK
as Administrative Agent and as Issuing Lender

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page
 
                ARTICLE I DEFINITIONS AND ACCOUNTING TERMS     1  
 
  Section 1.01   Certain Defined Terms     1  
 
  Section 1.02   Computation of Time Periods     16  
 
  Section 1.03   Accounting Terms; Changes in GAAP     16  
 
  Section 1.04   Types of Advances     16  
 
  Section 1.05   Miscellaneous     16  
 
                ARTICLE II CREDIT FACILITIES     17  
 
  Section 2.01   Commitment for Advances     17  
 
  Section 2.02   Borrowing Base     17  
 
  Section 2.03   Method of Borrowing     19  
 
  Section 2.04   Reduction of the Commitments     22  
 
  Section 2.05   Prepayment of Advances; Deposits Into Cash Collateral Account  
  22  
 
  Section 2.06   Repayment of Advances     24  
 
  Section 2.07   Letters of Credit     24  
 
  Section 2.08   Fees     28  
 
  Section 2.09   Interest     29  
 
  Section 2.10   Payments and Computations     30  
 
  Section 2.11   Sharing of Payments, Etc.     31  
 
  Section 2.12   Breakage Costs     32  
 
  Section 2.13   Increased Costs     32  
 
  Section 2.14   Taxes     33  
 
                ARTICLE III CONDITIONS PRECEDENT     35  
 
  Section 3.01   Conditions Precedent to Effectiveness     35  
 
  Section 3.02   Conditions Precedent to All Borrowings     38  
 
                ARTICLE IV REPRESENTATIONS AND WARRANTIES     39  
 
  Section 4.01   Corporate Existence; Subsidiaries     39  
 
  Section 4.02   Power     39  
 
  Section 4.03   Authorization and Approvals     39  
 
  Section 4.04   Enforceable Obligations     40  
 
  Section 4.05   Financial Statements     40  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page
 
               
 
  Section 4.06   True and Complete Disclosure     40  
 
  Section 4.07   Litigation; Compliance with Law     40  
 
  Section 4.08   Use of Proceeds     41  
 
  Section 4.09   Investment Company Act     41  
 
  Section 4.10   Federal Power Act     41  
 
  Section 4.11   Taxes     41  
 
  Section 4.12   Pension Plans     42  
 
  Section 4.13   Condition of Property; Casualties     42  
 
  Section 4.14   No Burdensome Restrictions; No Defaults     43  
 
  Section 4.15   Environmental Condition     43  
 
  Section 4.16   Permits, Licenses, Etc.     44  
 
  Section 4.17   Gas Contracts     44  
 
  Section 4.18   Liens; Titles, Leases, Etc.     44  
 
  Section 4.19   Solvency and Insurance     45  
 
  Section 4.20   Hedge Contracts     45  
 
  Section 4.21   Material Agreements     45  
 
                ARTICLE V AFFIRMATIVE COVENANTS     45  
 
  Section 5.01   Compliance with Laws, Etc.     45  
 
  Section 5.02   Maintenance of Insurance     46  
 
  Section 5.03   Preservation of Corporate Existence, Etc     47  
 
  Section 5.04   Payment of Taxes, Etc.     47  
 
  Section 5.05   Books and Records; Visitation Rights     47  
 
  Section 5.06   Reporting Requirements     47  
 
  Section 5.07   Maintenance of Property     50  
 
  Section 5.08   Agreement to Pledge     50  
 
  Section 5.09   Use of Proceeds     51  
 
  Section 5.10   Title Opinions     51  
 
  Section 5.11   Further Assurances; Cure of Title Defects     51  
 
  Section 5.12   Cash Management Services     52  
 
  Section 5.13   Certain Post Closing Matters     52  
 
                ARTICLE VI NEGATIVE COVENANTS     52  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page
 
               
 
  Section 6.01   Liens, Etc.     52  
 
  Section 6.02   Debts, Guaranties, and Other Obligations     54  
 
  Section 6.03   Agreements Restricting Liens and Distributions     54  
 
  Section 6.04   Merger or Consolidation; Asset Sales     54  
 
  Section 6.05   Restricted Payments     55  
 
  Section 6.06   Investments     55  
 
  Section 6.07   Affiliate Transactions     56  
 
  Section 6.08   Compliance with ERISA     56  
 
  Section 6.09   Sale-and-Leaseback     57  
 
  Section 6.10   Change of Business     57  
 
  Section 6.11   Organizational Documents, Name Change     57  
 
  Section 6.12   Use of Proceeds; Letters of Credit     57  
 
  Section 6.13   Take-or-Pay or Other Prepayments     58  
 
  Section 6.14   Limitation on Speculative Hedging     58  
 
  Section 6.15   Accounts Payable     58  
 
  Section 6.16   Current Ratio     58  
 
                ARTICLE VII EVENTS OF DEFAULT; REMEDIES     58  
 
  Section 7.01   Events of Default     58  
 
  Section 7.02   Optional Acceleration of Maturity     61  
 
  Section 7.03   Automatic Acceleration of Maturity     61  
 
  Section 7.04   Right of Set-off     62  
 
  Section 7.05   Non-exclusivity of Remedies     62  
 
  Section 7.06   Application of Proceeds     62  
 
                ARTICLE VIII MULTIPLE BORROWERS     63  
 
  Section 8.01   Obligations Joint and Several and Unconditional     63  
 
  Section 8.02   Reinstatement     64  
 
  Section 8.03   Subrogation     64  
 
  Section 8.04   Remedies     64  
 
  Section 8.05   Limitation on Obligations     64  
 
  Section 8.06   Borrower Representative     64  
 
                ARTICLE IX THE ADMINISTRATIVE AGENT AND THE ISSUING LENDER    
65  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page
 
               
 
  Section 9.01   Authorization and Action     65  
 
  Section 9.02   Administrative Agent’s Reliance, Etc.     65  
 
  Section 9.03   The Administrative Agent and Its Affiliates     66  
 
  Section 9.04   Lender Credit Decision     66  
 
  Section 9.05   Indemnification     66  
 
  Section 9.06   Successor Administrative Agent and Issuing Lender     67  
 
  Section 9.07   Collateral Matters     67  
 
                ARTICLE X MISCELLANEOUS     68  
 
  Section 10.01   Amendments, Etc.     68  
 
  Section 10.02   Notices, Etc.     69  
 
  Section 10.03   No Waiver; Remedies     70  
 
  Section 10.04   Costs and Expenses     70  
 
  Section 10.05   Binding Effect     70  
 
  Section 10.06   Lender Assignments and Participations     70  
 
  Section 10.07   Indemnification     73  
 
  Section 10.08   No Consequential Damages     74  
 
  Section 10.09   Execution in Counterparts     74  
 
  Section 10.10   Survival of Representations, Etc.     74  
 
  Section 10.11   Severability     74  
 
  Section 10.12   Business Loans     74  
 
  Section 10.13   Governing Law     74  
 
  Section 10.14   Submission to Jurisdiction     75  
 
  Section 10.15   Confidentiality     75  
 
  Section 10.16   WAIVER OF JURY TRIAL     76  
 
  Section 10.17   USA PATRIOT ACT Notice     76  
 
  Section 10.18   ORAL AGREEMENTS     76  

-iv-



--------------------------------------------------------------------------------



 



              EXHIBITS:
 
  Exhibit A   —   Form of Assignment and Assumption
 
  Exhibit B   —   Form of Mortgage
 
  Exhibit C   —   Form of Note
 
  Exhibit D   —   Form of Notice of Borrowing
 
  Exhibit E   —   Form of Notice of Conversion or Continuation
 
  Exhibit F   —   Form of Security Agreement
 
  Exhibit G   —   Form of Transfer Letters
 
            SCHEDULES:
 
  Schedule I   —   Borrowers, Administrative Agent, and Lender Information
 
  Schedule 4.01   —   Subsidiaries
 
  Schedule 4.05   —   Existing Debt
 
  Schedule 4.07   —   Litigation
 
  Schedule 4.20   —   Hedge Contracts
 
  Schedule 4.21   —   Material Contracts
 
  Schedule 6.07   —   Affiliate Transactions

 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This Credit Agreement dated as of October 3, 2008 is among Contango Oil &
Gas Company, a Delaware corporation (“Contango”), and Contango Resources
Company, a Delaware corporation (“CRC”, together with Contango, collectively,
the “Borrowers” and individually, a “Borrower”), the Lenders (as defined below),
and Guaranty Bank, as administrative agent and as issuing lender for such
Lenders.
     The parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     Section 1.01 Certain Defined Terms. As used in this Agreement, the terms
defined above shall have the meanings set forth above and the following terms
shall have the following meanings (unless otherwise indicated, such meanings to
be equally applicable to both the singular and plural forms of the terms
defined):
     “Acceptable Security Interest” in any Property means a Lien which
(a) exists in favor of the Administrative Agent for the benefit of the Secured
Parties, (b) is superior to all Liens or rights of any other Person in the
Property encumbered thereby other than Permitted Subject Liens, (c) secures the
Obligations, and (d) is perfected and enforceable.
     “Adjusted Reference Rate” means, for any day, the fluctuating rate per
annum of interest equal to the greater of (a) the Reference Rate in effect on
such day and (b) the Federal Funds Rate in effect on such day plus 1/2 of 1%.
     “Administrative Agent” means Guaranty Bank, in its capacity as agent
pursuant to Article IX, and any successor agent pursuant to Section 9.06.
     “Advance” means an advance by a Lender to a Borrower pursuant to
Section 2.01(a) as part of a Borrowing and refers to a Reference Rate Advance or
a Eurodollar Rate Advance.
     “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person or any Subsidiary of such Person. The
term “control” (including the terms “controlled by” or “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of a Control Percentage, by contract, or otherwise. Without limiting
the generality of the foregoing, a Person shall be deemed to be controlled by
another Person if such other Person possesses, directly or indirectly, the power
to vote 20% or more of the securities having ordinary voting power for the
election of directors, managing general partners or the equivalent.
     “Agreement” means this Credit Agreement, as the same may be amended,
supplemented, or otherwise modified from time to time in accordance with the
terms hereof.

 



--------------------------------------------------------------------------------



 



     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee, and accepted by the Administrative Agent,
in substantially the form of the attached Exhibit A.
     “Borrower Representative” means Contango which, pursuant to Section 8.06 of
this Agreement, is authorized to act on behalf of the Borrowers.
     “Borrowing” means a borrowing consisting of Advances made on the same day
by the Lenders pursuant to Section 2.01(a) or the Conversion or continuation of
such Advances pursuant to Section 2.03(b).
     “Borrowing Base” means at any particular time, the Dollar amount determined
as the “Borrowing Base” in accordance with Section 2.02 on account of Proven
Reserves attributable to Oil and Gas Properties of CRC (and, if Contango
acquires any Oil and Gas Properties, Contango) subject to an Acceptable Security
Interest and described in the most recent Engineering Report delivered to the
Administrative Agent and the Lenders pursuant to Section 2.02.
     “Business Day” means a day of the year on which banks are not required or
authorized to close in Dallas, Texas and, if the applicable Business Day relates
to any Eurodollar Rate Advances, on which dealings are carried on by banks in
the London interbank market.
     “Capital Leases” means, as applied to any Person, any lease of any Property
by such Person as lessee which would, in accordance with GAAP, be required to be
classified and accounted for as a capital lease on the balance sheet of such
Person.
     “Cash Collateral Account” means a special interest bearing cash collateral
account pledged by the Borrowers to the Administrative Agent containing cash
deposited pursuant to Section 2.05(b)(i), Section 7.02(b), or Section 7.03(b) to
be maintained with the Administrative Agent in accordance with Section 2.07(g)
and bear interest or be invested in the Administrative Agent’s reasonable
discretion.
     “Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
     “Cash Management Bank” means Guaranty Bank.
     “Cash Management Bank Obligations” means all obligations of the Borrowers
or any Subsidiary thereof arising from time to time under any Cash Management
Agreement with the Cash Management Bank; provided that if such Cash Management
Bank ceases to be a Lender or an Affiliate of a Lender hereunder, the Cash
Management Bank Obligations owed to such Cash Management Bank shall no longer be
secured or guaranteed under any Loan Document.

2



--------------------------------------------------------------------------------



 



     “CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.
     “Change in Control” means any of the following events: (a) any “person” or
“group” (within the meaning of Section 13(d) or 14(d) of the Exchange Act has
become, directly or indirectly, the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a Person shall be
deemed to have “beneficial ownership” of all such shares that any such Person
has the right to acquire, whether such right is exercisable immediately or only
after the passage of time, by way of merger, consolidation or otherwise), of a
majority or more of the common stock of Contango on a fully-diluted basis, after
giving effect to the conversion and exercise of all outstanding warrants,
options and other securities of Contango (whether or not such securities are
then currently convertible or exercisable), (b) during any period of two
consecutive calendar quarters, individuals who at the beginning of such period
were members of Contango’s board of directors cease for any reason to constitute
a majority of the directors of Contango then in office unless (i) such new
directors were elected by a majority of the directors of Contango who
constituted the board of directors of Contango at the beginning of such period
(or by directors so elected) or (ii) the reason for such directors failing to
constitute a majority is a result of retirement by directors due to age, death
or disability, (c) any Borrower ceases to own directly or indirectly all of the
Equity Interests of each of its Subsidiaries that such Borrower owns on the date
of this Agreement, or (d) Kenneth R. Peak ceases to be (i) the Chairman,
President and Chief Executive Officer of Contango and is not replaced with an
individual satisfactory to the Administrative Agent in its sole discretion
within 90 days after he ceases to be the Chairman, President and Chief Executive
Officer of Contango or (ii) actively engaged in the executive management of any
of the Borrowers and is not replaced with an individual satisfactory to the
Administrative Agent in its sole discretion within 90 days after he ceases to be
actively engaged in the executive management of any Borrower.
     “Closing Date” means the date on which all of the conditions precedent to
effectiveness of this Agreement set forth in Section 3.01 shall have been
satisfied by the Borrowers or waived in writing by the Lenders.
     “Code” means the Internal Revenue Code of 1986, as amended, and any
successor statute.
     “Collateral” means (a) all “Collateral” and “Mortgaged Properties” (as
defined in each of the Mortgages and the Security Agreements, as applicable) or
similar terms used in the Security Instruments and (b) all amounts contained in
bank accounts of each Borrower maintained by any Lender.
     “Commitment” means, for any Lender, the amount set opposite such Lender’s
name on Schedule I as its Commitment, or if such Lender has entered into any
Assignment and Acceptance, as set forth for such Lender as its Commitment in the
Register maintained by the Administrative Agent pursuant to Section 10.06(c), as
such amount may be reduced or terminated pursuant to Section 2.04 or Article VII
or otherwise under this Agreement, and “Commitments” shall mean all such
Commitments collectively. The aggregate Commitments on the date hereof are
$50,000,000.

3



--------------------------------------------------------------------------------



 



     “Commitment Termination Date” means the earlier of (a) the Maturity Date
and (b) the earlier termination in whole of the Commitments pursuant to
Section 2.04 or Article VII.
     “Control Percentage” means, with respect to any Person, the percentage of
the outstanding Equity Interest (including any options, warrants or similar
rights to purchase such Equity Interest) of such Person having ordinary voting
power which gives the direct or indirect holder of such Equity Interest the
power to elect a majority of the board of directors (or other applicable
governing body) of such Person.
     “Controlled Group” means all members of a controlled group of corporations
and all businesses (whether or not incorporated) under common control which,
together with one or more Borrowers, are treated as a single employer under
Section 414 of the Code.
     “Convert,” “Conversion,” and “Converted” each refers to a conversion of an
Advance of one Type into an Advance of another Type pursuant to Section 2.03(b).
     “Credit Extensions” means (a) an Advance made by any Lender, and (b) the
issuance, increase or extension of any Letter of Credit by the Issuing Lender.
     “Current Assets” means, for any period, the current assets of Contango and
its consolidated Subsidiaries. For purposes of this calculation “current assets”
shall include, as of the date of calculation, the Unused Commitment Amount and
shall exclude, as of the date of calculation, (a) the current portion of
deferred tax assets, (b) any assets representing a valuation account arising
from the application of SFAS 133 and 143, and (c) any cash deposited with or at
the request of a counterparty to any Hedge Contract.
     “Current Liabilities” means, for any period, the current liabilities of
Contango and its consolidated Subsidiaries. For purposes of this calculation
“current liabilities” shall exclude, as of the date of calculation, (a) the
current portion of Debt existing under this Agreement, (b) any liabilities
representing a valuation account arising from the application of SFAS 133 and
143, and (c) the current portion of deferred tax obligations.
     “Debt,” for any Person, means without duplication:
     (a) indebtedness of such Person for borrowed money, including, without
limitation, obligations under letters of credit and agreements relating to the
issuance of letters of credit or acceptance financing;
     (b) obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments;
     (c) obligations of such Person to pay the deferred purchase price of
Property or services (including, without limitation, obligations that are
non-recourse to the credit of such Person but are secured by the assets of such
Person, but excluding trade accounts payable);
     (d) obligations of such Person as lessee under Capital Leases and
obligations of such Person in respect of synthetic leases;

4



--------------------------------------------------------------------------------



 



     (e) obligations of such Person under any Interest Hedge Agreement or
Hydrocarbon Hedge Agreement;
     (f) obligations of such Person owing in respect of redeemable preferred
stock or other preferred equity interest of such Person;
     (g) any obligations of such Person owing in connection with any volumetric
or production prepayments;
     (h) obligations of such Person under direct or indirect guaranties in
respect of, and obligations (contingent or otherwise) of such Person to purchase
or otherwise acquire, or otherwise to assure a creditor against loss in respect
of, indebtedness or obligations of others of the kinds referred to in clauses
(a) through (g) above;
     (i) indebtedness or obligations of others of the kinds referred to in
clauses (a) through (h) secured by any Lien on or in respect of any Property of
such Person; and
     (j) all liabilities of such Person in respect of unfunded vested benefits
under any Plan.
     “Default” means (a) an Event of Default or (b) any event or condition which
with notice or lapse of time or both would become an Event of Default.
     “Dollars” and “$” means lawful money of the United States of America.
     “Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund, and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent and the Issuing Lender in their sole
discretion and (ii) unless an Event of Default has occurred and is continuing at
the time any assignment is effected pursuant to this Agreement, the Borrower
Representative (which consent by the Borrower Representative may not be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include a Borrower or any Affiliate or Subsidiary
of a Borrower.
     “Engineering Report” means a report, in form and substance reasonably
satisfactory to the Administrative Agent, prepared by an Independent Engineer,
addressed to the Administrative Agent and the Lenders with respect to the Oil
and Gas Properties owned by any Borrower or any of its Subsidiaries (or to be
acquired by any Borrower or any of its Subsidiaries, as applicable) which are or
are to be included in the Borrowing Base, which report shall (a) specify the
location, quantity, and type of the estimated Proven Reserves attributable to
such Oil and Gas Properties, (b) contain a projection of the rate of production
of such Oil and Gas Properties, (c) contain an estimate of the net operating
revenues to be derived from the production and sale of Hydrocarbons from such
Proven Reserves based on product price and cost escalation assumptions
reasonably specified by the Administrative Agent and the Lenders, and
(d) contain such other information as is customarily obtained from and provided
in such reports or is otherwise reasonably requested by the Administrative
Agent.
     “Environment” or “Environmental” shall have the meanings set forth in 42
U.S.C. 9601(8) (1988).

5



--------------------------------------------------------------------------------



 



     “Environmental Claim” means any third party (including governmental
agencies and employees) action, lawsuit, claim, demand, regulatory action or
proceeding, order, decree, consent agreement or notice of potential or actual
responsibility or violation (including claims or proceedings under the
Occupational Safety and Health Acts or similar laws or requirements relating to
health or safety of employees) which seeks to impose liability under any
Environmental Law or common law theories.
     “Environmental Law” means, as to any Borrower or any Subsidiary of a
Borrower, all Legal Requirements applicable to such Borrower or such Subsidiary
arising from, relating to, or in connection with the Environment, health, or
safety, including without limitation CERCLA, relating to (a) pollution,
contamination, injury, destruction, loss, protection, cleanup, reclamation or
restoration of the air, surface water, groundwater, land surface or subsurface
strata, or other natural resources; (b) solid, gaseous or liquid waste
generation, treatment, processing, recycling, reclamation, cleanup, storage,
disposal or transportation; (c) exposure to pollutants, contaminants, hazardous,
or toxic substances, materials or wastes; (d) the safety or health of employees;
or (e) the manufacture, processing, handling, transportation, distribution in
commerce, use, storage or disposal of hazardous, or toxic substances, materials
or wastes.
     “Environmental Permit” means any permit, license, order, approval,
registration or other authorization under Environmental Law.
     “Equity Interest” means with respect to any Person, any shares, interests,
participation, or other equivalents (however designated) of corporate stock,
membership interests, or partnership interests (or any other ownership
interests) of such Person.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “ERISA Affiliate” means each member of a controlled group of corporations
and all businesses (whether or not incorporated) under common control which,
together with a Borrower, are treated as a single employer under Section 414 of
the Code.
     “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Federal Reserve Board (or any successor), as in effect from
time to time.
     “Eurodollar Rate” means, for the Interest Period for each Eurodollar Rate
Advance comprising the same Borrowing, the interest rate per annum (rounded
upward to the nearest whole multiple of 1/100 of 1% per annum) set forth on
Reuters Reference LIBOR01 as the London Interbank Offered Rate, for deposits in
Dollars at 11:00 a.m. (London, England time) two Business Days before the first
day of such Interest Period and for a period equal to such Interest Period;
provided that, provided that, if no such quotation appears on the Reuters
Reference LIBOR01, the Eurodollar Rate shall be an interest rate per annum equal
to the rate per annum at which deposits in Dollars are offered by the principal
office of Guaranty Bank (or such other Lender as shall then be serving as the
Administrative Agent) in London, England to prime banks in the London interbank
market at 11:00 a.m. (London, England time) two Business Days before the first
day of such Interest Period in an amount substantially equal to the Eurodollar

6



--------------------------------------------------------------------------------



 



Rate Advance to be maintained by the Lender that is the Administrative Agent in
respect of such Borrowing and for a period equal to such Interest Period.
     “Eurodollar Rate Advance” means an Advance which bears interest as provided
in Section 2.09(b).
     “Event of Default” has the meaning specified in Section 7.01.
     “Expiration Date” means, with respect to any Letter of Credit, the date on
which such Letter of Credit will expire or terminate in accordance with its
terms.
     “Extraordinary Proceeds” means any cash received by or paid to or for the
account of a Borrower not in the ordinary course of business (but excluding
proceeds described in Section 2.04(b)(i) or (ii), and proceeds of Equity
issuances by Contango and capital infusions by Contango in CRC), including
amounts received in respect of foreign, United States, state or local tax
refunds, pension plan reversions, purchase price and other monetary adjustments
made pursuant to any acquisition document and/or indemnification payments made
pursuant to any acquisition document (other than such indemnification payments
to the extent that the amounts so received are applied by the applicable
Borrower for the purpose of replacing, repairing or restoring any assets or
properties of such Borrower, thereby satisfying the condition giving rise to the
claim for indemnification, or otherwise covering any out-of-pocket expenses
incurred by such Borrower in obtaining such payments).
     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for any such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
     “Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.
     “Fee Letter” means that certain letter agreement dated as of October 3,
2008 among the Borrowers and Guaranty Bank.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “GAAP” means United States generally accepted accounting principles as in
effect from time to time, applied on a basis consistent with the requirements of
Section 1.03.
     “Governmental Authority” means, as to any Person in connection with any
subject, any foreign, national, state or provincial governmental authority, or
any political subdivision of any state thereof, or any agency, department,
commission, board, authority or instrumentality, bureau

7



--------------------------------------------------------------------------------



 



or court, in each case having jurisdiction over such Person or such Person’s
Property in connection with such subject.
     “Hazardous Substance” means the substances identified as such pursuant to
CERCLA and those regulated under any other Environmental Law, including without
limitation pollutants, contaminants, petroleum, petroleum products,
radionuclides, radioactive materials, and medical and infectious waste.
     “Hazardous Waste” means the substances regulated as such pursuant to any
Environmental Law.
     “Hedge Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     “Hydrocarbon Hedge Agreement” means a Hedge Contract which is intended to
reduce or eliminate the risk of fluctuations in the price of Hydrocarbons.
     “Hydrocarbons” means oil, gas, coal seam gas, casinghead gas, drip
gasoline, natural gasoline, condensate, distillate, and all other liquid and
gaseous hydrocarbons produced or to be produced in conjunction therewith from a
well bore and all products, by-products, and other substances derived therefrom
or the processing thereof, and all other minerals and substances produced in
conjunction with such substances, including, but not limited to, sulfur,
geothermal steam, water, carbon dioxide, helium, and any and all minerals, ores,
or substances of value and the products and proceeds therefrom.
     “Independent Engineer” means William M. Cobb & Associates, Inc., or any
other engineering firm reasonably acceptable to the Administrative Agent.
     “Initial Financial Statements” means the audited consolidated balance sheet
of Contango as at June 30, 2008, and the related audited consolidated and
consolidating statements of income, cash flow, and retained earnings for the
fiscal year then ended.
     “Interest Expense” means, for each Borrower and its consolidated
Subsidiaries for any period, without duplication total interest, letter of
credit fees, and other fees and expenses incurred in connection with any Debt
for such period, whether paid or accrued, including,

8



--------------------------------------------------------------------------------



 



without limitation, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers’ acceptance financing, imputed
interest under Capital Leases, and net costs under Interest Hedge Agreements,
all as determined in conformity with GAAP.
     “Interest Hedge Agreement” means a Hedge Contract between a Borrower and
one or more financial institutions providing for the exchange of nominal
interest obligations between such Borrower and such financial institution or the
cap of the interest rate on any Debt of such Borrower.
     “Interest Period” means, for each Eurodollar Rate Advance comprising part
of the same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Reference Rate Advance into a
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower Representative pursuant to the provisions below and Section 2.03 and,
thereafter, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of the period selected by
the Borrower Representative pursuant to the provisions below and Section 2.03.
The duration of each such Interest Period shall be one, two, or three months, in
each case as the Borrower Representative may, upon notice received by the
Administrative Agent not later than 2:00 p.m. (Central Standard or Daylight
Savings Time) on the third Business Day prior to the first day of such Interest
Period, select; provided, however, that:
     (a) no Borrower may select any Interest Period which ends after the
Commitment Termination Date;
     (b) Interest Periods commencing on the same date for Advances comprising
part of the same Borrowing shall be of the same duration;
     (c) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day; and
     (d) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month.
     “Issuing Lender” means Guaranty Bank and any successor issuing bank
pursuant to Section 9.06.
     “Leases” means all oil and gas leases, oil, gas and mineral leases, oil,
gas and casinghead gas leases or any other instruments, agreements, or
conveyances under and pursuant to which the owner thereof has or obtains the
right to enter upon lands and explore for, drill, and develop such lands for the
production of Hydrocarbons.
     “Legal Requirement” means, as to any Person, any law, statute, ordinance,
decree, requirement, order, judgment, rule, regulation (or official
interpretation of any of the foregoing)

9



--------------------------------------------------------------------------------



 



of, and the terms of any license or permit issued by, any Governmental
Authority, including, but not limited to, Regulations D, T, U, and X, which is
applicable to such Person.
     “Lenders” means the lenders listed on the signature pages of this Agreement
and each Eligible Assignee that shall become a party to this Agreement pursuant
to Section 10.06.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s administrative questionnaire requested
by the Administrative Agent, or such other office or offices as a Lender may
from time to time notify the Borrower Representative and the Administrative
Agent.
     “Letter of Credit” means any standby letter of credit issued by the Issuing
Lender for the account of a Borrower in connection with the Commitments and
which is subject to this Agreement, and “Letters of Credit” means all such
letters of credit collectively.
     “Letter of Credit Application” means the Issuing Lender’s standard form
letter of credit application for standby letters of credit that has been
executed by the Borrower Representative and accepted by the Issuing Lender in
connection with the issuance of a Letter of Credit.
     “Letter of Credit Documents” means all Letters of Credit, Letter of Credit
Applications, and agreements, documents, and instruments entered into in
connection with or relating thereto.
     “Letter of Credit Exposure” means, at any time, the sum of (a) the
aggregate undrawn maximum face amount of all Letters of Credit at such time plus
(b) the aggregate unpaid amount of all Reimbursement Obligations at such time.
     “Letter of Credit Obligations” means the obligations of the Borrowers under
this Agreement in connection with the Letters of Credit, including the
Reimbursement Obligations.
     “Lien” means any mortgage, lien, pledge, assignment, charge, deed of trust,
security interest, hypothecation, preference, deposit arrangement for a third
party’s benefit or encumbrance (or other type of arrangement having the
practical effect of the foregoing) to secure or provide for the payment of any
obligation of any Person, whether arising by contract, operation of law, or
otherwise (including, without limitation, the interest of a vendor or lessor
under any conditional sale agreement, synthetic lease, Capital Lease, or other
title retention agreement).
     “Liquid Investments” means:
     (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States maturing within
180 days from the date of any acquisition thereof;
     (b) (i) negotiable or nonnegotiable certificates of deposit, time deposits,
or other similar banking arrangements maturing within 180 days from the date of
acquisition thereof (“bank debt securities”), issued by (A) any Lender (or any
Affiliate of any Lender) or (B) any other bank or trust company if at the time
of deposit or purchase, such bank debt securities are rated not less than “AA”
(or the then equivalent) by the rating service of Standard & Poor’s

10



--------------------------------------------------------------------------------



 



Ratings Group or of Moody’s Investors Service, Inc., and (ii) commercial paper
issued by (A) any Lender (or any Affiliate of any Lender) or (B) any other
Person if at the time of purchase such commercial paper is rated not less than
“A-1” (or the then equivalent) by the rating service of Standard & Poor’s
Ratings Group or not less than “P-1” (or the then equivalent) by the rating
service of Moody’s Investors Service, Inc., or upon the discontinuance of both
of such services, such other nationally recognized rating service or services,
as the case may be, as shall be selected by the Borrower Representative with the
consent of the Required Lenders;
     (c) deposits in money market funds investing exclusively in investments
described in clauses (a) and (b) above;
     (d) repurchase agreements relating to investments described in clauses
(a) and (b) above with a market value at least equal to the consideration paid
in connection therewith, with any Person who regularly engages in the business
of entering into repurchase agreements and has a combined capital surplus and
undivided profit of not less than $500,000,000.00, if at the time of entering
into such agreement the debt securities of such Person are rated not less than
“AA” (or the then equivalent) by the rating service of Standard & Poor’s Ratings
Group or of Moody’s Investors Service, Inc.; and
     (e) such other instruments (within the meaning of Article 9 of the Texas
Business and Commerce Code) as the Borrower Representative may request and the
Administrative Agent may approve in writing.
     “Loan Documents” means this Agreement, the Notes, the Letter of Credit
Documents, the Security Instruments, each Hedge Contract entered into with a
Swap Counterparty, and each other agreement, instrument, certificate or document
executed by any Borrower, the Borrower Representative, or any Borrower’s
Subsidiary or any of their respective officers at any time in connection with
this Agreement.
     “Material Adverse Change” means (a) a material adverse change since
June 30, 2008 in the business, assets (including Oil and Gas Properties),
condition (financial or otherwise), results of operations, or prospects of the
Borrowers and their respective Subsidiaries taken as a whole (but excluding any
adverse change resulting from Hurricane Gustav or Hurricane Ike) or (b) a
material adverse effect on any Borrower’s or any Borrower’s Subsidiary’s ability
to perform its obligations under this Agreement, any Note, or any other Loan
Document.
     “Maturity Date” means October 3, 2010, or to the extent that the Maturity
Date is extended in writing by all the Lenders (it being understood that no such
Lender is obligated to grant any such extension), such later date that is
approved by the Lenders.
     “Maximum Rate” means the maximum nonusurious interest rate under applicable
law (determined under such laws after giving effect to any items which are
required by such laws to be construed as interest in making such determination,
including without limitation if required by such laws, certain fees and other
costs).
     “Mortgages” means, collectively, the Mortgages, Deeds of Trust, Security
Agreements, Assignment of Liens and Security Interests, Financing Statements and
Assignments of Production or any other mortgage or deed of trust executed by any
Borrower in favor of the

11



--------------------------------------------------------------------------------



 



Administrative Agent for the ratable benefit of the Secured Parties in
substantially the form of the attached Exhibit B or such other form as may be
requested by the Administrative Agent.
     “Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.
     “Note” means a promissory note of the Borrowers payable to the order of any
Lender, in substantially the form of the attached Exhibit C, evidencing
indebtedness of the Borrower to such Lender resulting from Advances owing to
such Lender.
     “Notice of Borrowing” means a notice of borrowing in the form of the
attached Exhibit D signed by a Responsible Officer of the Borrower
Representative.
     “Notice of Conversion or Continuation” means a notice of conversion or
continuation in the form of the attached Exhibit E signed by a Responsible
Officer of the Borrower Representative.
     “Obligations” means (a) all principal, interest, fees, reimbursements,
indemnifications, and other amounts payable by any Borrower or any Subsidiary of
a Borrower to the Administrative Agent, the Issuing Lender, or the Lenders under
the Loan Documents, including without limitation, the Letter of Credit
Obligations, and (b) all Cash Management Bank Obligations, and all renewals,
extensions and/or rearrangements of any of the foregoing.
     “Oil and Gas Properties” means fee mineral interests, term mineral
interests, Leases, subleases, farm-outs, royalties, overriding royalties, net
profit interests, carried interests, production payments and similar mineral
interests, and all unsevered and unextracted Hydrocarbons in, under, or
attributable to such oil and gas Properties and interests.
     “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.
     “Permit” means any approval, certificate of occupancy, consent, waiver,
exemption, variance, franchise, order, permit, authorization, right or license
of or from any Governmental Authority, including without limitation, an
Environmental Permit.
     “Permitted Liens” means the Liens permitted under Section 6.01.
     “Permitted Subject Liens” means the Liens permitted under paragraphs (b),
(c), (d), (e), (f), (g), (h) and (i) of Section 6.01.
     “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, limited liability corporation or company,
limited liability partnership, trust, unincorporated association, joint venture
or other entity, or a government or any political subdivision or agency thereof
or any trustee, receiver, custodian or similar official.
     “Plan” means an employee benefit plan (other than a Multiemployer Plan)
maintained for employees of any Borrower or any member of the Controlled Group
and covered by Title IV of ERISA or subject to the minimum funding standards
under Section 412 of the Code.

12



--------------------------------------------------------------------------------



 



     “Pro Rata Share” means, with respect to any Lender, (a) with respect to
amounts owing under the Commitments, (i) if such Commitments have not been
canceled, the ratio (expressed as a percentage) of such Lender’s uncancelled
Commitment at such time to the aggregate uncancelled Commitments at such time,
or (ii) if the aggregate Commitments have been terminated, the ratio as
determined pursuant to the preceding clause (i) immediately prior to such
termination or (b) with respect to amounts owing generally under this Agreement
and the other Loan Documents, the ratio (expressed as a percentage) of aggregate
Commitments of such Lender to the aggregate Commitments of all the Lenders (or
if such Commitments have been terminated, the ratio (expressed as a percentage)
of Credit Extensions owing to such Lender to the aggregate Credit Extensions
owing to all such Lenders).
     “Property” of any Person means any property or assets (whether real,
personal, or mixed, tangible or intangible) of such Person.
     “Proven Reserves” means, at any particular time, the estimated quantities
of Hydrocarbons which geological and engineering data demonstrate with
reasonable certainty to be recoverable in future years from known reservoirs
attributable to Oil and Gas Properties included or to be included in the
Borrowing Base under then existing economic and operating conditions (i.e.,
prices and costs as of the date the estimate is made).
     “Reference Rate” means a fluctuating interest rate per annum as shall be in
effect from time to time equal to the rate of interest publicly announced by
Guaranty Bank (or such other Lender as shall then be serving as the
Administrative Agent), as its reference rate, whether or not any Borrower has
notice thereof.
     “Reference Rate Advance” means an Advance which bears interest as provided
in Section 2.09(a).
     “Register” has the meaning set forth in paragraph (c) of Section 10.06.
     “Regulations D, T, U, and X” mean Regulations D, T, U, and X of the Federal
Reserve Board, as the same is from time to time in effect, and all official
rulings and interpretations thereunder or thereof.
     “Reimbursement Obligations” means the obligations of the Borrowers to
reimburse the Issuing Lender for amounts paid by the Issuing Lender under
Letters of Credit as established by the Letter of Credit Applications and
Section 2.07(d)(i).
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Release” shall have the meaning set forth in CERCLA or under any other
Environmental Law.
     “Reportable Event” means a “reportable event” described in Section 4043 of
ERISA and the regulations issued thereunder.

13



--------------------------------------------------------------------------------



 



     “Required Lenders” means, (a) at any time when there are more than two
Lenders, Lenders holding at least 66 2/3% of the aggregate Commitments, or if
the Commitments have been terminated or expired, 66 2/3% of the outstanding
principal amount of the Advances and Letter of Credit Exposure (with the
aggregate amount of each Lender’s risk participation and funded participation in
Letter of Credit Obligations being deemed to be “held” by such Lender for
purposes of this definition) or (b) at any time when there are one or two
Lenders, all of the Lenders.
     “Response” shall have the meaning set forth in CERCLA or under any other
Environmental Law.
     “Responsible Officer” means (a) with respect to any Person that is a
corporation, such Person’s Chairman, Chief Executive Officer, President, Chief
Financial Officer, Vice President or Secretary, (b) with respect to any Person
that is a limited liability company, a manager or the Chairman, Chief Executive
Officer, President, Chief Financial Officer, Vice President or Secretary of such
Person or of such Person’s managing member or manager, and (c) with respect to
any Person that is a general partnership or a limited liability partnership, the
Chief Executive Officer, President, Chief Financial Officer, Vice President or
Secretary of such Person’s general partner or partners.
     “Restricted Payment” means, with respect to any Person, (a) any direct or
indirect dividend or distribution (whether in cash, securities or other
Property) or any direct or indirect payment of any kind or character (whether in
cash, securities or other Property) in consideration for or otherwise in
connection with any retirement, purchase, redemption or other acquisition of any
Equity Interest of such Person, or any options, warrants or rights to purchase
or acquire any such Equity Interest of such Person or (b) principal or interest
payments (in cash, Property or otherwise) on, or redemptions of, subordinated
debt of such Person; provided that the term “Restricted Payment” shall not
include any dividend or distribution payable solely in Equity Interests of such
Person or warrants, options, or other rights to purchase such Equity Interests.
     “Secured Parties” means the Administrative Agent, the Issuing Lender, the
Lenders, the Cash Management Bank and the Swap Counterparties.
     “Security Agreements” means the Security Agreements, each in substantially
the form of the attached Exhibit F, executed by any of the Borrowers.
     “Security Instruments” means, collectively, (a) the Mortgages, (b) the
Transfer Letters, (c) the Security Agreements, (d) each other agreement,
instrument or document executed at any time in connection with the Security
Agreements or the Mortgages, (e) each agreement, instrument or document executed
in connection with the Cash Collateral Account, and (f) each other agreement,
instrument or document executed at any time in connection with securing the
Obligations.
     “Solvent” means, with respect to any Person as of the date of any
determination, that on such date (a) the fair value of the Property of such
Person (both at fair valuation and at present fair saleable value) is greater
than the total liabilities, including contingent liabilities, of such Person,
(b) the present fair saleable value of the assets of such Person is not less
than the amount

14



--------------------------------------------------------------------------------



 



that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured, (c) such Person is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations, and
other commitments as they mature in the normal course of business, (d) such
Person does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
Property would constitute unreasonably small capital after giving due
consideration to current and anticipated future capital requirements and current
and anticipated future business conduct and the prevailing practice in the
industry in which such Person is engaged. In computing the amount of contingent
liabilities at any time, such liabilities shall be computed at the amount which,
in light of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.
     “Subsidiary” of a Person means any corporation or other entity of which
more than 50% of the outstanding Equity Interests having ordinary voting power
under ordinary circumstances to elect a majority of the board of directors or
similar governing body of such corporation or other entity (irrespective of
whether at such time Equity Interests of any other class or classes of such
corporation or other entity shall or might have voting power upon the occurrence
of any contingency) is at the time directly or indirectly owned or controlled by
such Person, by such Person and one or more Subsidiaries of such Person or by
one or more Subsidiaries of such Person. Unless otherwise indicated herein, each
reference to the term “Subsidiary” shall mean a Subsidiary of a Borrower.
Notwithstanding the foregoing, in no event shall Contango Offshore Exploration,
LLC be considered a Subsidiary.
     “Swap Counterparty” means any Lender (or Affiliate of a Lender) that is
party to a Hydrocarbon Hedge Agreement or Interest Hedge Agreement with a
Borrower or any of its Subsidiaries; provided that, any such Swap Counterparty
that ceases to be a Lender or an Affiliate of a Lender shall continue to be a
“Swap Counterparty” for purposes of this Agreement and the other Loan Documents
to the extent that such Swap Counterparty entered into a Hedge Contract with a
Borrower or any of its Subsidiaries and such Hedge Contract remains in effect
and there are remaining obligations under such Hedge Contract (but excluding any
transactions, confirms, or trades entered into after such Person ceases to be a
Lender or an Affiliate of a Lender).
     “Swap Termination Value” means, in respect of any one or more Hedge
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedge Contracts, (a) for any date on or after
the date such Hedge Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Contracts, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Contracts (which may include a Lender or a Swap
Counterparty).
     “Termination Event” means (a) a Reportable Event with respect to a Plan
(other than a Reportable Event not subject to the provision for 30-day notice to
the PBGC under such regulations), (b) the withdrawal of a Borrower or any of its
Affiliates from a Plan during a plan

15



--------------------------------------------------------------------------------



 



year in which it was a “substantial employer” as defined in Section 4001(a)(2)
of ERISA, (c) the filing of a notice of intent to terminate a Plan or the
treatment of a Plan amendment as a termination under Section 4041 of ERISA,
(d) the institution of proceedings to terminate a Plan by the PBGC, or (e) any
other event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan.
     “Transfer Letters” means, collectively, the letters in lieu of transfer
orders in substantially the form of the attached Exhibit G and executed by any
Borrower executing a Mortgage.
     “Type” has the meaning set forth in Section 1.04.
     “Unused Commitment Amount” means, with respect to a Lender at any time,
(a) the lesser of (i) such Lender’s Commitment at such time and (ii) such
Lender’s Pro Rata Share of the Borrowing Base then in effect at such time minus
(b) in each case the sum of (i) the aggregate outstanding principal amount of
all Advances owed to such Lender at such time plus (ii) such Lender’s Pro Rata
Share of the aggregate Letter of Credit Exposure at such time.
     Section 1.02 Computation of Time Periods. In this Agreement, with respect
to the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the words “to” and “until”
each means “to but excluding”.
     Section 1.03 Accounting Terms; Changes in GAAP. Except as otherwise
expressly provided herein, all accounting terms used herein shall be
interpreted, and all financial statements and certificates and reports as to
financial matters required to be delivered to the Lenders hereunder shall
(unless otherwise disclosed to the Lenders in writing at the time of delivery
thereof) be prepared, in accordance with GAAP applied on a basis consistent with
those used in the preparation of the Initial Financial Statements. All
calculations made for the purposes of determining compliance with this Agreement
shall (except as otherwise expressly provided herein) be made by application of
GAAP applied on a basis consistent with those used in the preparation of the
Initial Financial Statements. In addition, all calculations and defined
accounting terms used herein shall, unless expressly provided otherwise, when
referring to any Person, refer to such Person on a consolidated basis and mean
such Person and its consolidated Subsidiaries.
     Section 1.04 Types of Advances. Advances are distinguished by “Type.” The
“Type” of an Advance refers to the determination whether such Advance is a
Eurodollar Rate Advance or Reference Rate Advance.
     Section 1.05 Miscellaneous. Article, Section, Schedule, and Exhibit
references are to Articles and Sections of and Schedules and Exhibits to this
Agreement, unless otherwise specified. All references to instruments, documents,
contracts, and agreements are references to such instruments, documents,
contracts, and agreements as the same may be amended, supplemented, and
otherwise modified from time to time, unless otherwise specified. The words
“hereof”, “herein”, and “hereunder” and words of similar import when used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. The term “including” means “including,
without limitation,”. Paragraph headings have been inserted in this Agreement as
a matter of convenience for reference only and it is agreed that

16



--------------------------------------------------------------------------------



 



such paragraph headings are not a part of this Agreement and shall not be used
in the interpretation of any provision of this Agreement.
ARTICLE II
CREDIT FACILITIES
     Section 2.01 Commitment for Advances.
     (a) Each Lender severally agrees, on the terms and conditions set forth in
this Agreement, to make Advances to any Borrower from time to time on any
Business Day during the period from the date of this Agreement until the
Commitment Termination Date in an amount for each Lender not to exceed such
Lender’s Unused Commitment Amount. Each Borrowing shall, in the case of
Borrowings consisting of Reference Rate Advances, be in an aggregate amount not
less than $100,000 and in integral multiples of $100,000 in excess thereof, and
in the case of Borrowings consisting of Eurodollar Rate Advances, be in an
aggregate amount not less than $100,000 and in integral multiples of $100,000 in
excess thereof, and in each case shall consist of Advances of the same Type made
on the same day by the Lenders ratably according to their respective
Commitments. Within the limits of each Lender’s Commitment, and subject to the
terms of this Agreement, any Borrower may from time to time borrow, prepay, and
reborrow Advances.
     (b) Notes. The indebtedness of the Borrowers to each Lender resulting from
the Advances owing to such Lender shall be evidenced by a Note of the Borrowers
payable to the order of such Lender.
     Section 2.02 Borrowing Base.
     (a) Borrowing Base. The initial Borrowing Base in effect as of the date of
this Agreement has been set by the Administrative Agent and the Lenders and
acknowledged and accepted by the Borrowers as $375,000,000. Such initial
Borrowing Base shall remain in effect until the next redetermination made
pursuant to this Section 2.02. The Borrowing Base shall be determined in
accordance with the standards set forth in Section 2.02(d) and is subject to
periodic redetermination pursuant to Section 2.02(b) and Section 2.02(c).
     (b) Calculation of Borrowing Base.
          (i) The Borrower Representative shall deliver to the Administrative
Agent and each of the Lenders on or before each April 1, beginning April 1,
2009, an Engineering Report dated effective as of the immediately preceding
December 31, and such other information as may be reasonably requested by any
Lender with respect to the Oil and Gas Properties included or to be included in
the Borrowing Base. The Administrative Agent shall promptly, and in any event
within 30 days after the Administrative Agent and the Lenders’ receipt of such
Engineering Report and other information, deliver to each Lender the
Administrative Agent’s recommendation for the redetermined Borrowing Base. The
Administrative Agent and the Lenders shall promptly, and in any event within
15 days after the Lenders’ receipt of the Administrative Agent’s recommendation,
redetermine the Borrowing Base in accordance with Section 2.02(d), and the
Administrative Agent shall promptly notify the Borrower Representative in
writing of the amount of the Borrowing Base as so redetermined.

17



--------------------------------------------------------------------------------



 



          (ii) The Borrower Representative shall deliver to the Administrative
Agent and each Lender on or before each October 1, beginning October 1, 2009, an
Engineering Report dated effective as of the immediately preceding June 30, and
such other information as may be reasonably requested by the Administrative
Agent or any Lender with respect to the Oil and Gas Properties included or to be
included in the Borrowing Base. The Administrative Agent shall promptly, and in
any event within 30 days after the Administrative Agent and the Lenders’ receipt
of such Engineering Report and other information, deliver to each Lender the
Administrative Agent’s recommendation for the redetermined Borrowing Base. The
Administrative Agent and the Lenders shall promptly, and in any event within
15 days after the Lenders’ receipt of the Administrative Agent’s recommendation,
redetermine the Borrowing Base in accordance with Section 2.02(d), and the
Administrative Agent shall promptly notify the Borrower Representative in
writing of the amount of the Borrowing Base as so redetermined.
          (iii) In the event that the Borrower Representative does not furnish
to the Administrative Agent and the Lenders the Engineering Report or other
information specified in clauses (i) and (ii) above by the date specified
therein, the Administrative Agent and the Lenders may nonetheless redetermine
the Borrowing Base and redesignate the Borrowing Base from time-to-time
thereafter in their sole discretion until the Administrative Agent and the
Lenders receive the relevant Engineering Report or other information, as
applicable, whereupon the Administrative Agent and the Lenders shall redetermine
the Borrowing Base as otherwise specified in this Section 2.02.
          (iv) Each delivery of an Engineering Report by the Borrower
Representative to the Administrative Agent and the Lenders shall constitute a
representation and warranty by each Borrower to the Administrative Agent and the
Lenders that (A) CRC (and, if Contango acquires any Oil and Gas Properties,
Contango) owns the Oil and Gas Properties specified therein with all of such
Proven Reserves of CRC (and, if applicable, Contango) covered therein subject to
an Acceptable Security Interest and free and clear of any Liens (except
Permitted Liens), and (B) on and as of the date of such Engineering Report each
Oil and Gas Property described as “proved developed” therein was developed for
oil and gas, and the wells pertaining to such Oil and Gas Properties that are
described therein as producing wells (“Wells”), were each producing oil and gas
in paying quantities, except for Wells that were utilized as water or gas
injection wells or as water disposal wells.
     (c) Interim Redeterminations. In addition to the Borrowing Base
redeterminations provided for in Section 2.02(b), the Administrative Agent and
the Lenders may (i) at the request of the Borrower make one additional
redetermination of the Borrowing Base during any six-month period between
scheduled redeterminations, and (ii) in their sole discretion make additional
redeterminations of the Borrowing Base at any time and for any reason between
scheduled redeterminations, and in any case, based on such information as the
Administrative Agent and the Lenders deem relevant (but in accordance with
Section 2.02(d)). The party requesting the redetermination shall give the other
party at least 10 days’ prior written notice that a redetermination of the
Borrowing Base pursuant to this paragraph (c) is to be performed. In connection
with any redetermination of the Borrowing Base under this Section 2.02(c), the
Borrower Representative shall promptly, and in any event with 14 days after a
request is made by the Administrative Agent or a Lender, provide the
Administrative Agent and the Lenders with such information regarding each
Borrower’s and its respective Subsidiaries’ business (including,

18



--------------------------------------------------------------------------------



 



without limitation, its Oil and Gas Properties, the Proven Reserves, and
production relating thereto) as the Administrative Agent or any Lender may
request. The Administrative Agent shall promptly, and in any event within
45 days after the Administrative Agent and the Lenders’ receipt of such
information, and to the extent applicable, an updated Engineering Report, notify
the Borrower Representative in writing of each redetermination of the Borrowing
Base pursuant to this Section 2.02(c) and the amount of the Borrowing Base as so
redetermined.
     (d) Standards for Redetermination. Each redetermination of the Borrowing
Base by the Administrative Agent and the Lenders pursuant to this Section 2.02
shall be made (i) in the sole discretion of the Administrative Agent and the
Lenders (but in accordance with the other provisions of this Section 2.02(d)),
(ii) in accordance with the Administrative Agent’s and the Lenders’ customary
internal standards and practices for valuing and redetermining the value of Oil
and Gas Properties in connection with reserve based oil and gas loan
transactions, (iii) in conjunction with the most recent Engineering Report or
other information received by the Administrative Agent and the Lenders relating
to the Proven Reserves of CRC (and, if Contango shall have acquired any Oil and
Gas Properties, Contango), and (iv) based upon the estimated value of the Proven
Reserves owned by CRC (and, if Contango shall have acquired any Oil and Gas
Properties, Contango) as determined by the Administrative Agent and the Lenders.
In valuing and redetermining the Borrowing Base, the Administrative Agent and
the Lenders may also consider the business, financial condition, and Debt
obligations of the Borrowers and their respective Subsidiaries and such other
factors as the Administrative Agent and the Lenders customarily deem
appropriate. In that regard, each Borrower acknowledges that the determination
of the Borrowing Base contains an equity cushion (market value in excess of loan
value), which is essential for the adequate protection of the Administrative
Agent and the Lenders. No Proven Reserves of CRC’s (and, if Contango acquires
any Oil and Gas Properties, Contango’s) Oil and Gas Properties shall be included
or considered for inclusion in the Borrowing Base unless the Administrative
Agent and the Lenders shall have received, at the Borrower’s expense and only to
the extent required hereunder, evidence of title satisfactory in form and
substance to the Administrative Agent that the Administrative Agent has an
Acceptable Security Interest in the Oil and Gas Properties relating thereto
pursuant to the Security Instruments. At all times after the Administrative
Agent has given the Borrower Representative notification of a redetermination of
the Borrowing Base under this Section 2.02, the Borrowing Base shall be equal to
the redetermined amount or such lesser amount designated by the Borrower
Representative and disclosed in writing to the Administrative Agent and the
Lenders until the Borrowing Base is subsequently redetermined in accordance with
this Section 2.02.
     (e) Voting. Any changes in, or renewals of, the Borrowing Base (other than
increases in the Borrowing Base) must be consented to in writing by the Required
Lenders. Any increases in the Borrowing Base must be consented to in writing by
all the Lenders.
     Section 2.03 Method of Borrowing.
     (a) Notice. Each Borrowing shall be made pursuant to a Notice of Borrowing
(or by telephone notice promptly confirmed in writing by a Notice of Borrowing),
given not later than 1:00 p.m. (Central Standard or Daylight Savings Time)
(i) on the third Business Day before the date of the proposed Borrowing, in the
case of a Borrowing comprised of Eurodollar Rate Advances or (ii) one Business
Day before the date of the proposed Borrowing, in the case of a

19



--------------------------------------------------------------------------------



 



Borrowing comprised of Reference Rate Advances, by the Borrower Representative
to the Administrative Agent, which shall in turn give to each Lender prompt
notice of such proposed Borrowing by facsimile or telex. Each Notice of a
Borrowing shall be given by facsimile or telex, confirmed immediately in writing
if by telex, specifying the information required therein. In the case of a
proposed Borrowing comprised of Eurodollar Rate Advances, the Administrative
Agent shall promptly notify each Lender of the applicable interest rate under
Section 2.09(b). Each Lender shall, before 2:00 p.m. (Central Standard or
Daylight Savings Time) on the date of such Borrowing, make available for the
account of its Lending Office to the Administrative Agent at its address
referred to in Section 10.02, or such other location as the Administrative Agent
may specify by notice to the Lenders, in same day funds, in the case of a
Borrowing, such Lender’s Pro Rata Share of such Borrowing. After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent shall
make such funds available to any Borrower, as requested by the Borrower
Representative, at its account with the Administrative Agent.
     (b) Conversions and Continuations. The Borrowers may elect to Convert or
continue any Borrowing under this Section 2.03 by delivering an irrevocable
Notice of Conversion or Continuation to the Administrative Agent at the
Administrative Agent’s office no later than 1:00 p.m. (Central Standard or
Daylight Savings Time) (i) on the date which is at least three Business Days in
advance of the proposed Conversion or continuation date in the case of a
Conversion to or a continuation of a Borrowing comprised of Eurodollar Rate
Advances and (ii) on the Business Day before the date of the proposed Conversion
in the case of a Conversion to a Borrowing comprised of Reference Rate Advances.
Each such Notice of Conversion or Continuation shall be in writing or by telex
or facsimile, confirmed immediately in writing if by telex, specifying the
information required therein and executed by a Responsible Officer of the
Borrower Representative. Promptly after receipt of a Notice of Conversion or
Continuation under this Section, the Administrative Agent shall provide each
Lender with a copy thereof and, in the case of a Conversion to or a continuation
of a Borrowing comprised of Eurodollar Rate Advances, notify each Lender of the
applicable interest rate under Section 2.09(b).
     (c) Certain Limitations. Notwithstanding anything to the contrary contained
in paragraphs (a) and (b) above:
          (i) at no time shall there be more than five Interest Periods
applicable to outstanding Eurodollar Rate Advances and no Borrower may select
Eurodollar Rate Advances for any Borrowing at any time that a Default has
occurred and is continuing;
          (ii) if any Lender shall, at least one Business Day before the date of
any requested Borrowing, Conversion, or continuation, notify the Administrative
Agent and the Borrower Representative that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or that any
central bank or other Governmental Authority asserts that it is unlawful, for
such Lender or its Lending Office to perform its obligations under this
Agreement to make Eurodollar Rate Advances or to fund or maintain Eurodollar
Rate Advances, the right of the Borrowers to select Eurodollar Rate Advances
from such Lender shall be suspended until such Lender shall notify the
Administrative Agent that the circumstances causing such suspension no longer
exist, and the Advance made by such Lender in respect of such Borrowing,
Conversion, or continuation shall be a Reference Rate Advance;

20



--------------------------------------------------------------------------------



 



          (iii) if the Administrative Agent is unable to determine the
Eurodollar Rate for Eurodollar Rate Advances comprising any requested Borrowing,
the right of the Borrowers to select Eurodollar Rate Advances for such Borrowing
or for any subsequent Borrowing shall be suspended until the Administrative
Agent shall notify the Borrower Representative and the Lenders that the
circumstances causing such suspension no longer exist, and each Advance
comprising such Borrowing shall be a Reference Rate Advance;
          (iv) if the Required Lenders shall, at least one Business Day before
the date of any requested Borrowing, notify the Administrative Agent that the
Eurodollar Rate for Eurodollar Rate Advances comprising such Borrowing will not
adequately reflect the cost to such Lenders of making or funding their
respective Eurodollar Rate Advances, as the case may be, for such Borrowing, the
Administrative Agent shall promptly notify the Borrower Representative and the
right of the Borrowers to select Eurodollar Rate Advances for such Borrowing or
for any subsequent Borrowing shall be suspended until the Administrative Agent
shall notify the Borrower Representative and the Lenders that the circumstances
causing such suspension no longer exist, and each Advance comprising such
Borrowing shall be a Reference Rate Advance; and
          (v) if a Borrower shall fail to select the duration or continuation of
any Interest Period for any Eurodollar Rate Advances in accordance with the
provisions contained in the definition of “Interest Period” in Section 1.01 and
paragraph (b) above, the Administrative Agent shall forthwith so notify the
Borrower Representative and the Lenders and such Advances shall be made
available to the applicable Borrower, as designated by the Borrower
Representative, on the date of the Borrowing comprised of such Advances as
Reference Rate Advances or, if existing Eurodollar Rate Advances, shall Convert
into Reference Rate Advances.
     (d) Notices Irrevocable. Each Notice of Borrowing and Notice of Conversion
or Continuation shall be irrevocable and binding on each Borrower. In the case
of any Borrowing for which the related Notice of Borrowing specifies is to be
comprised of Eurodollar Rate Advances, the Borrowers shall indemnify each Lender
against any loss, out-of-pocket cost, or expense incurred by such Lender as a
result of any failure by any Borrower to fulfill on or before the date specified
in such Notice of Borrowing for such Borrowing the applicable conditions set
forth in Article III including, without limitation, any loss, cost, or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund the Advance to be made by such Lender as part of
such Borrowing when such Advance, as a result of such failure, is not made on
such date.
     (e) Administrative Agent Reliance. Unless the Administrative Agent shall
have received notice from a Lender before the date of any Borrowing that such
Lender shall not make available to the Administrative Agent such Lender’s Pro
Rata Share of a Borrowing, the Administrative Agent may assume that such Lender
has made its Pro Rata Share of such Borrowing available to the Administrative
Agent on the date of such Borrowing in accordance with paragraph (a) of this
Section 2.03 and the Administrative Agent may, in reliance upon such assumption,
make available to the applicable Borrower, as designated by the Borrower
Representative, on such date a corresponding amount. If and to the extent that
such Lender shall not have so made its Pro Rata Share of such Borrowing
available to the Administrative Agent, such Lender and the Borrowers severally
agree to immediately repay to the Administrative

21



--------------------------------------------------------------------------------



 



Agent on demand such corresponding amount, together with interest on such
amount, for each day from the date such amount is made available to a Borrower
until the date such amount is repaid to the Administrative Agent, at (i) in the
case of the Borrowers, the interest rate applicable on such day to Advances
comprising such Borrowing and (ii) in the case of such Lender, the Federal Funds
Rate for such day. If such Lender shall repay to the Administrative Agent such
corresponding amount and interest as provided above, such corresponding amount
so repaid shall constitute such Lender’s Advance as part of such Borrowing for
purposes of this Agreement even though not made on the same day as the other
Advances comprising such Borrowing.
     (f) Lender Obligations Several. The failure of any Lender to make the
Advance to be made by it as part of any Borrowing shall not relieve any other
Lender of its obligation, if any, to make its Advance on the date of such
Borrowing. No Lender shall be responsible for the failure of any other Lender to
make the Advance to be made by such other Lender on the date of any Borrowing.
     Section 2.04 Reduction of the Commitments.
     (a) Optional. The Borrowers shall have the right, upon at least three
Business Days’ irrevocable notice from the Borrower Representative to the
Administrative Agent, to terminate in whole or reduce ratably in part the unused
portion of the Commitments; provided that, in each case, each partial reduction
shall be in the aggregate amount of $10,000,000 or in integral multiples of
$5,000,000 in excess thereof.
     (b) Mandatory. If at any time the Borrowing Base is less than an amount
equal to five (5) times the amount of the aggregate Commitments, the Commitments
shall automatically and without the giving of any notice or other condition, be
reduced ratably to the extent necessary to cause such Commitments, as so
reduced, to equal no more than 20% of the Borrowing Base then in effect. In
addition, if either of the Borrowers (i) sells, leases, transfers, assigns,
farms-out, conveys or otherwise disposes of any of its Property in a transaction
not permitted by Section 6.04, (ii) creates, incurs, assumes or otherwise
becomes liable for any Debt in a transaction not permitted by Section 6.02, or
(iii) receives Extraordinary Proceeds, then the aggregate amount of the
Commitments shall be reduced by an amount equal to the net sales proceeds, debt
issuance proceeds, or Extraordinary Proceeds, as applicable, received by the
Borrowers.
     (c) Application. Any reduction and termination of the Commitments pursuant
to this Section 2.04 (whether voluntary or mandatory) shall be applied ratably
to each Lender’s Commitments and shall be permanent, with no obligation of the
Lenders to reinstate such Commitments.
     Section 2.05 Prepayment of Advances; Deposits Into Cash Collateral Account.
     (a) Optional. The Borrowers may prepay the Advances, after giving by 1:00
p.m. (Central Standard or Daylight Savings Time) (i) in the case of Eurodollar
Rate Advances, at least three Business Days’ or (ii) in the case of Reference
Rate Advances, same Business Day’s, irrevocable prior written notice from the
Borrower Representative to the Administrative Agent stating the proposed date
and aggregate principal amount of such prepayment. If any such notice

22



--------------------------------------------------------------------------------



 



is given, the Borrowers shall prepay the Advances in whole or ratably in part in
an aggregate principal amount equal to the amount specified in such notice,
together with accrued interest to the date of such prepayment on the principal
amount prepaid and amounts, if any, required to be paid pursuant to Section 2.12
as a result of such prepayment being made on such date; provided, however, that
each partial prepayment with respect to: (a) any amounts prepaid in respect of
Eurodollar Rate Advances shall be applied to Eurodollar Rate Advances comprising
part of the same Borrowing; (b) any prepayments made in respect of Reference
Rate Advances shall be made in a minimum amounts of $100,000 and in integral
multiples of $100,000 in excess thereof; and (c) any prepayments made in respect
of any Borrowing comprised of Eurodollar Rate Advances shall be made in an
aggregate principal amount of at least $500,000 and in integral multiples of
$100,000 in excess thereof, and in an aggregate principal amount such that after
giving effect thereto such Borrowing shall have a remaining principal amount
outstanding with respect to such Borrowing of at least $500,000. Full
prepayments of any Borrowing are permitted without restriction of amounts.
     (b) Mandatory. If the aggregate Commitments are reduced pursuant to
Section 2.04 (whether voluntarily or as the result of a mandatory reduction) and
after giving effect to such reduction the sum of (A) the aggregate outstanding
amount of the Advances plus (B) the excess, if any, of the Letter of Credit
Exposure over the amount held in the Cash Collateral Account at such time ever
exceeds the aggregate Commitments (such excess being referred to herein as a
“deficiency”), the Borrower Representative shall after receipt of written notice
from the Administrative Agent regarding such deficiency, deliver to the
Administrative Agent within ten days of receipt of such notice from the
Administrative Agent, a written response indicating which of the following
actions (or combination thereof) the Borrowers intend to take to remedy such
deficiency (and the failure of the Borrower Representative to deliver such
election notice or the Borrowers to perform the action chosen to remedy such
deficiency shall constitute an Event of Default):
          (i) prepay the Advances to the extent of the deficiency set forth in
such notice or, if the Advances have been repaid in full, make deposits into the
Cash Collateral Account to provide cash collateral for the Letter of Credit
Exposure such that the deficiency is cured within 30 days after the date such
deficiency notice is received by the Borrower Representative from the
Administrative Agent; or
          (ii) pledge as Collateral for the Obligations additional Oil and Gas
Properties acceptable to the Administrative Agent and each of Lenders such that
the deficiency is cured within 30 days after the date such written response is
sent by the Borrower Representative to the Administrative Agent.
     (c) Each prepayment pursuant to this Section 2.05(b) shall be accompanied
by accrued interest on the amount prepaid to the date of such prepayment and
amounts, if any, required to be paid pursuant to Section 2.12 as a result of
such prepayment being made on such date. Each prepayment under
Section 2.05(b)(i)(1) shall be applied to the Advances as determined by the
Administrative Agent and agreed to by the Lenders in their sole discretion.
     (d) Illegality. If any Lender shall notify the Administrative Agent and the
Borrower Representative that, on or after the date hereof, the introduction of
or any change in or in the

23



--------------------------------------------------------------------------------



 



interpretation of any law or regulation makes it unlawful, or that any central
bank or other Governmental Authority asserts that it is unlawful for such Lender
or its Lending Office to perform its obligations under this Agreement to
maintain any Eurodollar Rate Advances of such Lender then outstanding hereunder,
(i) the Borrowers shall, no later than 2:00 p.m. (Central Standard or Daylight
Savings Time) (A) if not prohibited by law, on the last day of the Interest
Period for each outstanding Eurodollar Rate Advance made by such Lender or
(B) if required by such notice, on the second Business Day following its receipt
of such notice, prepay all of the Eurodollar Rate Advances made by such Lender
then outstanding, together with accrued interest on the principal amount prepaid
to the date of such prepayment and amounts, if any, required to be paid pursuant
to Section 2.12 as a result of such prepayment being made on such date,
(ii) such Lender shall simultaneously make a Reference Rate Advance to the
Borrowers on such date in an amount equal to the aggregate principal amount of
the Eurodollar Rate Advances prepaid to such Lender, and (iii) the right of the
Borrowers to select Eurodollar Rate Advances from such Lender for any subsequent
Borrowing shall be suspended until such Lender gives notice referred to above
shall notify the Administrative Agent that the circumstances causing such
suspension no longer exist.
     (e) No Additional Right; Ratable Prepayment. No Borrower shall have the
right to prepay any principal amount of any Advance except as provided in this
Section 2.05, and all notices given pursuant to this Section 2.05 shall be
irrevocable and binding upon each Borrower. Each payment of any Advance pursuant
to this Section 2.05 shall be made in a manner such that all Advances comprising
part of the same Borrowing are paid in whole or ratably in part.
     Section 2.06 Repayment of Advances. The Borrowers shall repay to the
Administrative Agent for the ratable benefit of the Lenders the outstanding
principal amount of each Advance, together with any accrued interest thereon, on
the Maturity Date or such earlier date pursuant to Section 7.02 or Section 7.03.
     Section 2.07 Letters of Credit.
     (a) Commitments for Letters of Credit. From time to time from the date of
this Agreement until 30 days prior to the Maturity Date at the request of the
Borrower Representative, the Issuing Lender shall, on the terms and conditions
hereinafter set forth, issue, increase, or extend the Expiration Date of,
Letters of Credit for the account of the Borrower on any Business Day. No Letter
of Credit will be issued, increased, or extended:
          (i) if such issuance, increase, or extension would cause the Letter of
Credit Exposure to exceed the lesser of (A) $5,000,000 and (B) the lesser of
(1) the aggregate Commitments at such time and (2) the Borrowing Base in effect
at such time minus, in each case, under this clause (B) the sum of the aggregate
outstanding principal amount of all Advances at such time;
          (ii) if such Letter of Credit has an Expiration Date later than the
earlier of (A) one year after the date of issuance thereof (or, in the case of
any extension thereof, one year after the date of such extension) and
(B) 30 days prior to the Maturity Date;

24



--------------------------------------------------------------------------------



 



          (iii) unless the Letter of Credit Documents are in form and substance
acceptable to the Issuing Lender in its sole discretion;
          (iv) unless such Letter of Credit is a standby letter of credit not
supporting the repayment of indebtedness for borrowed money of any Person;
          (v) unless the Borrower Representative has delivered to the Issuing
Lender a completed and executed Letter of Credit Application; and
          (vi) unless such Letter of Credit is governed by (A) the Uniform
Customs and Practice for Documentary Credits (2007 Revision) or the Uniform
Customs and Practice for Documentary Credits (2006 Revision), or (B) the
International Standby Practices (ISP98) or International Chamber of Commerce
Publication No. 590, in either case, including any subsequent revisions thereof
approved by a Congress of the International Chamber of Commerce and adhered to
by the Issuing Lender.
If the terms of any Letter of Credit Application referred to in the foregoing
clause (v) conflicts with the terms of this Agreement, the terms of this
Agreement shall control.
     (b) Participations. Upon the date of the issuance or increase of a Letter
of Credit, the Issuing Lender shall be deemed to have sold to each other Lender
and each other Lender shall have been deemed to have purchased from the Issuing
Lender a participation in the related Letter of Credit Obligations equal to such
Lender’s Pro Rata Share at such date and such sale and purchase shall otherwise
be in accordance with the terms of this Agreement. The Issuing Lender shall
promptly notify each such participant Lender by telephone, or facsimile of each
Letter of Credit issued, increased, or extended or converted and the actual
dollar amount of such Lender’s participation in such Letter of Credit.
     (c) Issuing. Each Letter of Credit shall be issued, increased, or extended
pursuant to a Letter of Credit Application (or by telephone notice promptly
confirmed in writing by a Letter of Credit Application), given by the Borrower
Representative not later than 2:00 p.m. (Central Standard or Daylight Savings
Time) on the fifth Business Day before the date of the proposed issuance,
increase, or extension of such Letter of Credit, and the Issuing Lender shall
give to each other Lender prompt notice thereof by telex, telephone, or
facsimile. Each Letter of Credit Application shall be delivered by facsimile or
by mail specifying the information required therein; provided that if such
Letter of Credit Application is delivered by facsimile, the Borrower
Representative shall follow such facsimile with an original by mail. After the
Issuing Lender’s receipt of such Letter of Credit Application (by facsimile or
by mail) and upon fulfillment of the applicable conditions set forth in
Article III, the Issuing Lender shall issue, increase, or extend such Letter of
Credit for the account of any Borrower. Each Letter of Credit Application shall
be irrevocable and binding on each Borrower.
     (d) Reimbursement.
          (i) The Borrowers hereby agree to pay to the Issuing Lender an amount
equal to any amount paid by the Issuing Lender under any Letter of Credit, which
amount shall be due and payable on demand given by the Issuing Lender to the
Borrower Representative. In the event the Issuing Lender makes a payment
pursuant to a request for draw presented under a

25



--------------------------------------------------------------------------------



 



Letter of Credit and such payment is not promptly reimbursed by the Borrowers
upon demand, the Issuing Lender shall give the Administrative Agent notice of
the Borrowers’ failure to make such reimbursement and the Administrative Agent
shall promptly notify each Lender of the amount necessary to reimburse the
Issuing Lender. Upon such notice from the Administrative Agent, each Lender
shall promptly reimburse the Issuing Lender for such Lender’s Pro Rata Share of
such amount, and such reimbursement shall be deemed for all purposes of this
Agreement to be an Advance to the Borrowers transferred at the Borrowers’
request to the Issuing Lender. If such reimbursement is not made by any Lender
to the Issuing Lender on the same day on which the Administrative Agent notifies
such Lender to make reimbursement to the Issuing Lender hereunder, such Lender
shall pay interest on its Pro Rata Share thereof to the Issuing Lender at a rate
per annum equal to the Federal Funds Rate. Each Borrower hereby unconditionally
and irrevocably authorizes, empowers, and directs the Administrative Agent and
the Lenders to record and otherwise treat such reimbursements to the Issuing
Lender as Reference Rate Advances under a Borrowing made at the request of the
Borrowers to reimburse the Issuing Lender which have been transferred to the
Issuing Lender at the Borrowers’ request.
          (ii) Each Lender’s obligation to make Advances or to purchase and fund
risk participations in Letters of Credit pursuant to this Section 2.07(d) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Issuing Lender, any Borrower, or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing. No such funding of risk participations shall relieve or
otherwise impair the obligation of the Borrowers to pay the Reimbursement
Obligations together with interest as provided herein. Nothing herein is
intended to release the Borrowers’ obligations under any Letter of Credit
Application, but only to provide an additional method of payment therefor. The
making of any Borrowing under Section 2.07(d)(i) shall not constitute a cure or
waiver of any Default or Event of Default, other than the payment Default or
Event of Default which is satisfied by the application of the amounts deemed
advanced hereunder, caused by a Borrower’s failure to comply with the provisions
of this Agreement or the Letter of Credit Application.
     (e) Obligations Unconditional. The obligations of the Borrowers under this
Agreement in respect of each Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including, without limitation, the following
circumstances:
          (i) any lack of validity or enforceability of any Letter of Credit
Documents;
          (ii) any amendment or waiver of, or any consent to or departure from,
any Letter of Credit Documents;
          (iii) the existence of any claim, set-off, defense, or other right
which any Borrower may have at any time against any beneficiary or transferee of
such Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), the Issuing Lender, or any other Person, whether in
connection with this Agreement, the transactions

26



--------------------------------------------------------------------------------



 



contemplated in this Agreement or in any Letter of Credit Documents, or any
unrelated transaction;
          (iv) any statement or any other document presented under such Letter
of Credit proving to be forged, fraudulent, invalid, or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;
          (v) payment by the Issuing Lender under such Letter of Credit against
presentation of a draft or certificate which does not strictly comply with the
terms of such Letter of Credit; or
          (vi) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing,
provided, however, that nothing contained in this paragraph (e) shall be deemed
to constitute a waiver of any remedies of the Borrowers in connection with the
Letters of Credit or the Borrowers’ rights under Section 2.07(f) below.
     (f) Liability of Issuing Lender. Each Borrower assumes all risks of the
acts or omissions of any beneficiary or transferee of any Letter of Credit with
respect to its use of such Letter of Credit. Neither the Issuing Lender nor any
of its Related Parties shall be liable or responsible for:
          (i) the use which may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith;
          (ii) the validity, sufficiency, or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent, or forged;
          (iii) payment by the Issuing Lender against presentation of documents
which do not strictly comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
relevant Letter of Credit; or
          (iv) any other circumstances whatsoever in making or failing to make
payment under any Letter of Credit (INCLUDING THE ISSUING LENDER’S OWN
NEGLIGENCE),
except that the Borrowers shall have a claim against the Issuing Lender, and the
Issuing Lender shall be liable to the Borrowers, to the extent of any direct, as
opposed to consequential, damages suffered by the Borrowers which the Borrowers
prove were caused by the Issuing Lender’s willful misconduct or gross negligence
in determining whether documents presented under a Letter of Credit comply with
the terms of such Letter of Credit. In furtherance and not in limitation of the
foregoing, the Issuing Lender may accept documents that appear on their face to
be in order, without responsibility for further investigation, regardless of any
notice or information to the contrary.
     (g) Cash Collateral Account.

27



--------------------------------------------------------------------------------



 



          (i) If the Borrowers are required to deposit funds in the Cash
Collateral Account pursuant to terms hereof, then the Borrowers and the Issuing
Lender shall establish the Cash Collateral Account and the Borrowers shall
execute any documents and agreements, including the Issuing Lender’s standard
form assignment of deposit accounts, that the Issuing Lender requests in
connection therewith to establish the Cash Collateral Account and grant the
Administrative Agent a first priority security interest in such account and the
funds therein. Each Borrower hereby pledges to the Administrative Agent and
grants to the Administrative Agent for the benefit of the Secured Parties a
security interest in the Cash Collateral Account, whenever established, all
funds held in the Cash Collateral Account from time to time, and all proceeds
thereof as security for the payment of the Obligations.
          (ii) So long as no Default or Event of Default exists, (x) the
Administrative Agent may apply the funds held in the Cash Collateral Account
only to the reimbursement of any Letter of Credit Obligations, and (y) the
Issuing Lender shall release to the applicable Borrower as designated by, and at
the Borrower Representative’s written request, any funds held in the Cash
Collateral Account in an amount up to but not exceeding the excess, if any
(immediately prior to the release of any such funds), of the total amount of
funds held in the Cash Collateral Account over the Letter of Credit Exposure.
During the existence of any Default, the Administrative Agent may apply any
funds held in the Cash Collateral Account to the Obligations in accordance with
Section 7.06, regardless of the Letter of Credit Exposure that may remain
outstanding.
          (iii) The Administrative Agent shall exercise reasonable care in the
custody and preservation of any funds held in the Cash Collateral Account and
shall be deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which the Administrative Agent accords its own
Property, it being understood that the Administrative Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any such funds.
     (h) Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary of a Borrower, the
Borrowers shall be obligated to reimburse the Issuing Lender hereunder for any
and all drawings under such Letter of Credit issued under the either Facility by
the Issuing Lender. Each Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of any of Subsidiary of a Borrower inures to
the benefit of such Borrower, and that such Borrower’s business derives
substantial benefits from the businesses of such Subsidiaries.
     Section 2.08 Fees.
     (a) Commitment Fees. The Borrowers agree to pay to the Administrative Agent
for the account of each Lender a commitment fee at a per annum rate equal to
0.50% on the daily Unused Commitment Amount of such Lender from the date of this
Agreement until the Commitment Termination Date. The commitment fees shall be
due and payable quarterly in arrears on the last day of each March, June,
September, and December commencing on September 30, 2008 and continuing
thereafter through and including the Commitment Termination Date.

28



--------------------------------------------------------------------------------



 



     (b) Letter of Credit Fees.
          (i) The Borrowers agree to pay (a) to the Administrative Agent for the
pro rata benefit of the Lenders a per annum letter of credit fee for each Letter
of Credit issued hereunder in an amount equal to the greater of (1) 2.00% times
the daily maximum amount available to be drawn under such Letter of Credit and
(2) $500, and (b) to the Issuing Lender, a fronting fee for each Letter of
Credit equal to 0.125% times the maximum amount available to be drawn under such
Letter of Credit. Each such fee shall be computed on a quarterly basis in
arrears and be due and payable on the last day of each March, June, September,
and December commencing September 30, 2008.
          (ii) The Borrowers also agree to pay to the Issuing Lender such other
usual and customary fees associated with any transfers, amendments, drawings,
negotiations or reissuances of any Letters of Credit.
     (c) Other Fees. The Borrowers agree to pay the fees described in the Fee
Letter.
     Section 2.09 Interest. The Borrowers shall pay interest on the unpaid
principal amount of each Advance made by each Lender from the date of such
Advance until such principal amount shall be paid in full as follows:
     (a) Reference Rate Advances. If such Advance is a Reference Rate Advance,
the Borrowers shall pay interest on the unpaid principal amount of such Advances
at a rate per annum equal at all times to the Adjusted Reference Rate in effect
from time to time payable monthly in arrears on the last day of each calendar
month and on the date such Reference Rate Advance shall be paid in full;
provided that, if a Default or Event of Default shall have occurred and be
continuing, such interest shall accrue at a rate per annum equal at all times to
the Adjusted Reference Rate plus 4% per annum.
     (b) Eurodollar Rate Advances. If such Advance is a Eurodollar Rate Advance,
a rate per annum equal at all times during the Interest Period for such Advance
to the Eurodollar Rate for such Interest Period plus 2.00%; provided that, if a
Default or Event of Default shall have occurred and be continuing, such interest
shall accrue at a rate per annum equal at all times to the Adjusted Reference
Rate plus 4% per annum.
     (c) Additional Interest on Eurodollar Rate Advances. The Borrowers shall
pay to each Lender, so long as any such Lender shall be required under
regulations of the Federal Reserve Board to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities,
additional interest on the unpaid principal amount of each Eurodollar Rate
Advance of such Lender, from the effective date of such Advance until such
principal amount is paid in full, at an interest rate per annum equal at all
times to the remainder obtained by subtracting (i) the Eurodollar Rate for the
Interest Period for such Advance from (ii) the rate obtained by dividing such
Eurodollar Rate by a percentage equal to 100% minus the Eurodollar Rate Reserve
Percentage of such Lender for such Interest Period, payable on each date on
which interest is payable on such Advance. Such additional interest payable to
any Lender shall be determined by such Lender and notified to the Borrower
Representative through the

29



--------------------------------------------------------------------------------



 



Administrative Agent (such notice to include the calculation of such additional
interest, which calculation shall be conclusive in the absence of manifest
error).
     (d) Usury Recapture.
          (i) If, with respect to any Lender or the Issuing Lender, the
effective rate of interest contracted for under the Loan Documents, including
the stated rates of interest and fees contracted for hereunder and any other
amounts contracted for under the Loan Documents which are deemed to be interest,
at any time exceeds the Maximum Rate, then the outstanding principal amount of
the loans made by such Lender or Issuing Lender, as applicable, hereunder shall
bear interest at a rate which would make the effective rate of interest for such
Lender or Issuing Lender, as applicable, under the Loan Documents equal the
Maximum Rate until the difference between the amounts which would have been due
at the stated rates and the amounts which were due at the Maximum Rate (the
“Lost Interest”) has been recaptured by such Lender or Issuing Lender, as
applicable.
          (ii) If, when the loans and reimbursement obligations made hereunder
are repaid in full, the Lost Interest has not been fully recaptured by such
Lender or Issuing Lender, as applicable, pursuant to the preceding paragraph,
then, to the extent permitted by law, for the loans and other credit extensions
made hereunder by such Lender or Issuing Lender, as applicable, the interest
rates charged under Section 2.09 hereunder shall be retroactively increased such
that the effective rate of interest under the Loan Documents was at the Maximum
Rate since the effectiveness of this Agreement to the extent necessary to
recapture the Lost Interest not recaptured pursuant to the preceding sentence
and, to the extent allowed by law, the Borrowers shall pay to such Lender or
Issuing Lender, as applicable, the amount of the Lost Interest remaining to be
recaptured by such Lender or Issuing Lender, as applicable.
          (iii) NOTWITHSTANDING THE FOREGOING OR ANY OTHER TERM IN THIS
AGREEMENT AND THE LOAN DOCUMENTS TO THE CONTRARY, IT IS THE INTENTION OF EACH
LENDER, THE ISSUING LENDER AND THE BORROWERS TO CONFORM STRICTLY TO ANY
APPLICABLE USURY LAWS. ACCORDINGLY, IF ANY LENDER OR THE ISSUING LENDER
CONTRACTS FOR, CHARGES, OR RECEIVES ANY CONSIDERATION WHICH CONSTITUTES INTEREST
IN EXCESS OF THE MAXIMUM RATE, THEN ANY SUCH EXCESS SHALL BE CANCELED
AUTOMATICALLY AND, IF PREVIOUSLY PAID, SHALL AT SUCH LENDER’S OR THE ISSUING
LENDER’S OPTION, AS APPLICABLE, BE APPLIED TO THE OUTSTANDING AMOUNT OF THE
LOANS MADE HEREUNDER BY SUCH LENDER OR REIMBURSEMENT OBLIGATIONS DUE HEREUNDER,
AS APPLICABLE, OR BE REFUNDED TO THE BORROWERS.
     Section 2.10 Payments and Computations.
     (a) Payment Procedures. The Borrowers shall make each payment under this
Agreement and under the Notes not later than 2:00 p.m. (Central Standard or
Daylight Savings Time) on the day when due in Dollars to the Administrative
Agent at its Lending Office (or such other location as the Administrative Agent
shall designate in writing to the Borrower Representative) in same day funds
without deduction, setoff, or counterclaim of any kind. The

30



--------------------------------------------------------------------------------



 



Administrative Agent shall promptly thereafter cause to be distributed like
funds relating to the payment of principal, interest or fees ratably (other than
amounts payable solely to the Administrative Agent, the Issuing Lender, or a
specific Lender pursuant to Section 2.08(c), Section 2.09(c), Section 2.09(d),
Section 2.12, Section 2.13, Section 2.14, Section 9.05, or Section 10.07, but
after taking into account payments effected pursuant to Section 7.04) in
accordance with each Lender’s Pro Rata Share to the Lenders for the account of
their respective Lending Offices, and like funds relating to the payment of any
other amount payable to any Lender or the Issuing Lender to such Lender or
Issuing Lender for the account of its Lending Office, in each case to be applied
in accordance with the terms of this Agreement.
     (b) Computations. All computations of interest based on the Reference Rate
and of commitment fees shall be made by the Administrative Agent on the basis of
a year of 365 or 366 days, as the case may be, and all computations of interest
based on the Eurodollar Rate and the Federal Funds Rate and Letter of Credit
fees shall be made by the Administrative Agent, on the basis of a year of
360 days, in each case for the actual number of days (including the first day,
but excluding the last day) occurring in the period for which such interest or
fees are payable. Each determination by the Administrative Agent of an interest
rate or fee shall be conclusive and binding for all purposes, absent manifest
error.
     (c) Non-Business Day Payments. Whenever any payment shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that if such extension would cause payment of interest on or
principal of Eurodollar Rate Advances to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day.
     (d) Administrative Agent Reliance. Unless the Administrative Agent shall
have received written notice from the Borrower Representative prior to the date
on which any payment is due to the Lenders that the Borrowers shall not make
such payment in full, the Administrative Agent may assume that the Borrowers
have made such payment in full to the Administrative Agent on such date and the
Administrative Agent may, in reliance upon such assumption, cause to be
distributed to each Lender on such date an amount equal to the amount then due
such Lender. If and to the extent the Borrowers shall not have so made such
payment in full to the Administrative Agent, each Lender shall repay to the
Administrative Agent forthwith on demand such amount distributed to such Lender,
together with interest, for each day from the date such amount is distributed to
such Lender until the date such Lender repays such amount to the Administrative
Agent, at the Federal Funds Rate for such day.
     Section 2.11 Sharing of Payments, Etc. If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the Advances or Letter of Credit
Obligations made by it in excess of its Pro Rata Share of payments on account of
the Advances or Letter of Credit Obligations obtained by all the Lenders, such
Lender shall notify the Administrative Agent and forthwith purchase from the
other Lenders such participations in the Advances made by them or Letter of
Credit Obligations held by them as shall be necessary to cause such purchasing
Lender to share the excess payment ratably with each of them; provided, however,
that if all or any portion of such excess payment is thereafter recovered from
such purchasing Lender, such purchase from each Lender shall be

31



--------------------------------------------------------------------------------



 



rescinded and such Lender shall repay to the purchasing Lender the purchase
price to the extent of such Lender’s ratable share (according to the proportion
of (a) the amount of the participation sold by such Lender to the purchasing
Lender as a result of such excess payment to (b) the total amount of such excess
payment) of such recovery, together with an amount equal to such Lender’s
ratable share (according to the proportion of (i) the amount of such Lender’s
required repayment to the purchasing Lender to (ii) the total amount of all such
required repayments to the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered. The Borrowers agree that any Lender so purchasing a participation
from another Lender pursuant to this Section 2.11 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrowers in the amount of such participation.
     Section 2.12 Breakage Costs. If (a) any payment of principal of any
Eurodollar Rate Advance is made other than on the last day of the Interest
Period for such Advance, whether as a result of any payment pursuant to
Section 2.05, the acceleration of the maturity of the Notes pursuant to
Article VII, or otherwise, or (b) the Borrowers fail to make a principal or
interest payment with respect to any Eurodollar Rate Advance on the date such
payment is due and payable, the Borrowers shall, within 10 days of any written
demand (which written demand shall include a calculation of the losses, costs
and expenses referred to below) sent by any Lender to the Borrower
Representative through the Administrative Agent, pay to the Administrative Agent
for the account of such Lender any amounts required to compensate such Lender
for any additional losses, out-of-pocket costs or expenses which it may
reasonably incur as a result of such payment or nonpayment, including, without
limitation, any loss (but excluding loss of anticipated profits), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by any Lender to fund or maintain such Advance.
     Section 2.13 Increased Costs.
     (a) Eurodollar Rate Advances. If, due to either (i) the introduction of or
any change (other than any change by way of imposition or increase of reserve
requirements included in the Eurodollar Rate Reserve Percentage) in or in the
interpretation of any law or regulation or (ii) the compliance with any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), there shall be any increase in the
cost to any Lender of agreeing to make or making, funding, or maintaining
Eurodollar Rate Advances, then the Borrowers shall from time to time, upon
demand by such Lender to the Borrower Representative (with a copy of such demand
to the Administrative Agent), immediately pay to the Administrative Agent for
the account of such Lender additional amounts sufficient to compensate such
Lender for such increased cost; provided, however, that the Borrowers shall not
be obligated for the payment of any such additional amounts to the extent such
costs accrued more than 180 days prior to the date the Borrower Representative
was given such demand. A certificate as to the amount of such increased cost and
detailing the calculation of such cost submitted to the Borrower Representative
and the Administrative Agent by such Lender shall be conclusive and binding for
all purposes, absent manifest error.
     (b) Capital Adequacy. If any Lender or the Issuing Lender determines in
good faith, on or after the date hereof, that compliance with any law or
regulation or any guideline or request

32



--------------------------------------------------------------------------------



 



from any central bank or other Governmental Authority (whether or not having the
force of law) affects or would affect the amount of capital required or expected
to be maintained by such Lender or the Issuing Lender or any corporation
controlling such Lender or the Issuing Lender and that the amount of such
capital is increased by or based upon the existence of such Lender’s commitment
to lend or the Issuing Lender’s commitment to issue the Letters of Credit and
other commitments of this type, then, upon 30 days’ prior written notice by such
Lender or the Issuing Lender to the Borrower Representative (with a copy of any
such demand to the Administrative Agent), the Borrowers shall immediately pay to
the Administrative Agent for the account of such Lender or to the Issuing
Lender, as the case may be, from time to time as specified by such Lender or the
Issuing Lender, additional amounts sufficient to compensate such Lender or the
Issuing Lender, in light of such circumstances, (i) with respect to such Lender,
to the extent that such Lender reasonably determines such increase in capital to
be allocable to the existence of such Lender’s commitment to lend under this
Agreement and (ii) with respect to the Issuing Lender, to the extent that the
Issuing Lender reasonably determines such increase in capital to be allocable to
the issuance or maintenance of the Letters of Credit. A certificate as to such
amounts and detailing the calculation of such amounts submitted to the Borrower
Representative by such Lender or the Issuing Lender shall be conclusive and
binding for all purposes, absent manifest error.
     (c) Letters of Credit. If any change in any law or regulation or in the
interpretation thereof by any court or administrative or Governmental Authority
charged with the administration thereof shall either (i) impose, modify, or deem
applicable any reserve, special deposit, or similar requirement against letters
of credit issued by, or assets held by, or deposits in or for the account of,
the Issuing Lender or (ii) impose on the Issuing Lender any other condition
regarding the provisions of this Agreement relating to the Letters of Credit or
any Letter of Credit Obligations, and the result of any event referred to in the
preceding clause (i) or (ii) shall be to increase the cost to the Issuing Lender
of issuing or maintaining any Letter of Credit (which increase in cost shall be
determined by the Issuing Lender’s reasonable allocation of the aggregate of
such cost increases resulting from such event), then, upon demand by the Issuing
Lender to the Borrower Representative, the Borrowers shall pay to the Issuing
Lender, from time to time as specified by the Issuing Lender, additional amounts
which shall be sufficient to compensate the Issuing Lender for such increased
cost; provided, however, that the Borrowers shall not be obligated for the
payment of any such additional amounts to the extent such costs accrued more
than 180 days prior to the date the Borrower Representative was given such
demand. A certificate as to such increased cost incurred by the Issuing Lender,
as a result of any event mentioned in clause (i) or (ii) above, and detailing
the calculation of such increased costs submitted by the Issuing Lender to the
Borrower Representative, shall be conclusive and binding for all purposes,
absent manifest error.
     Section 2.14 Taxes.
     (a) No Deduction for Certain Taxes. Any and all payments by any Borrower
shall be made, in accordance with Section 2.10, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding, in
the case of each Lender, the Issuing Lender, and the Administrative Agent, taxes
imposed on its income, and franchise taxes imposed on it by the jurisdiction
under the laws of which such Lender, Issuing Lender or Administrative Agent (as
the

33



--------------------------------------------------------------------------------



 



case may be) is organized, or the jurisdiction of such Person’s Lending Office,
or any political subdivision of such jurisdiction (all such non-excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”). If any Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable to any Lender, the
Issuing Lender, or the Administrative Agent, (A) the sum payable shall be
increased as may be necessary so that, after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.14), such Lender, the Issuing Lender, or the Administrative Agent (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions been made; provided, however, that if a Borrower’s obligation
to deduct or withhold Taxes is caused solely by such Lender’s, the Issuing
Lender’s, or the Administrative Agent’s failure to provide the forms described
in paragraph (d) of this Section 2.14 and such Lender, the Issuing Lender, or
the Administrative Agent could have provided such forms, no such increase shall
be required; (B) the Borrowers shall make such deductions; and (C) the Borrowers
shall pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable Legal Requirement.
     (b) Other Taxes. In addition, the Borrowers agree to pay any present or
future stamp or documentary taxes or any other excise or property taxes, charges
or similar levies which arise from any payment made or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement, the
Notes, or the other Loan Documents (hereinafter referred to as “Other Taxes”).
     (c) Indemnification. EACH BORROWER INDEMNIFIES EACH LENDER, THE ISSUING
LENDER AND THE ADMINISTRATIVE AGENT FOR THE FULL AMOUNT OF TAXES OR OTHER TAXES
(INCLUDING, WITHOUT LIMITATION, ANY TAXES OR OTHER TAXES IMPOSED BY ANY
JURISDICTION ON AMOUNTS PAYABLE UNDER THIS SECTION 2.14) PAID BY SUCH LENDER,
THE ISSUING LENDER OR THE ADMINISTRATIVE AGENT (AS THE CASE MAY BE) AND ANY
LIABILITY (INCLUDING INTEREST AND EXPENSES) ARISING THEREFROM OR WITH RESPECT
THERETO, WHETHER OR NOT SUCH TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY
ASSERTED. EACH PAYMENT REQUIRED TO BE MADE BY THE BORROWERS IN RESPECT OF THIS
INDEMNIFICATION SHALL BE MADE TO THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF ANY
PARTY CLAIMING SUCH INDEMNIFICATION WITHIN 30 DAYS FROM THE DATE THE BORROWER
REPRESENTATIVE RECEIVES WRITTEN DEMAND THEREFOR FROM THE ADMINISTRATIVE AGENT ON
BEHALF OF ITSELF AS ADMINISTRATIVE AGENT, FROM THE ISSUING LENDER OR FROM ANY
SUCH LENDER. IF ANY LENDER, THE ADMINISTRATIVE AGENT OR THE ISSUING LENDER
RECEIVES A REFUND IN RESPECT OF ANY TAXES PAID BY A BORROWER UNDER THIS
PARAGRAPH (C), SUCH LENDER, THE ADMINISTRATIVE AGENT OR THE ISSUING LENDER, AS
THE CASE MAY BE, SHALL PROMPTLY PAY TO THE BORROWER REPRESENTATIVE SUCH
BORROWER’S SHARE OF SUCH REFUND.
     (d) Foreign Lender Withholding Exemption. Each Lender and Issuing Lender
that is not incorporated under the laws of the United States of America or a
state thereof agrees that, at the time or times prescribed by applicable law and
from time to time as reasonably requested in writing by the Borrower
Representative, it shall deliver to the Borrower Representative and the

34



--------------------------------------------------------------------------------



 



Administrative Agent (i) two duly completed copies of United States Internal
Revenue Service Form W8-ECI or W8-BEN or successor applicable form, as the case
may be, certifying in each case that such Lender is entitled to receive payments
under this Agreement and the Notes payable to it, without deduction or
withholding of any United States federal income taxes, (ii) if applicable, an
Internal Revenue Service Form W-8 or W-9 or successor applicable form, as the
case may be, to establish an exemption from United States backup withholding
tax, and (iii) any other certification, identification, information or
documentation which is necessary or required under an applicable tax treaty or
otherwise by law to reduce or eliminate any withholding tax. Each Lender and
Issuing Lender which delivers to the Borrower Representative and the
Administrative Agent a Form W8-ECI, W8-BEN, W-8 or W-9 pursuant to the next
preceding sentence further undertakes to deliver to the Borrower Representative
and the Administrative Agent two further copies of such letter and Form W8-ECI,
W8-BEN, W-8 or W-9, or successor applicable forms, or other applicable
certification, as the case may be, on or before the date that any such form or
certification expires or becomes obsolete or after the occurrence of any event
requiring a change in the most recent form or other certification previously
delivered by it to the Borrower Representative and the Administrative Agent, and
such extensions or renewals thereof as may reasonably be requested by the
Borrower Representative and the Administrative Agent certifying in the case of a
Form W8-ECI or W8-BEN that such Lender or Issuing Lender is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes. If an event (including without limitation any
change in treaty, law or regulation) has occurred prior to the date on which any
delivery required by the preceding sentence would otherwise be required which
renders all such forms inapplicable or which would prevent any Lender or Issuing
Lender from duly completing and delivering any such letter or form with respect
to it and such Lender or Issuing Lender advises the Borrower Representative and
the Administrative Agent that it is not capable of receiving payments without
any deduction or withholding of United States federal income tax, and in the
case of a Form W-8 or W-9, establishing an exemption from United States backup
withholding tax, such Lender or Issuing Lender shall not be required to deliver
such letter or forms. The Borrowers shall withhold tax at the rate and in the
manner required by the laws of the United States with respect to payments made
to a Lender failing to timely provide the requisite Internal Revenue Service
forms.
     (e) Evidence of Payments. As soon as practicable after any payment of
Taxes, Other Taxes or any taxes which are paid pursuant to clause (c) above by
any Borrower to a Governmental Authority, such Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
ARTICLE III
CONDITIONS PRECEDENT
     Section 3.01 Conditions Precedent to Effectiveness. The obligation of each
Lender to make its initial Advance and the Issuing Lender to issue any initial
Letter of Credit shall be subject to the conditions precedent:

35



--------------------------------------------------------------------------------



 



     (a) Documentation. The Administrative Agent shall have received the
following duly executed by all the parties thereto, in form and substance
satisfactory to the Administrative Agent, the Issuing Lender and the Lenders,
and, where applicable, in sufficient copies for each Lender:
          (i) this Agreement, a Note payable to the order of each Lender in the
amount of its Commitment, the Security Agreements, Mortgages encumbering all of
the Borrowers’ Proven Reserves and Oil and Gas Properties, and each of the other
Loan Documents, and all attached exhibits and schedules;
          (ii) a favorable opinion of (A) the Borrowers’ counsel dated as of the
date of this Agreement in form and substance reasonably satisfactory to the
Administrative Agent and the Lenders and covering such matters as the
Administrative Agent may reasonably request and (B) the Borrowers’ local counsel
in Louisiana dated as of the date of this Agreement in form and substance
reasonably satisfactory to the Administrative Agent and the Lenders and covering
such matters as the Administrative Agent may reasonably request;
          (iii) copies, certified as of the date of this Agreement by a
Responsible Officer or the secretary or an assistant secretary of each Borrower
of (a) the resolutions of the board of directors or managers (or other
applicable governing body) of such Borrower approving the Loan Documents to
which it is a party, (b) the articles or certificate (as applicable) of
incorporation (or organization) and bylaws, limited liability company agreement,
operating agreement, limited partnership agreement or other governing documents
of such Borrower, and (c) all other documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to this
Agreement, the Notes, and the other Loan Documents;
          (iv) certificates of a Responsible Officer of each Borrower certifying
the names and true signatures of the officers of such Borrower authorized to
sign this Agreement, the Notes, the Notices of Borrowing, the Notices of
Conversion or Continuation, and the other Loan Documents to which such Borrower
is a party;
          (v) certificates of good standing for each Borrower in each state in
which each such Person is organized or qualified to do business, which
certificate shall be dated a date not sooner than 10 days prior to the date of
this Agreement;
          (vi) a certificate dated as of the date of this Agreement from a
Responsible Officer of the Borrower Representative on behalf of the Borrowers
stating that (a) all representations and warranties of each Borrower set forth
in this Agreement and the other Loan Documents are true and correct in all
material respects; (b) no Default has occurred and is continuing; and (c) the
conditions in this Section 3.01 have been met;
          (vii) appropriate UCC-1 and UCC-3, as applicable, Financing Statements
covering the Collateral for filing by the Administrative Agent with the
appropriate authorities and any other documents, agreements or instruments
reasonably necessary to create an Acceptable Security Interest in such
Collateral;
          (viii) casualty insurance certificates naming the Administrative Agent
loss payee and liability insurance certificates naming Administrative Agent as
additional insured and

36



--------------------------------------------------------------------------------



 



evidencing insurance which meets the requirements of this Agreement and the
Security Instruments, and which is otherwise satisfactory to the Administrative
Agent;
          (ix) the initial Engineering Report; and
          (x) such other documents, governmental certificates, agreements and
lien searches as the Administrative Agent or any Lender may reasonably request.
     (b) Payment of Fees. On the date of this Agreement, the Borrowers shall
have paid the Administrative Agent’s fees required by Section 2.08(c), the fees
required to be paid on the Closing Date under the Fee Letter and all costs and
expenses that have been invoiced and are payable pursuant to Section 10.04.
     (c) Delivery of Financial Statements. The Administrative Agent and the
Lenders shall have received true and correct copies of (i) the Initial Financial
Statements, and (ii) such other financial information as the Lenders may
reasonably request.
     (d) Security Instruments. The Administrative Agent shall have received all
appropriate evidence required by the Administrative Agent and the Lenders in
their sole discretion necessary to determine that the Administrative Agent (for
its benefit and the benefit of the Secured Parties) shall have an Acceptable
Security Interest in the Collateral (which shall include all of CRC’s Proven
Reserves and Oil and Gas Properties (as set forth in the Engineering Report
dated as of August 1, 2008)) and that all actions or filings necessary to
protect, preserve and validly perfect such Liens have been made, taken or
obtained, as the case may be, and are in full force and effect.
     (e) Environmental. The Administrative Agent shall have received such
environmental assessments or other reports as it may reasonably require and
shall be satisfied with the condition of the Oil and Gas Properties with respect
to the Borrowers’ compliance with Environmental Laws.
     (f) No Default. No Default shall have occurred and be continuing.
     (g) Representations and Warranties. The representations and warranties
contained in Article IV hereof and in each other Loan Document shall be true and
correct in all material respects as of the date of the initial Borrowing (except
in the case of representations and warranties which are made solely as of an
earlier date or time, which representations and warranties shall be true and
correct in all material respects as of such earlier date or time).
     (h) Material Adverse Change. No event or circumstance that could reasonably
be expected to cause a Material Adverse Change shall have occurred.
     (i) No Proceeding or Litigation; No Injunctive Relief. No action, suit,
investigation or other proceeding (including, without limitation, the enactment
or promulgation of a statute or rule) by or before any arbitrator or any
Governmental Authority shall be threatened or pending and no preliminary or
permanent injunction or order by a state or federal court shall have been
entered (i) in connection with (A) any of the Oil and Gas Properties or other
Properties of any of the Borrowers and their respective Subsidiaries or (B) this
Agreement or any transaction

37



--------------------------------------------------------------------------------



 



contemplated hereby or (ii) which, in any case, in the judgment of the
Administrative Agent, could reasonably be expected to result in a Material
Adverse Change.
     (j) Consents, Licenses, Approvals, Etc. The Administrative Agent shall have
received true copies (certified to be such by the applicable Borrower or other
appropriate party) of all material consents, licenses and approvals required in
accordance with applicable Legal Requirements, or in accordance with any
document, agreement, instrument or arrangement to which any Borrower is a party,
and in each case, in connection with the execution, delivery, performance,
validity and enforceability of this Agreement and the other Loan Documents. In
addition, each Borrower and its respective Subsidiaries shall have all such
material consents, licenses and approvals required in connection with the
continued operation of the Borrower and its respective Subsidiaries, and such
approvals shall be in full force and effect, and all applicable waiting periods
shall have expired without any action being taken or threatened by any competent
authority which would restrain, prevent or otherwise impose adverse conditions
on this Agreement and the actions contemplated hereby.
     (k) Material Contracts. The Borrowers shall have delivered to the
Administrative Agent copies of all contracts, agreements, or instruments
contemplated by Section 4.21.
     (l) Notice of Borrowing. The Administrative Agent shall have received a
Notice of Borrowing from the Borrower Representative, with appropriate
insertions and executed by a duly authorized officer of the Borrower
Representative for any Advances to be made on the Closing Date.
     (m) Due Diligence. The Administrative Agent shall be satisfied, in its sole
and absolute discretion, with all business, financial, legal, title, engineering
and environmental due diligence with respect to Borrowers and their
Subsidiaries.
     Section 3.02 Conditions Precedent to All Borrowings. The obligation of each
Lender to make an Advance on the occasion of each Borrowing and of the Issuing
Lender to issue, increase, or extend any Letter of Credit shall be subject to
the further conditions precedent that on the date of such Borrowing or the date
of the issuance, increase, or extension of such Letter of Credit:
     (a) the following statements shall be true (and each of the giving of the
applicable Notice of Borrowing, Notice of Conversion or Continuation, or Letter
of Credit Application and the acceptance by any Borrower of the proceeds of such
Borrowing or the issuance, increase, or extension of such Letter of Credit shall
constitute a representation and warranty by the Borrowers that on the date of
such Borrowing or on the date of such issuance, increase, or extension of such
Letter of Credit, as applicable, such statements are true):
          (i) the representations and warranties contained in Article IV of this
Agreement and the representations and warranties contained in the Security
Instruments and each of the other Loan Documents are true and correct in all
material respects on and as of the date of such Borrowing or the date of the
issuance, increase, or extension of such Letter of Credit, before and after
giving effect to such Borrowing or to the issuance, increase, or extension of
such Letter of Credit and to the application of the proceeds from such
Borrowing, as though made on and as

38



--------------------------------------------------------------------------------



 



of such date, except those representations and warranties that speak of a
certain date, which representations and warranties were true and correct as of
such date; and
          (ii) no Default has occurred and is continuing or would result from
such Borrowing or from the application of the proceeds therefrom, or would
result from the issuance, increase, or extension of such Letter of Credit; and
     (b) the Administrative Agent shall have received such other approvals,
opinions, or documents as any Lender through the Administrative Agent may
reasonably request.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     The Borrowers represent and warrant as follows:
     Section 4.01 Corporate Existence; Subsidiaries. (a) Each Borrower is duly
organized, validly existing, and in good standing under the laws of its
jurisdiction of organization or formation and in good standing and qualified to
do business in each jurisdiction where its ownership or lease of Property or
conduct of its business requires such qualification except where the failure to
be so qualified could not reasonably be expected to cause a Material Adverse
Change, and (b) each Subsidiary of the respective Borrowers is duly organized,
validly existing, and in good standing under the laws of its jurisdiction of
organization or formation and in good standing and qualified to do business in
each jurisdiction where its ownership or lease of Property or conduct of its
business requires such qualification except where the failure to be so qualified
could not reasonably be expected to cause a Material Adverse Change. As of the
date of this Agreement, the Borrowers have no Subsidiaries other than as set
forth in Schedule 4.01.
     Section 4.02 Power. The execution, delivery, and performance by the
Borrowers of this Agreement, the Notes and the other Loan Documents to which it
is a party and the consummation of the transactions contemplated hereby and
thereby, including the request for and borrowing of any Advance by any Borrower,
the request for and issuance, extension or increase of any Letter of Credit for
the account of any Borrower, and the receipt and use of the proceeds of any
Advance and such Letter of Credit: (a) are within such Borrower’s governing
powers, (b) have been duly authorized by all necessary governing action, (c) do
not contravene (i) any Borrower’s certificate or articles of incorporation,
bylaws, limited liability company agreement, partnership agreement or other
similar governance documents or (ii) any Legal Requirement or any contractual
restriction binding on or affecting any Borrower, and (d) will not result in or
require the creation or imposition of any Lien prohibited by this Agreement.
     Section 4.03 Authorization and Approvals. Except for the filing of the
Security Instruments or as contemplated by this Agreement, no consent, order,
authorization, or approval or other action by, and no notice to or filing with,
any Governmental Authority or any other Person is required for the due
execution, delivery, and performance by any Borrowers of this Agreement, the
Notes or the other Loan Documents to which such Borrower is a party or the
consummation of the transactions contemplated hereby or thereby (including the
request and borrowing of any Advance by any Borrower, the request for and
issuance extension or increase

39



--------------------------------------------------------------------------------



 



of, any Letter of Credit for the account of any Borrower, and the receipt and
use of the proceeds of such Advance and such Letter of Credit) that has not been
obtained or given.
     Section 4.04 Enforceable Obligations. This Agreement, the Notes and the
other Loan Documents to which a Borrower is a party have been duly executed and
delivered by such Borrower. Each Loan Document is the legal, valid, and binding
obligation of each Borrower which is a party to it and enforceable against such
Borrower in accordance with its terms, except as such enforceability may be
limited by any applicable bankruptcy, insolvency, reorganization, moratorium, or
similar law affecting creditors’ rights generally and by general principles of
equity.
     Section 4.05 Financial Statements.
     (a) The Borrowers have delivered to the Administrative Agent and the
Lenders copies of the Initial Financial Statements and such Initial Financial
Statements present fairly in all material respects the financial condition of
the Borrowers as of the Closing Date in accordance with GAAP. As of the date of
the Initial Financial Statements, there were no material contingent obligations,
liabilities for taxes, extraordinary forward or long-term commitments, or
unrealized or anticipated losses of any Borrower or any of its Subsidiaries,
except as disclosed therein and adequate reserves for such items have been made
in accordance with GAAP.
     (b) All projections, estimates, and pro forma financial information
furnished by, or on behalf of, the Borrowers were prepared on the basis of
assumptions, data, information, tests, or conditions believed by the Borrowers
to be reasonable at the time such projections, estimates, and pro forma
financial information were furnished.
     (c) No event or circumstance that could reasonably be expected to cause a
Material Adverse Change has occurred.
     (d) As of the date of this Agreement, neither of the Borrowers nor any of
their respective Subsidiaries has any Debt other than the Debt listed on
Schedule 4.05.
     Section 4.06 True and Complete Disclosure. All written information
(excluding estimates) heretofore or contemporaneously furnished by, or on behalf
of, any Borrower in writing to any Lender or the Administrative Agent for
purposes of or in connection with this Agreement, any other Loan Document or any
transaction contemplated hereby or thereby is, and all other such written
information hereafter furnished by, or on behalf of, any Borrower in writing to
the Administrative Agent or any of the Lenders shall be, true and accurate in
all material respects on the date as of which such information is dated or
certified and does not contain any untrue statement of a material fact or omit
to state any material fact necessary to make the statements contained therein
taken as a whole not misleading at such time.
     Section 4.07 Litigation; Compliance with Law.
     (a) Except as set forth on Schedule 4.07, there is no pending or, to the
knowledge of the Borrowers, threatened action, suit, or legal, equitable,
arbitrative or administrative proceeding affecting any Borrower or any of their
respective Subsidiaries before any court,

40



--------------------------------------------------------------------------------



 



Governmental Authority or arbitrator which could reasonably be expected to cause
a Material Adverse Change or which purports to affect the legality, validity,
binding effect or enforceability of this Agreement, any Note, or any other Loan
Document. Additionally, there is no pending or, to the knowledge of the
Borrowers, threatened action, suit, or legal equitable, arbitrative or
administrative proceeding instituted against any Borrower or any of their
respective Subsidiaries which seeks to adjudicate any Borrower or any such
Subsidiary as bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee or other similar official for it or
for any substantial part of its Property.
     (b) Each Borrower and its respective Subsidiaries have complied in all
respects with all statutes, rules, regulations, orders and restrictions of any
Governmental Authority having jurisdiction over the conduct of their respective
businesses or the ownership of their respective Property, except where such
non-compliance could not reasonably be expected to cause a Material Adverse
Change.
     Section 4.08 Use of Proceeds. The proceeds of the Advances will be used by
the Borrowers for the purposes described in Section 5.09. No Borrower is engaged
in the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulation U). No proceeds of any Advance
will be used to purchase or carry any margin stock in violation of Regulation T,
U or X.
     Section 4.09 Investment Company Act. None of the Borrowers nor any of their
respective Subsidiaries is an “investment company” or a company “controlled” by
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.
     Section 4.10 Federal Power Act. None of the Borrowers nor any of their
respective Subsidiaries is subject to regulation under the Federal Power Act, as
amended or any other Legal Requirement which regulates the incurring by such
Person of Debt, including Legal Requirements relating to common contract
carriers or the sale of electricity, gas, steam, water or other public utility
services.
     Section 4.11 Taxes.
     (a) Reports and Payments. All Returns (as defined below in clause (c) of
this Section 4.11) required to be filed by or on behalf of any Borrower or any
member of the Controlled Group (hereafter collectively called the “Tax Group”)
have been duly filed on a timely basis or appropriate extensions have been
obtained and such Returns are and will be true, complete and correct in all
material respects, except where the failure to so file would not be reasonably
expected to cause a Material Adverse Change; and all Taxes shown to be payable
on the Returns or on subsequent assessments with respect thereto will have been
paid in full on a timely basis, and no other Taxes will be payable by the Tax
Group with respect to items or periods covered by such Returns, except in each
case to the extent of (i) reserves reflected in the Combined Initial Financial
Statements, the Combined Interim Financial Statements or financial statements of
any Borrower delivered to the Administrative Agent pursuant to this Agreement,
or (ii) Taxes that are being contested in good faith. The reserves for accrued
Taxes reflected in the financial

41



--------------------------------------------------------------------------------



 



statements delivered to the Lenders under this Agreement are adequate in the
aggregate for the payment of all unpaid Taxes, whether or not disputed, for the
period ended as of the date thereof and for any period prior thereto, and for
which the Tax Group may be liable in its own right, as withholding agent or as a
transferee of the assets of, or successor to, any Person.
     (b) Taxes Definition. “Taxes” in this Section 4.11 shall mean all taxes,
charges, fees, levies, or other assessments imposed by any federal, state,
local, or foreign taxing authority, including without limitation, income, gross
receipts, excise, real or personal property, sales, occupation, use, service,
leasing, environmental, value added, transfer, payroll, and franchise taxes (and
including any interest, penalties, or additions to tax attributable to or
imposed on with respect to any such assessment).
     (c) Returns Definition. “Returns” in this Section 4.11 shall mean any
federal, state, local, or foreign report, estimate, declaration of estimated
Tax, information statement or return relating to, or required to be filed in
connection with, any Taxes, including any information return or report with
respect to backup withholding or other payments of third parties.
     Section 4.12 Pension Plans. All Plans are in compliance in all material
respects with all applicable provisions of ERISA. No Termination Event has
occurred with respect to any Plan, and each Plan has complied with and been
administered in all material respects in accordance with applicable provisions
of ERISA and the Code. No “accumulated funding deficiency” (as defined in
Section 302 of ERISA) has occurred with respect to any Plan and there has been
no excise tax imposed under Section 4971 of the Code with respect to any Plan.
No Reportable Event has occurred, whether individually or in the aggregate, with
respect to any Multiemployer Plan, and each Multiemployer Plan has complied with
and been administered in all material respects with in accordance with
applicable provisions of ERISA and the Code. The present value of all benefits
vested under each Plan (based on the assumptions used to fund such Plan) did
not, as of the last annual valuation date applicable thereto, exceed the value
of the assets of such Plan allocable to such vested benefits by an amount that
could reasonably be expected to give rise to a Material Adverse Change. No
Borrower and no member of the Controlled Group has had a complete or partial
withdrawal from any Multiemployer Plan for which any Borrower has any withdrawal
liability. As of the most recent valuation date applicable thereto, no Borrower
nor any of their respective ERISA Affiliates would become subject to any
liability under ERISA if a Borrower or any of ERISA Affiliate of a Borrower has
received notice that any Multiemployer Plan is insolvent or in reorganization.
Based upon GAAP existing as of the date of this Agreement and current factual
circumstances, no Borrower has reason to believe that the annual cost during the
term of this Agreement to the Borrowers or any ERISA Affiliate of a Borrower for
post-retirement benefits to be provided to the current and former employees of a
Borrower or any ERISA Affiliate of a Borrower under Plans that are welfare
benefit plans (as defined in Section 3(1) of ERISA) could, in the aggregate,
reasonably be expected to cause a Material Adverse Change.
     Section 4.13 Condition of Property; Casualties. Each Borrower and each of
their respective Subsidiaries has good and defensible title to all of its
Properties as is customary in the oil and gas industry in all material respects,
free and clear of all Liens except for Permitted Liens. The material Properties
used or to be in the continuing operations of the Borrowers and their respective
Subsidiaries are in reasonably good repair, working order and condition

42



--------------------------------------------------------------------------------



 



(ordinary wear and tear excepted). Except for any adverse change directly
resulting from the effects of Hurricane Gustav or Hurricane Ike, since the
Closing Date, neither the business nor any Property of the Borrowers and their
respective Subsidiaries has been affected as a result of any fire, explosion,
earthquake, flood, drought, windstorm, accident, strike or other labor
disturbance, embargo, requisition or taking of Property or cancellation of
contracts, Permits, or concessions by a Governmental Authority, riot, activities
of armed forces, or acts of God or of any public enemy (whether or not covered
by insurance).
     Section 4.14 No Burdensome Restrictions; No Defaults.
     (a) None of the Borrowers nor any of their respective Subsidiaries is a
party to any indenture, loan, or credit agreement or any lease or other
agreement or instrument or subject to any charter or corporate restriction or
provision of applicable Legal Requirement that could reasonably be expected to
cause a Material Adverse Change. None of the Borrowers nor any their respective
Subsidiaries is in default under or with respect to any contract, agreement,
lease, or other instrument to which a Borrower or any such Subsidiary is a party
and which could reasonably be expected to cause a Material Adverse Change or
under any agreement in connection with any Debt. None of the Borrowers nor any
of their respective Subsidiaries has received any notice of default under any
material contract, agreement, lease, or other instrument to which such Borrower
or such Subsidiary is a party.
     (b) No Default has occurred and is continuing.
     Section 4.15 Environmental Condition.
     (a) Permits, Etc. The Borrowers and their respective Subsidiaries (i) have
obtained all Environmental Permits necessary for the ownership and operation of
their respective Properties and the conduct of their respective businesses,
except where the failure to obtain such Environmental Permit could not
reasonably be expected to result in a Material Adverse Change; (ii) have at all
times been and are in compliance with all terms and conditions of such Permits
and with all other requirements of applicable Environmental Laws, except for any
noncompliance that could not reasonably be expected to result in a Material
Adverse Change; (iii) have not received notice of any violation or alleged
violation of any Environmental Law or Permit that has not been resolved or that
could reasonably be expected to cause a Material Adverse Change; and (iv) are
not subject to any actual or contingent Environmental Claim, which could
reasonably be expected to cause a Material Adverse Change.
     (b) Certain Liabilities. To the Borrowers’ actual knowledge, none of the
present or previously owned or operated Property of any Borrower, of any
Subsidiary of a Borrower, or of any former Subsidiary of a Borrower, wherever
located: (i) has been placed on or proposed to be placed on the National
Priorities List, the Comprehensive Environmental Response Compensation Liability
Information System list, or their state or local analogs, or have been otherwise
investigated, designated, listed, or identified as a potential site for removal,
remediation, cleanup, closure, restoration, reclamation, or other response
activity under any Environmental Laws; (ii) is subject to a Lien, arising under
or in connection with any Environmental Laws, that attaches to any revenues or
to any Property owned or operated by any Borrower, wherever located, which could
reasonably be expected to cause a Material Adverse

43



--------------------------------------------------------------------------------



 



Change; or (iii) has been the site of any Release of Hazardous Substances or
Hazardous Wastes from present or past operations which has caused at the site or
at any third-party site any condition that has resulted in or could reasonably
be expected to result in the need for Response that would cause a Material
Adverse Change.
     (c) Certain Actions. Without limiting the foregoing, (i) all necessary
notices have been properly filed, and no further action is required under
current Environmental Law as to each Response or other restoration or remedial
project undertaken by any Borrower or any present or former Subsidiary of a
Borrower on any of their presently or formerly owned or operated Property and
(ii) the present and, to the Borrowers’ knowledge, future liability, if any, of
the Borrowers which could reasonably be expected to arise in connection with
requirements under Environmental Laws will not result in a Material Adverse
Change.
     Section 4.16 Permits, Licenses, Etc. The Borrowers and their respective
Subsidiaries possess all consents, authorizations, Permits, licenses, patents,
patent rights or licenses, trademarks, trademark rights, trade names rights and
copyrights which are necessary to the conduct of their business, except to the
extent the failure to do so could not reasonably be expected to result in a
Material Adverse Change. The Borrowers and their respective Subsidiaries manage
and operate their business in all material respects in accordance with all
applicable Legal Requirements and good industry practices.
     Section 4.17 Gas Contracts. None of the Borrowers nor any of their
respective Subsidiaries, as of the date hereof, (a) is obligated in any material
respect by virtue of any prepayment made under any contract containing a
“take-or-pay” or “prepayment” provision or under any similar agreement to
deliver Hydrocarbons produced from or allocated to any Borrower’s or any such
Subsidiary’s Oil and Gas Properties at some future date without receiving full
payment therefor at the time of delivery, or (b) has produced gas, in any
material amount, subject to, and none of the Borrowers’ nor any of their
respective Subsidiaries’ Oil and Gas Properties is subject to, balancing rights
of third parties or subject to balancing duties under governmental requirements,
in each case other than those imbalances which (i) occur in the ordinary course
of business and (ii) do not, in the aggregate, exceed 1% of the value of the
Proven Reserves of the Borrowers and their respective Subsidiaries.
     Section 4.18 Liens; Titles, Leases, Etc. None of the Property of any
Borrower or of any of their respective Subsidiaries is subject to any Lien other
than Permitted Liens. On the date of this Agreement, all governmental actions
and all other filings, recordings, registrations, third party consents and other
actions which are necessary to create and perfect the Liens provided for in the
Security Instruments will have been made, obtained and taken in all relevant
jurisdictions (other than filings of the Mortgages and any financing statements
contemplated by the Security Instruments, which filings shall occur promptly
after the date of this Agreement). All Leases and agreements for the conduct of
business of the Borrowers and their respective Subsidiaries are valid and
subsisting, in full force and effect and there exists no default or event of
default or circumstance which with the giving of notice or lapse of time or both
would give rise to a default under any of such leases or agreements which could
reasonably be expected to cause a Material Adverse Change. Other than customary
restrictions in contracts or agreements prohibiting the granting of a Lien in,
or assignment of, such contract or agreement, none of the Borrowers nor any of
their respective Subsidiaries is a party to any agreement or arrangement (other
than this

44



--------------------------------------------------------------------------------



 



Agreement and the Security Instruments), or subject to any order, judgment, writ
or decree, which either restricts or purports to restrict its ability to grant
Liens to secure the Obligations against their respective assets or Properties.
     Section 4.19 Solvency and Insurance. Before and after giving effect to the
making of the initial Advances, each Borrower and each of their respective
Subsidiaries is Solvent. Additionally, each Borrower carries insurance required
under Section 5.02.
     Section 4.20 Hedge Contracts. Schedule 4.20 sets forth, as of the date
hereof, a true and complete list of all Interest Hedge Agreements, Hydrocarbon
Hedge Agreements, and any other Hedge Contract of each Borrower and each of
their respective Subsidiaries, the material terms thereof (including the type,
term, effective date, termination date and notional amounts or volumes), the net
mark to market value thereof, all credit support agreements relating thereto
(including any margin required or supplied), and the counterparty to each such
agreement.
     Section 4.21 Material Agreements. Schedule 4.21 sets forth a complete and
correct list of all material agreements, leases, indentures, purchase
agreements, obligations in respect of letters of credit, guarantees, joint
venture agreements, and other instruments in effect or to be in effect as of the
date hereof providing for, evidencing, securing or otherwise relating to any
Debt or other material obligations of any Borrower, and all obligations of any
Borrower to issuers of surety or appeal bonds issued for account of such
Borrower, and such list correctly sets forth the names of the debtor or lessee
and creditor or lessor with respect to the Debt or lease obligations outstanding
or to be outstanding and the Property subject to any Lien securing such Debt or
lease obligation. Also set forth on Schedule 4.21 is a complete and correct list
of all material agreements and other instruments of the Borrowers relating to
the purchase, transportation by pipeline, gas processing, marketing, sale and
supply of natural gas and other Hydrocarbons. Except as detailed otherwise in
Schedule 4.21, the Borrowers have heretofore delivered to the Administrative
Agent and the Lenders a complete and correct copy of all such material credit
agreements, indentures, purchase agreements, contracts, letters of credit,
guarantees, joint venture agreements, or other instruments, including any
modifications or supplements thereto, as in effect on the date hereof and as of
the Closing Date.
ARTICLE V
AFFIRMATIVE COVENANTS
     So long as any Note or any amount under any Loan Document shall remain
unpaid, any Letter of Credit shall remain outstanding or any Letter of Credit
Exposure shall exist, or any Lender shall have any Commitment hereunder, each
Borrower jointly and severally agrees, unless the Required Lenders shall
otherwise consent in writing, to comply with the following covenants.
     Section 5.01 Compliance with Laws, Etc. Each Borrower shall comply, and
cause each of its Subsidiaries to comply in all material respects with all Legal
Requirements. Without limiting the generality and coverage of the foregoing,
each Borrower shall comply, and shall cause each of its Subsidiaries to comply
in all material respects with all Environmental Laws and all laws, regulations,
or directives with respect to equal employment opportunity and employee safety
in all jurisdictions in which such Borrower, or any of its Subsidiaries does
business;

45



--------------------------------------------------------------------------------



 



provided, however, that this Section 5.01 shall not prevent such Borrower or any
such Subsidiary from, in good faith and with reasonable diligence, contesting
the validity or application of any such laws or regulations by appropriate legal
proceedings so long as such reserve as may be required by GAAP shall have been
made therefor. Without limitation of the foregoing, each Borrower shall, and
shall cause each of its Subsidiaries to, (a) maintain and possess all
authorizations, Permits, licenses, trademarks, trade names, rights and
copyrights which are necessary to the conduct of its business except to the
extent the failure to do so could not reasonably be expected to result in a
Material Adverse Change, and (b) obtain, as soon as practicable, all consents or
approvals required from any states of the United States (or other Governmental
Authorities) necessary to grant the Administrative Agent an Acceptable Security
Interest in CRC’s (and, if Contango acquires any Oil and Gas Properties,
Contango’s) Oil and Gas Properties.
     Section 5.02 Maintenance of Insurance.
     (a) Each Borrower shall, and shall cause each of its Subsidiaries to,
procure and maintain or shall cause to be procured and maintained continuously
in effect policies of insurance in form and amounts and issued by companies,
associations or organizations reasonably satisfactory to the Administrative
Agent covering such casualties, risks, perils, liabilities and other hazards
reasonably required by the Administrative Agent, but excluding business
interruption insurance. Without limiting the foregoing, the Borrowers shall at
all times maintain wind storm coverage of at least $50,000,000. In addition,
each Borrower shall, and shall cause each of its Subsidiaries to, comply with
all requirements regarding insurance contained in the Security Instruments.
     (b) All certified copies of policies or certificates thereof, and
endorsements and renewals thereof shall be delivered to and retained by the
Administrative Agent. All policies of insurance shall either have attached
thereto a Lender’s loss payable endorsement for the benefit of the
Administrative Agent, as loss payee in form reasonably satisfactory to the
Administrative Agent or shall name the Administrative Agent as an additional
insured, as applicable. The Borrowers shall furnish the Administrative Agent
with a certificate of insurance or a certified copy of all policies of insurance
required. All policies or certificates of insurance shall set forth the
coverage, the limits of liability, the name of the carrier, the policy number,
and the period of coverage. In addition, all policies of insurance required
under the terms hereof shall contain an endorsement or agreement by the insurer
that any loss shall be payable in accordance with the terms of such policy
notwithstanding any act of negligence of any Borrower, or a Subsidiary or any
party holding under any Borrower or a Subsidiary which might otherwise result in
a forfeiture of the insurance and the further agreement of the insurer waiving
all rights of setoff, counterclaim or deductions against any Borrower and its
Subsidiaries. Without limiting the generality of the foregoing provisions, the
Administrative Agent will be named as an additional insured and will be provided
a waiver of subrogation on each Borrower’s general liability and umbrella
policies. All such policies shall contain a provision that notwithstanding any
contrary agreements between any Borrower, its Subsidiaries, and the applicable
insurance company, such policies will not be canceled, allowed to lapse without
renewal, surrendered or amended (which provision shall include any reduction in
the scope or limits of coverage) without at least 30 days’ prior written notice
to the Administrative Agent unless such is cancelled for non-payment of premium
and then the Administrative Agent will be given 10 days notice of cancellation.
In the

46



--------------------------------------------------------------------------------



 



event that, notwithstanding the “lender’s loss payable endorsement” requirement
of this Section 5.02, the proceeds of any insurance policy described above are
paid to a Borrower or a Subsidiary of a Borrower, the Borrowers shall deliver
such proceeds to the Administrative Agent immediately upon receipt.
     Section 5.03 Preservation of Corporate Existence, Etc. Each Borrower shall
preserve and maintain, and cause each of its Subsidiaries to preserve and
maintain, its corporate, limited liability company or limited partnership, as
applicable, existence, rights, franchises, and privileges in the jurisdiction of
its incorporation or organization, as applicable, and qualify and remain
qualified, and cause each such Subsidiary to qualify and remain qualified, as a
foreign entity in each jurisdiction in which qualification is necessary or
desirable in view of its business and operations or the ownership of its
Properties, and, in each case, where failure to qualify or preserve and maintain
its rights and franchises could reasonably be expected to cause a Material
Adverse Change.
     Section 5.04 Payment of Taxes, Etc. Each Borrower shall pay and discharge,
and cause each of its Subsidiaries to pay and discharge, before the same shall
become delinquent, (a) all taxes, assessments, and governmental charges or
levies imposed upon it or upon its income or profits or Property that are
material in amount, prior to the date on which penalties attach thereto and
(b) all lawful claims that are material in amount which, if unpaid, might by law
become a Lien upon its Property; provided, however, that no Borrower nor any
such Subsidiary shall be required to pay or discharge any such tax, assessment,
charge, levy, or claim which is being contested in good faith and by appropriate
proceedings, and with respect to which reserves in conformity with GAAP have
been provided.
     Section 5.05 Books and Records; Visitation Rights. The Borrowers shall, and
shall cause their Subsidiaries to, keep adequate records and books of account
with respect to their business activities and their Properties in which proper
entries are made in accordance with GAAP, reflecting all financial transactions
and matters involving the assets and business of the Borrowers or such
Subsidiaries, as the case may be. At any reasonable time and from time to time,
upon reasonable notice, each Borrower shall, and shall cause its Subsidiaries
to, permit the Administrative Agent and any Lender or any of their respective
agents or representatives thereof, to (a) examine and make copies of and
abstracts from the records and books of account of, and visit and inspect at
their reasonable discretion the Properties of, such Borrower and any such
Subsidiary and (b) discuss the affairs, finances and accounts of such Borrower
and any such Subsidiary with any of their respective officers or directors.
     Section 5.06 Reporting Requirements. The Borrower Representative shall
furnish to the Administrative Agent and each Lender:
     (a) Oil and Gas Reserve Reports.
          (i) As soon as available but in any event on or before April 1 of each
year, an Engineering Report prepared as of the immediately preceding
December 31;
          (ii) As soon as available but in any event on or before October 1 of
each year an Engineering Report prepared as of the immediately preceding
June 30;

47



--------------------------------------------------------------------------------



 



          (iii) Such other information as may be reasonably requested by the
Administrative Agent, or any Lender through the Administrative Agent, with
respect to the Oil and Gas Properties included or to be included in the
Borrowing Base;
          (iv) With the delivery of each Engineering Report, a certificate from
a Responsible Officer of the Borrower Representative certifying that, to his
knowledge and in all material respects: (a) the factual information provided by
each Borrower in connection with the preparation of the Engineering Report was
true and correct, (b) CRC owns good and defensible title to the Oil and Gas
Properties evaluated in such Engineering Report that are purported to be owned
by CRC, such Properties are free of all Liens except for Permitted Liens and
such Properties are subject to an Acceptable Security Interest to the extent
required by this Agreement, (c) except as set forth on an exhibit to the
certificate, on a net basis there are no gas imbalances, take or pay or other
prepayments with respect to CRC’s Oil and Gas Properties evaluated in such
Engineering Report which would require CRC to deliver Hydrocarbons produced from
such Oil and Gas Properties at some future time without then or thereafter
receiving full payment therefor, (d) none of the Oil and Gas Properties of CRC
have been sold since the date of the last Borrowing Base determination except as
set forth on an exhibit to the certificate, which certificate shall list all of
its Oil and Gas Properties sold and in such detail as reasonably required by the
Administrative Agent, (e) attached to the certificate is a list of its Oil and
Gas Properties of CRC added to and deleted from the immediately prior
Engineering Report and a list showing any change in working interest or net
revenue interest in its Oil and Gas Properties occurring and the reason for such
change, (f) attached to the certificate is a list of all Persons disbursing
proceeds to CRC from its Oil and Gas Properties, (g) all of the Oil and Gas
Properties of CRC classified as Proven Reserves and evaluated by such
Engineering Report are pledged as Collateral for the Obligations, and (h) to the
extent required by the Administrative Agent, attached to the certificate is a
monthly cash flow budget for the six months following the delivery of such
certificate setting forth CRC’s projections for production volumes, revenues,
expenses, taxes, budgeted capital expenditures and working capital requirements
during such period; provided that, if Contango acquires any Oil and Gas
Properties, the reports and statements described above shall also apply to
Contango and its Oil and Gas Properties;
     (b) Defaults. As soon as possible and in any event within five days after
(i) the occurrence of any Default or (ii) the occurrence of any default under
any instrument or document evidencing Debt of any Borrower or any Subsidiary of
a Borrower, in each case known to any officer of any Borrower or any Subsidiary
of a Borrower which is continuing on the date of such statement, a statement of
a Responsible Officer of the Borrower Representative setting forth the details
of such Default or default, as applicable, and the actions which such Borrower
or such Subsidiary has taken and proposes to take with respect thereto;
     (c) Termination Events. As soon as possible and in any event (i) within
30 days after any Borrower or any ERISA Affiliate knows or has reason to know
that any Termination Event described in clause (a) of the definition of
Termination Event with respect to any Plan has occurred, and (ii) within five
(5) days after any Borrower or any ERISA Affiliate knows or has reason to know
that any other Termination Event with respect to any Plan has occurred, a
statement of a Responsible Officer of the Borrower Representative describing
such Termination Event and the action, if any, which such Borrower or such ERISA
Affiliate proposes to take with respect thereto;

48



--------------------------------------------------------------------------------



 



     (d) Termination of Plans. Promptly and in any event within two Business
Days after receipt thereof by any Borrower or any ERISA Affiliate from the PBGC,
copies of each notice received by any Borrower or any such ERISA Affiliate of
the PBGC’s intention to terminate any Plan or to have a trustee appointed to
administer any Plan;
     (e) Other ERISA Notices. Promptly and in any event within five Business
Days after receipt thereof by any Borrower or any ERISA Affiliate from a
Multiemployer Plan sponsor, a copy of each notice received by any Borrower or
any ERISA Affiliate concerning the imposition or amount of withdrawal liability
pursuant to Section 4202 of ERISA;
     (f) Environmental Notices. Promptly and in any event within five Business
Days after the receipt thereof by any Borrower or any Subsidiary of a Borrower,
a copy of any form of request, notice, summons or citation received from the
Environmental Protection Agency, or any other Governmental Authority, concerning
(i) violations or alleged violations of Environmental Laws, which seeks to
impose liability therefor and could cause a Material Adverse Change, (ii) any
action or omission on the part of any Borrower or any Subsidiary of a Borrower
or any of their former Subsidiaries in connection with Hazardous Waste or
Hazardous Substances which could reasonably result in the imposition of
liability therefor that could cause a Material Adverse Change, including without
limitation any information request related to, or notice of, potential
responsibility under CERCLA, or (iii) the filing of a Lien upon, against or in
connection with any Borrower or any Subsidiary of a Borrower or their former
Subsidiaries, or any of their leased or owned Property, wherever located;
     (g) Other Governmental Notices. Promptly and in any event within five
Business Days after receipt thereof by any Borrower or any Subsidiary of a
Borrower a copy of any notice, summons, citation, or proceeding seeking to
modify in any material respect, revoke, or suspend any material contract,
license, permit or agreement with any Governmental Authority;
     (h) Material Changes. Promptly and in any event within five Business Days
after the knowledge thereof by any Borrower or any Subsidiary of a Borrower,
written notice of any condition or event of which any Borrower has knowledge,
which condition or event has resulted or may reasonably be expected to result in
(i) a Material Adverse Change or (ii) a breach of or noncompliance with any
material term, condition, or covenant of any material contract to which any
Borrower or any Subsidiary of a Borrower is a party or by which they or their
Properties may be bound which breach or noncompliance could reasonably be
expected to result in a Material Adverse Change;
     (i) Disputes, Etc. Promptly and in any event within five Business Days
after the receipt thereof by any Borrower or any Subsidiary of a Borrower,
written notice of (i) any claims, legal or arbitration proceedings, proceedings
before any Governmental Authority, or disputes, or to the knowledge of any
Borrower threatened, or affecting any Borrower, or any Subsidiary of a Borrower
which, if adversely determined, could reasonably be expected to cause a Material
Adverse Change, or any material labor controversy of which any Borrower or any
Subsidiary of a Borrower has knowledge resulting in or reasonably considered to
be likely to result in a strike against any Borrower or any Subsidiary of a
Borrower and (ii) any claim, judgment, Lien or other encumbrance (other than a
Permitted Lien) affecting any Property of any

49



--------------------------------------------------------------------------------



 



Borrower or any Subsidiary of a Borrower if the value of the claim, judgment,
Lien, or other encumbrance affecting such Property shall exceed $1,000,000;
     (j) Other Accounting Reports. (i) Promptly and in any event within five
Business Days after receipt thereof, a copy of each other report or letter
submitted to any Borrower or any Subsidiary of a Borrower by independent
accountants in connection with any annual, interim or special audit made by them
of the books of any Borrower or any Subsidiary of a Borrower, and a copy of any
response by any Borrower or any Subsidiary of a Borrower, or the Board of
Directors (or other applicable governing body) of a Borrower or any Subsidiary
of a Borrower, to such letter or report, and (ii) promptly and in any event
within five Business Days thereafter, written notice of any material change in
the accounting or financial reporting practices of the Borrowers;
     (k) Notices Under Other Loan Agreements. Promptly and in any event within
five Business Days after the furnishing thereof, copies of any statement, report
or notice furnished to any Person pursuant to the terms of any indenture, loan
or credit or other similar agreement, other than this Agreement and not
otherwise required to be furnished to the Lenders pursuant to any other
provision of this Section 5.06;
     (l) Compliance Certificate. If requested by the Administrative Agent, a
certificate from a Responsible Officer of the Borrower Representative
demonstrating compliance with the financial ratio requirement set forth in
Section 6.16; and
     (m) Other Information. Such other information respecting the business or
Properties, or the condition or operations, financial or otherwise, of any
Borrower or any Subsidiary of a Borrower, as any Lender through the
Administrative Agent may from time to time reasonably request. The
Administrative Agent agrees to provide the Lenders with copies of any material
notices and information delivered solely to the Administrative Agent pursuant to
the terms of this Agreement.
     Section 5.07 Maintenance of Property. Each Borrower shall, and shall cause
each of its Subsidiaries to, maintain their owned, leased, or operated Property
necessary to the conduct of its business in reasonably good condition and repair
(ordinary wear and tear excepted) and shall abstain, and cause each of its
Subsidiaries to abstain from, knowingly or willfully permitting the commission
of waste or other injury, destruction, or loss of natural resources, or the
occurrence of pollution, contamination, or any other condition in, on or about
the owned or operated Property involving the Environment that could reasonably
be expected to result in Response activities and that could reasonably be
expected to cause a Material Adverse Change.
     Section 5.08 Agreement to Pledge. CRC shall grant to the Administrative
Agent an Acceptable Security Interest in any Property of CRC now owned or
hereafter acquired, including Proven Reserves and Oil and Gas Properties,
promptly after receipt of a written request from the Administrative Agent.
Notwithstanding anything in this Agreement to the contrary, so long as Contango
shall not own any Oil and Gas Properties, Contango shall not be required to
pledge any of its Property as Collateral for the Obligations. If, however,
Contango acquires any Oil and Gas Properties, Contango shall promptly notify the
Administrative Agent and shall, promptly

50



--------------------------------------------------------------------------------



 



after receipt of a written request from the Administrative Agent, grant to the
Administrative Agent an Acceptable Security Interest in any such Oil and Gas
Properties and related Property.
     Section 5.09 Use of Proceeds. The Borrowers shall use the proceeds of the
Advances and the Letters of Credit only (a) to finance the acquisition and
development of Oil and Gas Properties, (b) for working capital and other general
corporate purposes and (c) to make Restricted Payments permitted by
Section 6.05.
     Section 5.10 Title Opinions. The Borrowers shall from time to time, upon
the reasonable request of the Administrative Agent, take such actions and
execute and deliver such documents and instruments as the Administrative Agent
shall require to ensure that the Administrative Agent shall have received
satisfactory title opinions (including, if requested, supplemental or new title
opinions addressed to it) or, to the extent acceptable to the Administrative
Agent in its sole discretion, other title evidence, which title opinions or
other title evidence (a) shall collectively cover at least 81% of the present
value of the Proven Reserves of CRC shown on the most recently delivered
Engineering Report (and together with any Proven Reserves acquired since the
date of such report) and at least 81% of the present value of the Proven
Reserves of CRC (and, if Contango purchases any Oil and Gas Properties,
Contango) that are categorized as “proved, developed and producing” on the most
recently delivered Engineering Report (and together with any Proven Reserves
acquired since the date of such report), (b) shall be in form and substance
acceptable to the Administrative Agent in its sole discretion, and (c) shall
include opinions or, to the extent acceptable to the Administrative Agent in its
sole discretion, other title evidence regarding the before payout and after
payout ownership interests held by CRC (and, if applicable, Contango) for all
wells located on the Oil and Gas Properties covered thereby as to the ownership
of Oil and Gas Properties of CRC (and, if applicable, Contango).
     Section 5.11 Further Assurances; Cure of Title Defects. Each Borrower shall
promptly cure any defects in the creation and issuance of the Notes and the
execution and delivery of the Security Instruments and this Agreement. Each
Borrower hereby authorizes the Lenders and the Administrative Agent to file any
financing statements without the signature of such Borrower to the extent
permitted by applicable Legal Requirements in order to perfect or maintain the
perfection of any security interest granted under any of the Loan Documents.
Each Borrower at its expense will promptly execute and deliver to the
Administrative Agent upon request all such other documents, agreements and
instruments to comply with or accomplish the covenants and agreements of such
Borrower in the Security Instruments and this Agreement, or to further evidence
and more fully describe the collateral intended as security for the Notes, or to
correct any omissions in the Security Instruments, or to state more fully the
security obligations set out herein or in any of the Security Instruments, or to
perfect, protect or preserve any Liens created pursuant to any of the Security
Instruments, or to make any recordings, to file any notices or obtain any
consents, all as may be necessary or appropriate in connection therewith or to
enable the Administrative Agent to exercise and enforce its rights and remedies
with respect to any Collateral. Within 30 days after (a) a request by the
Administrative Agent or the Lenders to the Borrower Representative to cure any
title defects or exceptions which are not Permitted Liens raised by such
information or (b) a notice by the Administrative Agent to the Borrower
Representative that the Borrowers have failed to comply with Section 5.10 above,
the Borrowers shall (i) cure such title defects or exceptions which are not
Permitted Liens or substitute

51



--------------------------------------------------------------------------------



 



acceptable Oil and Gas Properties with no title defects or exceptions except for
Permitted Liens covering Collateral of an equivalent value and (ii) deliver to
the Administrative Agent satisfactory evidence in form and substance acceptable
to the Administrative Agent in its reasonable business judgment as to CRC’s
ownership (and if Contango acquires any Oil and Gas Properties, Contango’s
ownership) of such Oil and Gas Properties and the Administrative Agent’s Liens
and security interests therein as are required to maintain compliance with
Section 5.10. In addition, the Borrowers shall cause the Administrative Agent
to, at all times, have an Acceptable Security Interest in all of CRC’s (and if
Contango acquires any Oil and Gas Properties, Contango’s) Proven Reserves and
Oil and Gas Properties.
     Section 5.12 Cash Management Services. The Borrowers shall collectively
maintain an aggregate minimum monthly average bank account balance of at least
$2,500,000 with the Cash Management Bank.
     Section 5.13 Certain Post Closing Matters. The Borrowers shall, within 10
Business Days of the date of this Agreement, deliver to the Administrative Agent
title evidence in form and substance satisfactory to the Administrative Agent
sufficient to cause the Administrative Agent to be satisfied in its sole
discretion with the title to the Oil and Gas Properties included in the initial
Borrowing Base and that such Oil and Gas Properties, including the receipt of
title evidence in form and substance satisfactory to the Administrative Agent
covering at least 81% of the present value of Proven Reserves of CRC set forth
on the Engineering Report delivered to the Administrative Agent prior to the
effective date of this Agreement and at least 81% of the present value of such
Proven Reserves of CRC which are categorized as “proved, developed and
producing” in such report.
ARTICLE VI
NEGATIVE COVENANTS
     So long as any Note or any amount under any Loan Document shall remain
unpaid, any Letter of Credit shall remain outstanding or any Letter of Credit
Exposure shall exist, or any Lender shall have any Commitment, the Borrowers
jointly and severally agree, unless the Required Lenders otherwise consent in
writing, to comply with the following covenants.
     Section 6.01 Liens, Etc. No Borrower shall create, assume, incur, or suffer
to exist, nor permit any of its Subsidiaries to create, assume, incur, or suffer
to exist, any Lien on or in respect of any of its Property whether now owned or
hereafter acquired, or assign any right to receive income, except that the
Borrowers and their respective Subsidiaries may create, incur, assume, or suffer
to exist:
     (a) Liens created by the Security Instruments;
     (b) purchase money Liens and Liens in connection with Capital Leases, in
each case upon or in any equipment acquired or held by a Borrower or any
Subsidiary of a Borrower in the ordinary course of business; provided that, the
Debt secured by such Liens (i) was incurred solely for the purpose of financing
the acquisition of such equipment, does not exceed the aggregate purchase price
of such equipment, and is otherwise permitted by this Agreement, (ii) is

52



--------------------------------------------------------------------------------



 



secured only by such equipment and not by any other assets of any Borrower or
any Subsidiary of a Borrower, and (iii) is not increased in amount;
     (c) Liens for taxes, assessments, or other governmental charges or levies
not yet due or that (provided that foreclosure, sale, or other similar
proceedings shall not have been initiated) are being contested in good faith by
appropriate proceedings, and such reserve as may be required by GAAP shall have
been made therefor;
     (d) Liens in favor of vendors, carriers, warehousemen, repairmen,
mechanics, workmen, materialmen, construction, or similar Liens arising by
operation of law in the ordinary course of business in respect of obligations
that are not yet due or that are being contested in good faith by appropriate
proceedings, provided that such reserves as may be required by GAAP shall have
been made therefor;
     (e) Liens to operators and non-operators under joint operating agreements
and similar agreements arising in the ordinary course of the business of a
Borrower or the relevant Subsidiary of a Borrower to secure amounts owing, which
amounts are not yet due or are being contested in good faith by appropriate
proceedings, if such reserve as may be required by GAAP shall have been made
therefor;
     (f) royalties, overriding royalties, net profits interests, production
payments, reversionary interests, calls on production, preferential purchase
rights and other burdens on or deductions from the proceeds of production, that
do not secure Debt for borrowed money and that are taken into account in
computing the net revenue interests and working interests of any Borrower or any
Subsidiary of a Borrower warranted in the Security Instruments;
     (g) Liens arising in the ordinary course of business out of pledges or
deposits under workers’ compensation laws, unemployment insurance, old age
pensions or other social security or retirement benefits, or similar legislation
or to secure public or statutory obligations of a Borrower;
     (h) Liens arising under operating agreements, unitization and pooling
agreements and orders, farmout agreements, gas balancing agreements and other
agreements, in each case that are customary in the oil, gas and mineral
production business and that are entered into in the ordinary course of business
and that are taken into account in computing the net revenue interests and
working interests of any Borrower or any Subsidiary of a Borrower warranted in
the Security Instruments, to the extent that such Liens do not materially impair
the use of the Property covered by such Lien for the purposes for which such
Property is held by a Borrower or any Subsidiary of a Borrower; and
     (i) easements, rights-of-way, restrictions, and other similar encumbrances,
and minor defects in the chain of title that are customarily accepted in the oil
and gas financing industry, none of which interfere with the ordinary conduct of
the business of any Borrower or any Subsidiary of a Borrower or materially
detract from the value or use of the Property to which they apply.

53



--------------------------------------------------------------------------------



 



     Section 6.02 Debts, Guaranties, and Other Obligations. No Borrower shall,
nor shall any Borrower permit any of its Subsidiaries to, create, assume, suffer
to exist, or in any manner become or be liable in respect of, any Debt except:
     (a) Debt of the Borrowers under the Loan Documents;
     (b) Debt listed on Schedule 4.05 and any renewals, extensions, or
replacements thereof; provided that the amount of such Debt may not be
increased;
     (c) Debt in the form of obligations for the deferred purchase price of
Property or services incurred in the ordinary course of business which are not
yet due and payable or are being contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP have been
established;
     (d) Debt secured by the Liens permitted under paragraph (b) of Section 6.01
in an aggregate amount not to exceed $1,000,000 at any time;
     (e) Debt under Hydrocarbon Hedge Agreements or Interest Hedge Agreements
which are not prohibited by the terms of Section 6.14;
     (f) Debt consisting of sureties or bonds provided to any Governmental
Authority or other Person and assuring payment of contingent liabilities of any
Borrower or any Subsidiary of a Borrower in connection with the operation of the
Oil and Gas Properties, including with respect to plugging, facility removal and
abandonment of its Oil and Gas Properties;
     (g) Debt owing in connection with the financing of insurance premiums in
the ordinary course of business; and
     (h) Debt not otherwise permitted under this Section 6.02; provided that
such Debt (i) is not secured by any Lien and (ii) does not exceed $1,000,000 in
the aggregate at any time outstanding.
     Section 6.03 Agreements Restricting Liens and Distributions. No Borrower
shall, nor shall any Borrower permit any of its Subsidiaries to, create, incur,
assume or permit to exist any contract, agreement or understanding (other than
this Agreement and the Security Instruments), which in any way prohibits or
restricts the granting, conveying, creation or imposition of any Lien on any of
its Property (other than customary restrictions in contracts or agreements
prohibiting the granting of a Lien in, or assignment of, such contract or
agreement), whether now owned or hereafter acquired, to secure the Obligations
or restricts any Subsidiary of a Borrower from paying dividends to a Borrower,
or which requires the consent of or notice to other Persons in connection
therewith.
     Section 6.04 Merger or Consolidation; Asset Sales. No Borrower shall, nor
shall any Borrower permit any of its Subsidiaries to:
     (a) merge or consolidate with or into any other Person; or

54



--------------------------------------------------------------------------------



 



     (b) sell, lease, transfer, assign, farm-out, convey, or otherwise dispose
of any of its Property (including, without limitation, any working interest,
overriding royalty interest, production payments, net profits interest, royalty
interest, or mineral fee interest) other than: (i) the sale of Hydrocarbons in
the ordinary course of business; (ii) the sale or transfer of equipment that is
(A) obsolete, worn out, depleted or uneconomic and disposed of in the ordinary
course of business, (B) no longer necessary for the business of such Person, or
(C) contemporaneously replaced by equipment of at least comparable value and
use; (iii) the sale, lease, transfer or other disposition of Property to a
Borrower; provided that at the time thereof and immediately after giving effect
thereto no Default shall have occurred and be continuing and the Administrative
Agent shall continue to have an Acceptable Security Interest in the Collateral;
and (iv) other sales, leases, transfers, assignments, farm-outs, conveyance or
dispositions of Property for fair market value; provided that the aggregate
amount of the proceeds of such transaction, taken together with all other such
transactions during any fiscal year under this clause (iv), may not exceed 5% of
the Borrowing Base in effect at the time such transaction is effected.
     Section 6.05 Restricted Payments. No Borrower shall, nor shall any Borrower
permit any of its Subsidiaries to, make any Restricted Payments except that if
(a) no Default or Event of Default has occurred or will occur after giving
effect to the making of such Restricted Payment, (b) no Borrowing Base
deficiency of the type described in Section 2.05(b) shall exist before or after
giving effect to the making of such Restricted Payment, and (c) the Borrowing
Base shall, both before and after giving effect to such Restricted Payment, be
equal to or greater than five (5) times the aggregate Commitments then in
effect, then (i) the Subsidiaries may make Restricted Payments to a Borrower,
(ii) CRC may make Restricted Payments to Contango, (iii) the Subsidiaries of
Contango Energy Company (“CEC”) may make Restricted Payments to CEC, and
(iv) the Borrowers may make Restricted Payments described in clause (a) of the
definition thereof.
     Section 6.06 Investments. No Borrower shall, nor shall any Borrower permit
any of its Subsidiaries to, make or permit to exist any loans, advances, or
capital contributions to, or make any investment in, or purchase or commit to
purchase any stock or other securities or evidences of indebtedness of or
interests in any Person or any assets or business of any Person, including
without limitation any Oil and Gas Properties or assets related to Oil and Gas
Properties, except:
     (a) Liquid Investments;
     (b) trade and customer accounts receivable which are for goods furnished or
services rendered in the ordinary course of business and are payable in
accordance with customary trade terms;
     (c) acquisitions of Oil and Gas Properties and appurtenant facilities
(including gas gathering, gas pipeline or oil pipeline and related facilities),
whether through farm-out, farm-in, participation agreements, joint operating
agreements, joint venture or area of mutual interest agreements or other similar
arrangements customary in the industry, so long as, with respect to any Oil and
Gas Properties acquired by either of the Borrowers, the Administrative Agent is
granted an Acceptable Security Interest in such Oil and Gas Properties pursuant
to Section 5.08;

55



--------------------------------------------------------------------------------



 



     (d) Investments by Subsidiaries of Contango (other than CRC) and by
Subsidiaries of CRC, in each case in liquified natural gas facilities, gas
processing facilities and gas storage facilities, whether through the direct
purchase of Property or through joint venture arrangements, participation
agreements or other similar arrangements; and
     (e) Other Investments in an aggregate amount not to exceed $20,000,000.
     Section 6.07 Affiliate Transactions. Except as described in Schedule 6.07,
no Borrower shall, nor shall any Borrower permit any of its Subsidiaries to,
directly or indirectly, enter into or permit to exist any transaction or series
of transactions (including, but not limited to, the purchase, sale, lease or
exchange of Property, the making of any investment, the giving of any guaranty,
or the assumption of any obligation or the rendering of any service) with any of
their Affiliates unless such transaction or series of transactions is on terms
no less favorable to such Borrower or such Subsidiary, as applicable, than those
that could be obtained in a comparable arm’s length transaction with a Person
that is not such an Affiliate.
     Section 6.08 Compliance with ERISA. No Borrower shall, nor shall any
Borrower permit any of its Subsidiaries or ERISA Affiliates to, directly or
indirectly, (a) engage in, or permit any of its Subsidiaries or ERISA Affiliates
to engage in, any transaction in connection with which a Borrower, any
Subsidiary of a Borrower or any ERISA Affiliate of a Borrower could be subjected
to either a civil penalty assessed pursuant to section 502(c), (i) or (l) of
ERISA or a tax imposed by Chapter 43 of Subtitle D of the Code; (b) terminate,
or permit any of its Subsidiaries or ERISA Affiliates to terminate, any Plan in
a manner, or take any other action with respect to any Plan, which could result
in any liability to a Borrower, any Subsidiary of a Borrower or any ERISA
Affiliate of a Borrower to the PBGC; (c) fail to make, or permit any of its
Subsidiaries or ERISA Affiliates to fail to make, full payment when due of all
amounts which, under the provisions of any Plan, agreement relating thereto or
Legal Requirements, a Borrower, a Subsidiary of a Borrower or any ERISA
Affiliate of a Borrower is required to pay as contributions thereto; (d) permit
to exist, or allow any of its Subsidiaries or ERISA Affiliates to permit to
exist, any accumulated funding deficiency within the meaning of Section 302 of
ERISA or section 412 of the Code, whether or not waived, with respect to any
Plan; (e) permit, or allow any of its Subsidiaries or ERISA Affiliates to
permit, the actuarial present value of the benefit liabilities (as “actuarial
present value of the benefit liabilities” shall have the meaning specified in
Section 4041 of ERISA) under any Plan maintained by a Borrower, any Subsidiary
of a Borrower or any ERISA Affiliate of a Borrower which is regulated under
Title IV of ERISA to exceed the current value of the assets (computed on a plan
termination basis in accordance with Title IV of ERISA) of such Plan allocable
to such benefit liabilities; (f) contribute to or assume an obligation to
contribute to, or permit any of its Subsidiaries or ERISA Affiliates to
contribute to or assume an obligation to contribute to, any Multiemployer Plan;
(g) acquire, or permit any of its Subsidiaries or ERISA Affiliates to acquire,
an interest in any Person that causes such Person to become an ERISA Affiliate
with respect to a Borrower, any Subsidiary of a Borrower or any ERISA Affiliate
of a Borrower if such Person sponsors, maintains or contributes to, or at any
time in the six-year period preceding such acquisition has sponsored,
maintained, or contributed to, (1) any Multiemployer Plan, or (2) any other plan
that is subject to Title IV of ERISA under which the actuarial present value of
the benefit liabilities under such plan exceeds the current value of the assets
(computed on a plan termination basis in accordance with Title IV of ERISA) of
such plan allocable to such benefit liabilities; (h) incur, or permit any

56



--------------------------------------------------------------------------------



 



of its Subsidiaries or ERISA Affiliates to incur, a liability to or on account
of a Plan under sections 515, 4062, 4063, 4064, 4201 or 4204 of ERISA;
(i) contribute to or assume an obligation to contribute to, or permit any of its
Subsidiaries or ERISA Affiliates to contribute to or assume an obligation to
contribute to, any employee welfare benefit plan, as defined in section 3(1) of
ERISA, including, without limitation, any such plan maintained to provide
benefits to former employees of such entities, that may not be terminated by
such entities in their sole discretion at any time without any material
liability; (j) amend or permit any of its Subsidiaries or ERISA Affiliates to
amend, a Plan resulting in an increase in current liability such that a
Borrower, any Subsidiary of a Borrower or any ERISA Affiliate of a Borrower is
required to provide security to such Plan under Section 401(a)(29) of the Code;
or (k) permit to exist any occurrence of any Reportable Event or any other event
or condition, which presents a material (in the opinion of the Required Lenders)
risk of a termination by the PBGC of any Plan.
     Section 6.09 Sale-and-Leaseback. No Borrower shall, nor shall any Borrower
permit any of its Subsidiaries to, sell or transfer to a Person any Property,
whether now owned or hereafter acquired, if at the time or thereafter a Borrower
or a Subsidiary of a Borrower shall lease as lessee such Property or any part
thereof or other Property which a Borrower or a Subsidiary of a Borrower intends
to use for substantially the same purpose as the Property sold or transferred.
     Section 6.10 Change of Business. No Borrower shall, nor shall any Borrower
permit any of its Subsidiaries to, discontinue its usual business or make any
material change in the character of its business as an independent oil and gas
exploration and production company. No Borrower shall, nor shall any Borrower
permit any of its Subsidiaries to, operate or carry on business in any
jurisdiction other than the United States.
     Section 6.11 Organizational Documents, Name Change. No Borrower shall, nor
shall any Borrower permit any of its Subsidiaries to, (a) amend or change its
name without giving the Administrative Agent 30 days’ prior written notice of
such name change or (b) amend, supplement, modify or restate their articles or
certificate of incorporation, bylaws, limited liability company agreements, or
other equivalent organizational documents, or amend or change its jurisdiction
of incorporation, organization or formation without prior written notice to, and
prior consent of, the Administrative Agent (which consent shall not be
unreasonably withheld or delayed); provided that no such prior written consent
shall be required for amendments to such organizational documents that are
administrative and ministerial in nature.
     Section 6.12 Use of Proceeds; Letters of Credit. No Borrower will permit
the proceeds of any Advance or Letters of Credit to be used for any purpose
other than those permitted by Section 5.09. No Borrower will engage in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U). No Borrower nor any Person acting on
behalf of a Borrower has taken or shall take, nor permit any Subsidiary of a
Borrower to take, any action which might cause any of the Loan Documents to
violate Regulation T, U or X or any other regulation of the Board of Governors
of the Federal Reserve System or to violate Section 7 of the Securities Exchange
Act of 1934 or any rule or regulation thereunder, in each case as now in effect
or as the same may hereinafter be in effect, including without limitation, the
use of the proceeds of any Advance or Letters of Credit to purchase or carry any
margin stock in violation of Regulation T, U or X.

57



--------------------------------------------------------------------------------



 



     Section 6.13 Take-or-Pay or Other Prepayments. No Borrower shall, nor shall
any Borrower permit any of its Subsidiaries to, allow gas imbalances (other than
those imbalances which (a) occur in the ordinary course of business and (b) do
not, in the aggregate, exceed 1% of the value of the Proven Reserves of the
Borrowers and their respective Subsidiaries), take-or-pay or other prepayments
with respect to the Oil and Gas Properties of any Borrower or any Subsidiary
which would require any Borrower or any Subsidiary to deliver any volumes of
their respective Hydrocarbons produced on a monthly basis from such Oil and Gas
Properties at some future time without then or thereafter receiving full payment
therefor.
     Section 6.14 Limitation on Speculative Hedging. Other than the Hedge
Contracts set forth on Schedule 4.20 hereto (which Hedge Contracts shall not be
modified without the prior written consent of the Administrative Agent), no
Borrower shall, nor shall any Borrower permit any of its Subsidiaries to,
(a) purchase, assume, or hold a speculative position in any commodities market
or futures market or enter into any Hydrocarbon Hedge Agreement, Interest Hedge
Agreement or similar hedge arrangement for speculative purposes or (b) be party
to or otherwise enter into any Hedge Contract which (i) is entered into for
reasons other than as a part of its normal business operations as a risk
management strategy and/or hedge against changes resulting from market
conditions related to such Borrower’s operations, and (ii) covers notional
volumes that would be in excess of (A) 80% of the production volumes anticipated
by the Administrative Agent to be produced by the Borrowers during each of the
Winter/Spring Months for periods that such Hedge Contract is in effect, and
(B) 35% of the production volumes anticipated by the Administrative Agent to be
produced by the Borrowers during the Summer/Fall Months for periods that such
Hedge Contract is in effect. Notwithstanding the foregoing, the Borrowers may
purchase commodity floors or puts on up to 100% of the production volumes
anticipated during the period such hedge arrangement is in effect and
attributable to Proven Reserves of the Borrowers and their respective
Subsidiaries that are categorized as “proved, developed and producing”. For
purposes of the foregoing Section, the “Winter/Spring Months” shall be December,
January, February, March, April, May and June, and the “Summer/Fall Months”
shall be July, August, September, October and November.
     Section 6.15 Accounts Payable. No Borrower shall, nor shall any Borrower
permit any of its Subsidiaries to, allow any of its trade payables or other
accounts payable to be outstanding for more than 60 days past due (except in
cases where any such trade payable is being disputed in good faith and adequate
reserves under GAAP have been established).
     Section 6.16 Current Ratio. Contango shall not permit the ratio of (a) its
Current Assets to (b) its Current Liabilities, to be less 1.00 to 1.00 as of the
end of any fiscal quarter, beginning with the fiscal quarter ending December 31,
2008.
ARTICLE VII
EVENTS OF DEFAULT; REMEDIES
     Section 7.01 Events of Default. The occurrence of any of the following
events shall constitute an “Event of Default” under any Loan Document:
     (a) Payment. The Borrowers (i) shall fail to pay when due any principal
under the Notes or any other Loan Document or (ii) shall fail to pay any
interest, fees, reimbursements,

58



--------------------------------------------------------------------------------



 



indemnifications, or other amounts due and payable hereunder, under the Notes,
or under any other Loan Document, and such failure shall continue for a period
of two Business Days after the due date therefor;
     (b) Representation and Warranties. Any representation or warranty made or
deemed to be made (i) by any Borrower (or any of their respective officers) in
this Agreement or in any other Loan Document, or (ii) by any Borrower (or any of
their respective officers) in connection with this Agreement or any other Loan
Document, shall prove to have been incorrect in any material respect when made
or deemed to be made;
     (c) Covenant Breaches. Any Borrower shall fail to (i) perform or observe
(and, if applicable, to fail to cause its Subsidiaries to perform or observe)
any covenant contained in Section 5.02(a), Section 5.06(b), Section 5.11, or
Article VI of this Agreement or (ii) fail to perform or observe (and, if
applicable, to fail to cause its Subsidiaries to perform or observe) any other
term or covenant set forth in this Agreement or in any other Loan Document which
is not covered by clause (i) above or any other provision of this Section 7.01
if such failure shall remain unremedied for 30 days after the earlier of a
Borrower’s knowledge of such breach or failure and the date notice thereof is
given to the Borrower Representative by the Administrative Agent or any Lender
and the date ;
     (d) Cross-Defaults. (i) Any Borrower or any Subsidiary of a Borrower shall
fail to pay any principal of or premium or interest on its Debt which is
outstanding in a principal amount of at least $250,000 individually or when
aggregated with all such Debt of any Borrower or any Subsidiary of a Borrower so
in default (but excluding Debt evidenced by the Notes) when the same becomes due
and payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt;
(ii) any other event shall occur or condition shall exist under any agreement or
instrument relating to Debt which is outstanding in a principal amount of at
least $250,000 individually or when aggregated with all such Debt of such
Borrower or such Subsidiary so in default, and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Debt; or (iii) any such Debt shall be
declared to be due and payable, or required to be prepaid (other than by a
regularly scheduled required prepayment), prior to the stated maturity thereof;
provided that, for purposes of this Section 7.01(d), the “principal amount” of
the obligations in respect of any Hedging Contracts at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that would be
required to be paid if such Hedging Contracts were terminated at such time;
     (e) Insolvency. Any Borrower or any Subsidiary of a Borrower shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
any Borrower or any Subsidiary of a Borrower seeking to adjudicate it a bankrupt
or insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or for any substantial

59



--------------------------------------------------------------------------------



 



part of its Property and, in the case of any such proceeding instituted against
the any Borrower or any Subsidiary of a Borrower either such proceeding shall
remain undismissed for a period of 30 days or any of the actions sought in such
proceeding shall occur; or any Borrower or any Subsidiary of a Borrower shall
take any corporate action to authorize any of the actions set forth above in
this paragraph (e);
     (f) Judgments. Any judgment or order for the payment of money in excess of
$250,000 shall be rendered against any Borrower or any Subsidiary of a Borrower
and either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be any period of 30 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect;
     (g) Termination Events. Any Termination Event with respect to a Plan shall
have occurred, and, 30 days after a Borrower has knowledge of such occurrence,
(i) such Termination Event shall not have been corrected and (ii) such
Termination Event is reasonably likely to result (as determined by the Required
Lenders in good faith) in a liability to a Borrower, any Subsidiary of a
Borrower or ERISA Affiliate of a Borrower of $250,000 or more in the aggregate;
     (h) Plan Withdrawals. A Borrower or any member of the Controlled Group as
employer under a Multiemployer Plan shall have made a complete or partial
withdrawal from such Multiemployer Plan and the plan sponsor of such
Multiemployer Plan shall have notified such withdrawing employer that such
employer has incurred a withdrawal liability in an annual amount exceeding
$250,000 in the aggregate;
     (i) Change in Control. A Change in Control shall have occurred;
     (j) Borrowing Base. Any failure to cure any Borrowing Base deficiency in
accordance with Section 2.05;
     (k) Loan Documents. Any provision of any Loan Document shall for any reason
(except to the extent permitted by the terms thereof) cease to be valid and
binding on the Borrowers or any such Person shall so state in writing;
     (l) Security Instruments. (i) The Administrative Agent shall fail to have
an Acceptable Security Interest in any portion of the Collateral (other than
Collateral released in accordance with this Agreement or any other Loan
Document) or (ii) any Security Instrument shall at any time and for any reason
cease to create the Lien on the Property purported to be subject to such
agreement in accordance with the terms of such agreement, or cease to be in full
force and effect, or shall be contested by any Borrower;
     (m) Potential Failure of Title. The title of CRC (and, if Contango acquires
any Oil and Gas Properties, Contango) to any of the Oil and Gas Properties
subject to the Mortgages, or any material part thereof, shall become the subject
matter of litigation before any Governmental Authority or arbitrator that could
reasonably be expected to result in a Material Adverse Change with respect to
such Borrower’s title to such Oil and Gas Properties;

60



--------------------------------------------------------------------------------



 



     (n) Casualty. Loss, theft, substantial damage, or destruction of a material
portion of the Collateral the subject of any Security Instrument not fully
covered by insurance (except for deductibles and allowing for the depreciated
value of such Collateral) shall have occurred; or
     (o) Material Adverse Change. An event resulting in a Material Adverse
Change shall have occurred.
     Section 7.02 Optional Acceleration of Maturity. If any Event of Default
(other than an Event of Default pursuant to paragraph (e) of Section 7.01) shall
have occurred and be continuing, then, and in any such event,
     (a) the Administrative Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower Representative,
declare the obligation of each Lender and the Issuing Lender to make extensions
of credit hereunder, including making Advances and issuing, increasing or
extending Letters of Credit, to be terminated, whereupon the same shall
forthwith terminate, and (ii) shall at the request, or may with the consent, of
the Required Lenders, by notice to the Borrower Representative, declare all
principal, interest, fees, reimbursements, indemnifications, and all other
amounts payable under this Agreement, the Notes, and the other Loan Documents to
be forthwith due and payable, whereupon all such amounts shall become and be
forthwith due and payable in full, without notice of intent to demand, demand,
presentment for payment, notice of nonpayment, protest, notice of protest,
grace, notice of dishonor, notice of intent to accelerate, notice of
acceleration, and all other notices, all of which are hereby expressly waived by
each Borrower;
     (b) the Borrowers shall, on demand made to the Borrower Representative by
the Administrative Agent at the request or with the consent of the Required
Lenders, deposit with the Administrative Agent into the Cash Collateral Account
an amount of cash necessary to cause the amount held in such account to equal
the Letter of Credit Exposure as security for the Obligations; and
     (c) the Administrative Agent shall at the request of, or may with the
consent of, the Required Lenders proceed to enforce its rights and remedies
under the Security Instruments and any other Loan Document for the ratable
benefit of itself, the Issuing Lender and the Lenders by appropriate
proceedings.
     Section 7.03 Automatic Acceleration of Maturity. If any Event of Default
pursuant to paragraph (e) of Section 7.01 shall occur,
     (a) (i) the obligation of each Lender and the Issuing Lender to make
extensions of credit hereunder, including making Advances and issuing,
increasing or extending Letters of Credit, shall terminate, and (ii) all
principal, interest, fees, reimbursements, indemnifications, and all other
amounts payable under this Agreement, the Notes, and the other Loan Documents
shall become and be forthwith due and payable in full, without notice of intent
to demand, demand, presentment for payment, notice of nonpayment, protest,
notice of protest, grace, notice of dishonor, notice of intent to accelerate,
notice of acceleration, and all other notices, all of which are hereby expressly
waived by each Borrower;

61



--------------------------------------------------------------------------------



 



     (b) the Borrowers shall deposit with the Administrative Agent into the Cash
Collateral Account an amount of cash necessary to cause the amount held in such
account to equal the Letter of Credit Exposure as security for the Obligations;
and
     (c) the Administrative Agent shall at the request of, or may with the
consent of, the Required Lenders proceed to enforce its rights and remedies
under the Security Instruments and any other Loan Document for the ratable
benefit of itself, the Issuing Lender and the Lenders by appropriate
proceedings.
     Section 7.04 Right of Set-off. Upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent, the Issuing
Lender, each Lender and each Affiliate of a Lender is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by the
Administrative Agent, the Issuing Lender, such Lender or such Affiliate of a
Lender to or for the credit or the account of a Borrower against any and all of
the obligations of such Borrower or any other Borrower now or hereafter existing
under this Agreement, the Notes held by the Administrative Agent, the Issuing
Lender or such Lender, and the other Loan Documents, irrespective of whether or
not the Administrative Agent, the Issuing Lender, such Lender or such Affiliate
of a Lender shall have made any demand under this Agreement, such Notes, or such
other Loan Documents, and although such obligations may be unmatured. The
Administrative Agent, the Issuing Lender and each Lender (for itself and its
Affiliates) agrees to promptly notify the Borrower Representative after any such
set-off and application made by the Administrative Agent, the Issuing Lender,
such Lender, or such Affiliate of a Lender provided that the failure to give
such notice shall not affect the validity of such set-off and application. The
rights of the Administrative Agent, the Issuing Lender, each Lender and each
Affiliate of Lender under this Section 7.04 are in addition to any other rights
and remedies (including, without limitation, other rights of set-off) that the
Administrative Agent, the Issuing Lender, such Lender or such Affiliate may have
under the other Loans Documents or under any applicable Legal Requirement.
     Section 7.05 Non-exclusivity of Remedies. No remedy conferred upon the
Administrative Agent, the Issuing Lender and the Lenders is intended to be
exclusive of any other remedy, and each remedy shall be cumulative of all other
remedies existing by contract, at law, in equity, by statute or otherwise.
     Section 7.06 Application of Proceeds. From and during the continuance of
any Event of Default, any monies or Property actually received by the
Administrative Agent pursuant to this Agreement or any other Loan Document, the
exercise of any rights or remedies under any Security Instrument or any other
agreement with any Borrower which secures any of the Obligations, shall be
applied in the following order:
     (a) First, to the payment of all amounts, including without limitation
costs and expenses incurred in connection with the collection of such proceeds
and the payment of any part of the Obligations, due to the Administrative Agent
under any of the expense reimbursement or indemnity provisions of this Agreement
or any other Loan Document, any Security Instrument or other collateral
documents;

62



--------------------------------------------------------------------------------



 



     (b) Second, ratably, according to the then unpaid amounts thereof, without
preference or priority of any kind among them, to the payment of the Obligations
then due and payable, including Obligations with respect to Letters of Credit
and including any obligations of any Borrower or any Subsidiary of a Borrower
owing to any Swap Counterparty under any Interest Hedge Agreement or Hydrocarbon
Hedge Agreement; and
     (c) Third, the remainder, if any, to the Borrower Representative for the
benefit of the Borrowers and their respective Subsidiaries (and their respective
successors or assigns), or such other Person as may be lawfully entitled to
receive the same or as a court of competent jurisdiction may direct.
ARTICLE VIII
MULTIPLE BORROWERS
     Section 8.01 Obligations Joint and Several and Unconditional. The
obligations of each Borrower under this Agreement and the Notes are joint and
several and absolute and unconditional irrespective of the value, genuineness,
validity, regularity or enforceability of the obligations of the other Borrower
under this Agreement, the Notes or any other Loan Document (collectively, the
“Other Borrower Obligations”), or any substitution, release or exchange of any
other guarantee of or security for any of the Other Borrower Obligations, and,
to the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Article VIII that the obligations of each Borrower hereunder shall be absolute
and unconditional under any and all circumstances. Without limiting the
generality of the foregoing, it is agreed that the occurrence of any one or more
of the following shall not affect the liability of any Borrower under this
Agreement, the Notes or any other agreement referred to herein or therein:
     (a) at any time or from time to time, without notice to any Borrower, the
time for any performance of or compliance with any of the Other Borrower
Obligations shall be extended, or such performance or compliance shall be
waived;
     (b) any of the acts mentioned in any of the provisions of this Agreement or
the Notes or any other agreement or instrument referred to herein or therein
shall be done or omitted;
     (c) the maturity of any of the Other Borrower Obligations shall be
accelerated, or any of the Other Borrower Obligations shall be modified,
supplemented or amended in any respect, or any right under this Agreement or the
Notes or any other Loan Document shall be waived or any other guarantee of any
of the Other Borrower Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with; or
     (d) any lien or security interest granted to, or in favor of, the
Administrative Agent, the Issuing Lender or any Lender or Lenders as security
for any of the Other Borrower Obligations shall fail to be perfected.
Each Borrower hereby expressly waives, with respect to the Other Borrower
Obligations diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent, the Issuing
Lender or any Lender exhaust any right,

63



--------------------------------------------------------------------------------



 



power or remedy or proceed against the other Borrower under this Agreement or
the Notes or any other Loan Document, or against any other Person under any
other guarantee of, or security for, any of the Other Borrower Obligations.
     Section 8.02 Reinstatement. The obligations of a Borrower under this
Agreement, the Notes or any other agreement or instrument referred to herein or
therein, shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the other Borrower in respect of the Other
Borrower Obligations is rescinded or must be otherwise restored by any holder of
any of the Other Borrower Obligations, whether as a result of any proceedings in
a bankruptcy or reorganization or otherwise, and each Borrower agrees that it
will indemnify the Administrative Agent, the Issuing Lender and each Lender on
demand for all reasonable costs and expenses (including, without limitation, the
reasonable fees of counsel) incurred by the Administrative Agent or such Lender
in connection with such rescission or restoration.
     Section 8.03 Subrogation. Each Borrower hereby agrees that until the
payment and satisfaction in full of all Other Borrower Obligations, the
expiration and termination of this Agreement and the Commitments of the Lenders
under this Agreement, and the expiration or termination of all Letters of
Credit, it shall not exercise any right or remedy arising by reason of any
performance by it of any of its obligations hereunder, whether by subrogation or
otherwise, against the Other Borrower Obligations or any security for any of the
Other Borrower Obligations.
     Section 8.04 Remedies. Each Borrower agrees that, as between such Borrower
and the Lenders, the obligations of the other Borrower under this Agreement and
the Notes may be declared to be forthwith due and payable as provided in
Article VII hereof (and shall be deemed to have become automatically due and
payable in the circumstances provided in Article VII) notwithstanding any stay,
injunction or other prohibition preventing such declaration (or such obligations
from being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by such other Borrower) shall
forthwith become due and payable by such Borrower.
     Section 8.05 Limitation on Obligations. Notwithstanding any provision to
the contrary contained herein, in any of the Notes or any other Loan Document,
to the extent the joint obligations of the Borrowers would be adjudicated to be
invalid or unenforceable for any reason (including, without limitation, because
of applicable state or federal law relating to fraudulent conveyances or
transfers) then the aggregate obligations of each Borrower hereunder and under
the Notes and all other agreements and instruments referred to herein or therein
shall be limited to the maximum amount that is permissible under applicable
Legal Requirement (whether federal or state and including, with limitation, any
bankruptcy, insolvency, reorganization, moratorium, or similar law affecting
creditors’ rights generally).
     Section 8.06 Borrower Representative. Each Borrower hereby designates
Contango as its representative and agent on its behalf for the purposes of
issuing Notices of Borrowing, Notices of Conversion or Continuations, giving
instructions with respect to the disbursement of the proceeds of the Advances,
selecting interest rate options, requesting, extending, increasing Letters of
Credit, giving and receiving all other notices and consents hereunder or under
any of

64



--------------------------------------------------------------------------------



 



the other Loan Documents and taking all other actions (including in respect of
compliance with covenants) on behalf of any Borrower or Borrowers under the Loan
Documents. Borrower Representative hereby accepts such appointment.
Administrative Agent, Issuing Lender and each Lender may regard any notice or
other communication pursuant to any Loan Document from Borrower Representative
as a notice or communication from all Borrowers, and may give any notice or
communication required or permitted to be given to any Borrower or Borrowers
hereunder to Borrower Representative on behalf of such Borrower or Borrowers.
Each Borrower agrees that each notice, election, representation and warranty,
covenant, agreement and undertaking made on its behalf by Borrower
Representative shall be deemed for all purposes to have been made by such
Borrower and shall be binding upon and enforceable against such Borrower to the
same extent as if the same had been made directly by such Borrower.
ARTICLE IX
THE ADMINISTRATIVE AGENT AND THE ISSUING LENDER
     Section 9.01 Authorization and Action. Each Lender hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof and of the other Loan Documents,
together with such powers as are reasonably incidental thereto. As to any
matters not expressly provided for by this Agreement or any other Loan Document
(including, without limitation, enforcement or collection of the Notes), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders and such instructions shall be binding upon all Lenders and
all holders of Notes; provided, however, that the Administrative Agent shall not
be required to take any action which exposes the Administrative Agent to
personal liability or which is contrary to this Agreement, any other Loan
Document, or applicable Legal Requirement.
     Section 9.02 Administrative Agent’s Reliance, Etc. Neither the
Administrative Agent nor any of its Related Parties shall be liable for any
action taken or omitted to be taken (INCLUDING THE ADMINISTRATIVE AGENT’S OR
SUCH RELATED PARTY’S OWN NEGLIGENCE) by it or them under or in connection with
this Agreement or the other Loan Documents, except for its or their own gross
negligence or willful misconduct. Without limitation of the generality of the
foregoing, the Administrative Agent: (a) may treat the payee of any Note as the
holder thereof until the Administrative Agent receives written notice of the
assignment or transfer thereof signed by such payee and in form satisfactory to
the Administrative Agent; (b) may consult with legal counsel (including counsel
for the Borrowers), independent public accountants, and other experts selected
by it and shall not be liable for any action taken or omitted to be taken in
good faith by it in accordance with the advice of such counsel, accountants, or
experts; (c) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties, or representations
made in or in connection with this Agreement or the other Loan Documents;
(d) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement or any
other Loan Document on the part of any Borrower or any Subsidiary of a Borrower
or to inspect the Property (including the books and records) of any Borrower or
any Subsidiary of a Borrower; (e) shall not be responsible to any Lender for the
due execution, legality, validity, enforceability, genuineness, sufficiency, or
value of this Agreement

65



--------------------------------------------------------------------------------



 



or any other Loan Document; and (f) shall incur no liability under or in respect
of this Agreement or any other Loan Document by acting upon any notice, consent,
certificate, or other instrument or writing (which may be by facsimile or telex)
believed by it to be genuine and signed or sent by the proper party or parties.
     Section 9.03 The Administrative Agent and Its Affiliates. With respect to
its Commitment, the Advances made by it and the Notes issued to it, the
Administrative Agent shall have the same rights and powers under this Agreement
as any other Lender and may exercise the same as though it were not the
Administrative Agent. The term “Lender” or “Lenders” shall, unless otherwise
expressly indicated, include the Administrative Agent in its individual
capacity. The Administrative Agent and its Affiliates may accept deposits from,
lend money to, act as trustee under indentures of, and generally engage in any
kind of business with, any Borrower or any Subsidiary of a Borrower, and any
Person who may do business with or own securities of any Borrower or any such
Subsidiary, all as if the Administrative Agent were not an agent hereunder and
without any duty to account therefor to the Lenders.
     Section 9.04 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the Combined Initial Financial Statements and the Combined
Interim Financial Statements and such other documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it shall, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement.
     Section 9.05 Indemnification. THE LENDERS SEVERALLY AGREE TO INDEMNIFY THE
ADMINISTRATIVE AGENT AND THE ISSUING LENDER AND EACH OF THEIR RESPECTIVE RELATED
PARTIES (TO THE EXTENT NOT REIMBURSED BY A BORROWER), ACCORDING TO THEIR
RESPECTIVE PRO RATA SHARES FROM AND AGAINST ANY AND ALL LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES, OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED
ON, INCURRED BY, OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT AND THE ISSUING
LENDER IN ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT OR ANY ACTION
TAKEN OR OMITTED BY THE ADMINISTRATIVE AGENT OR THE ISSUING LENDER UNDER THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (INCLUDING THE ADMINISTRATIVE AGENT’S AND
THE ISSUING LENDER’S AND EACH OF THEIR RELATED PARTIES’ OWN NEGLIGENCE), AND
INCLUDING ENVIRONMENTAL LIABILITIES, PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS
TO PERSON SEEKING INDEMNIFICATION, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES,
CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF
COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE PERSON SEEKING
INDEMNIFICATION. WITHOUT LIMITATION OF THE FOREGOING, EACH LENDER AGREES TO
REIMBURSE THE ADMINISTRATIVE AGENT AND THE ISSUING LENDER PROMPTLY UPON DEMAND
FOR ITS RATABLE

66



--------------------------------------------------------------------------------



 



SHARE OF ANY OUT OF POCKET EXPENSES (INCLUDING COUNSEL FEES) INCURRED BY THE
ADMINISTRATIVE AGENT IN CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY,
ADMINISTRATION, MODIFICATION, AMENDMENT, OR ENFORCEMENT (WHETHER THROUGH
NEGOTIATIONS, LEGAL PROCEEDINGS, OR OTHERWISE) OF, OR LEGAL ADVICE IN RESPECT OF
RIGHTS OR RESPONSIBILITIES UNDER, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, TO
THE EXTENT THAT THE ADMINISTRATIVE AGENT OR THE ISSUING LENDER IS NOT REIMBURSED
FOR SUCH BY A BORROWER.
     Section 9.06 Successor Administrative Agent and Issuing Lender. The
Administrative Agent or the Issuing Lender may resign at any time by giving
written notice thereof to the Lenders and the Borrower Representative and may be
removed at any time with or without cause by the Required Lenders upon receipt
of written notice from the Required Lenders to such effect. Upon receipt of
notice of any such resignation or removal, the Required Lenders shall have the
right to appoint a successor Administrative Agent or Issuing Lender with, if any
Event of Default has not occurred and is not continuing, the consent of the
Borrower Representative, which consent shall not be unreasonably withheld. If no
successor Administrative Agent or Issuing Lender shall have been so appointed by
the Required Lenders with the consent of the Borrower Representative, and shall
have accepted such appointment, within 30 days after the retiring Administrative
Agent’s or Issuing Lender’s giving of notice of resignation or the Required
Lenders’ removal of the retiring Administrative Agent or Issuing Lender, then
the retiring Administrative Agent or Issuing Lender may, on behalf of the
Lenders and the Borrowers, appoint a successor Administrative Agent or Issuing
Lender, which shall be, in the case of a successor agent, a commercial bank
organized under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $500,000,000.00 and, in
the case of the Issuing Lender, a Lender. Upon the acceptance of any appointment
as Administrative Agent or Issuing Lender by a successor Administrative Agent or
Issuing Lender, such successor Administrative Agent or Issuing Lender shall
thereupon succeed to and become vested with all the rights, powers, privileges,
and duties of the retiring Administrative Agent or Issuing Lender, and the
retiring Administrative Agent or Issuing Lender shall be discharged from its
duties and obligations under this Agreement and the other Loan Documents, except
that the retiring Issuing Lender shall remain the Issuing Lender with respect to
any Letters of Credit outstanding on the effective date of its resignation or
removal and the provisions affecting the Issuing Lender with respect to such
Letters of Credit shall inure to the benefit of the retiring Issuing Lender
until the termination of all such Letters of Credit. After any retiring
Administrative Agent’s or Issuing Lender’s resignation or removal hereunder as
Administrative Agent or Issuing Lender, the provisions of this Article IX shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent or Issuing Lender under this Agreement and the other
Loan Documents.
     Section 9.07 Collateral Matters.
     (a) The Administrative Agent is authorized on behalf of the Secured
Parties, without the necessity of any notice to or further consent from such
Secured Parties, from time to time, to take any actions with respect to any
Collateral or Security Instruments which may be necessary to perfect and
maintain Acceptable Security Interests in and Liens upon the Collateral granted
pursuant to the Security Instruments. The Administrative Agent is further
authorized (but not

67



--------------------------------------------------------------------------------



 



obligated) on behalf of the Secured Parties, without the necessity of any notice
to or further consent from the Secured Parties, from time to time, to take any
action in exigent circumstances as may be reasonably necessary to preserve any
rights or privileges of the Secured Parties under the Loan Documents or
applicable Legal Requirement.
     (b) The Secured Parties irrevocably authorize the Administrative Agent to
release any Lien granted to or held by the Administrative Agent upon any
Collateral (a) upon termination of all the Commitments, termination of all
Letters of Credit, and the payment in full of all outstanding Advances, Letter
of Credit Obligations and all other Obligations payable under this Agreement and
under any other Loan Document; (b) constituting property sold or to be sold or
disposed of as part of or in connection with any disposition permitted under
this Agreement or any other Loan Document; (c) constituting property in which
any Borrower or any Subsidiary of a Borrower owned no interest at the time the
Lien was granted or at any time thereafter; or (d) constituting property leased
to any Borrower or any Subsidiary of a Borrower under a lease which has expired
or has been terminated in a transaction permitted under this Agreement or is
about to expire and which has not been, and is not intended by such Borrower or
such Subsidiary to be, renewed or extended. Upon the request of the
Administrative Agent at any time, the Secured Parties will confirm in writing
the Administrative Agent’s authority to release particular types or items of
Collateral pursuant to this Section 9.07.
ARTICLE X
MISCELLANEOUS
     Section 10.01 Amendments, Etc. No amendment or waiver of any provision of
this Agreement, the Notes, or any other Loan Document, nor consent to any
departure by any Borrower or any Subsidiary of a Borrower therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Required Lenders and the Borrowers, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that:
     (a) no amendment, waiver, or consent shall, unless in writing and signed by
all the Lenders and the Borrowers, do any of the following: (i) increase the
Borrowing Base or the aggregate Commitments, (ii) postpone any date fixed for
any payment of principal of, or interest on, the Notes, (iii) waive any of the
conditions specified in Section 3.01, (iv) reduce the principal of, or interest
on, the Notes or any fees or other amounts payable hereunder or under any other
Loan Document, (v) postpone any date fixed for any fees or other amounts (other
than principal and interest thereon) payable hereunder or extend the Maturity
Date or the Commitment Termination Date, (vi) change the percentage of Lenders
which shall be required for the Lenders or any of them to take any action
hereunder or under any other Loan Document, (vii) amend Section 2.11 or this
Section 10.01, (viii) amend the definition of “Required Lenders” or
“Obligations”, (ix) amend or waive compliance with Section 6.04(a), or
(x) release a material portion of the Collateral securing the Obligations,
except for releases of Collateral sold as permitted by this Agreement; and
     (b) no amendment, waiver or consent shall, unless in writing and signed by
the Administrative Agent or the Issuing Lender in addition to the Lenders
required above to take

68



--------------------------------------------------------------------------------



 



such action, affect the rights or duties of the Administrative Agent or the
Issuing Lender, as the case may be, under this Agreement or any other Loan
Document; and
     (c) no amendment may be made to Section 7.06 which has the effect of
subordinating the priority of the obligations owing to any Swap Counterparty or
the Cash Management Bank from the priority established for such obligations on
the date of this Agreement unless such amendment shall have the consent of, in
addition to the consent of the Required Lenders, the Swap Counterparty or Cash
Management Bank, as applicable, so affected.
     Section 10.02 Notices, Etc.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows: (i) if to the Borrower Representative, to it at its address set forth
in Schedule I, (ii) if to the Administrative Agent, to it at its address set
forth in Schedule I, (iii) if to the Issuing Lender, to it at its address set
forth in Schedule I; and (iv) if to a Lender, to it at its address (or facsimile
number) set forth in its administrative questionnaire given to the
Administrative Agent. Notices sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices sent by facsimile shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next business day
for the recipient), except that notices and communications to the Administrative
Agent or the Issuing Lender pursuant to Article II or Article IX shall not be
effective until received by the Administrative Agent or Issuing Lender. Notices
delivered through electronic communications to the extent provided in paragraph
(b) below, shall be effective as provided in said paragraph (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender
pursuant to Article II. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
     (c) Change of Address, Etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

69



--------------------------------------------------------------------------------



 



     Section 10.03 No Waiver; Remedies. No failure on the part of any Lender,
the Administrative Agent or the Issuing Lender to exercise, and no delay in
exercising, any right hereunder or under any Note shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.
     Section 10.04 Costs and Expenses. The Borrowers agree to pay within three
Business Days following demand, (a) all reasonable and documented out-of-pocket
costs and expenses of the Administrative Agent in connection with the
preparation, execution, delivery, administration, modification, and amendment of
this Agreement, the Notes and the other Loan Documents including, without
limitation, the reasonable and documented fees and out-of-pocket expenses of
counsel for the Administrative Agent with respect to advising the Administrative
Agent as to its rights and responsibilities under this Agreement, and (b) all
reasonable and documented out-of-pocket costs and expenses, if any, of the
Administrative Agent, the Issuing Lender, and each Lender (including, without
limitation, reasonable and documented counsel fees and expenses of the
Administrative Agent, the Issuing Lender, and each Lender) in connection with
the enforcement (whether through negotiations, legal proceedings, or otherwise)
of this Agreement, the Notes and the other Loan Documents.
     Section 10.05 Binding Effect. Subject to Section 3.01(a), this Agreement
shall become effective when it shall have been executed by the Borrowers, the
Administrative Agent, and each Lender and thereafter shall be binding upon and
inure to the benefit of the Borrowers, the Administrative Agent, the Issuing
Lender, and each Lender and their respective successors and assigns, except that
the Borrowers shall not have the right to assign its rights or delegate its
duties under this Agreement or any interest in this Agreement without the prior
written consent of each Lender.
     Section 10.06 Lender Assignments and Participations.
     (a) Assignments. Any Lender may assign to one or more banks or other
entities all or any portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitments, the
Advances owing to it, the Notes held by it, and the participation interest in
the Letter of Credit Obligations held by it); provided, however, that (i) each
such assignment shall be of a constant, and not a varying, percentage of such
Lender’s rights and obligations assigned under this Agreement and shall be an
equal percentage with respect to both its obligations owing in respect of the
Commitments and the related Advances and Letters of Credit, (ii) the amount of
the Commitments and Advances of such Lender being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Assumption with
respect to such assignment) shall be, if to an entity other than a Lender, not
less than $10,000,000 (or, if less, the amount of its remaining Commitments and
Advances in connection with an assignment of all such remaining Commitments and
Advances) and, with respect to amounts equal to $10,000,000 or greater, shall be
an integral multiple of $1,000,000 in excess thereof, (iii) the amount of the
Commitments and Advances held by an assignee, after giving effect to all such
assignments to such assignee, shall not be less than $10,000,000, (iv) each such
assignment shall be to an Eligible Assignee, (v) the parties to each such
assignment shall execute and deliver to the Administrative Agent, for its
acceptance and

70



--------------------------------------------------------------------------------



 



recording in the Register, an Assignment and Assumption, together with the Notes
subject to such assignment, and (vi) each Eligible Assignee (other than the
Eligible Assignee of the Administrative Agent) shall pay to the Administrative
Agent a $5,000 administrative fee. Upon such execution, delivery, acceptance and
recording, from and after the effective date specified in each Assignment and
Assumption, which effective date shall be at least three Business Days after the
execution thereof, (A) the assignee thereunder shall be a party hereto for all
purposes and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Assumption, have the rights and
obligations of a Lender hereunder and (B) such Lender thereunder shall, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment and Assumption, relinquish its rights and be released from
its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all or the remaining portion of such Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto).
     (b) Terms of Assignments. By executing and delivering an Assignment and
Assumption, the Lender thereunder and the assignee thereunder confirm to and
agree with each other and the other parties hereto as follows: (i) other than as
provided in such Assignment and Assumption, such Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency of
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Borrower or any
Subsidiary of a Borrower or the performance or observance by any Borrower or any
Subsidiary of a Borrower of any of their respective obligations under this
Agreement or any other instrument or document furnished pursuant hereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the Combined Initial Financial Statements and Combined
Interim Financial Statements referred to in Section 4.05 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Assumption; (iv) such
assignee will, independently and without reliance upon the Administrative Agent,
such Lender or any other Lender and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Agreement; (v) such assignee appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vi) such assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.
     (c) The Register. The Administrative Agent shall maintain at its address
referred to in Section 10.02 a copy of each Assignment and Assumption delivered
to and accepted by it and a register for the recordation of the names and
addresses of the Lenders and the Commitments of, and principal amount of the
Advances owing to, each Lender from time to time (the “Register”). The entries
in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrowers, the Administrative Agent, the Issuing Lender,
and the Lenders may treat each Person whose name is recorded in the Register as
a Lender hereunder for all purposes

71



--------------------------------------------------------------------------------



 



of this Agreement. The Register shall be available for inspection by the
Borrowers or any Lender at any reasonable time and from time to time upon
reasonable prior notice.
     (d) Procedures. Upon its receipt of an Assignment and Assumption executed
by a Lender and an Eligible Assignee, together with the Notes subject to such
assignment, the Administrative Agent shall, if such Assignment and Assumption
has been completed and is in substantially the form of the attached Exhibit A,
(i) accept such Assignment and Assumption, (ii) record the information contained
therein in the Register, and (iii) give prompt notice thereof to the Borrower
Representative. Within five Business Days after the Borrower Representative’s
receipt of such notice, the Borrowers shall execute and deliver to the
Administrative Agent in exchange for the surrendered Notes (A) a new Note to the
order of the Eligible Assignee in an amount equal to the Commitment assumed by
it pursuant to such Assignment and Assumption, and (B) if the applicable Lender
has retained any Commitment hereunder, a new Note to the order of such Lender in
an amount equal to the Commitment retained by it hereunder. Such new Notes shall
be dated the effective date of such Assignment and Assumption and shall
otherwise be in substantially the form of the attached Exhibit C.
     (e) Participations.
          (i) Each Lender may sell participations to one or more banks or other
entities in or to all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitments,
the Advances owing to it, its participation interest in the Letter of Credit
Obligations, if any, and the Notes held by it); provided, however, that (A) such
Lender’s obligations under this Agreement (including, without limitation, its
Commitments to the Borrowers hereunder) shall remain unchanged, (B) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations, (C) such Lender shall remain the holder of any such Notes
for all purposes of this Agreement, (D) the Borrowers, the Administrative Agent,
and the Issuing Lender and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and (E) such Lender shall not require the
participant’s consent to any matter under this Agreement, except for change in
the principal amount of the Notes, reductions in fees or interest, releasing all
or substantially all of any Collateral, permitting the Borrowers or any
Subsidiary of a Borrower to enter into any merger or consolidation with or into
any other Person, postponement of any date fixed for any payment of principal
of, or interest on, the Notes or any fees or other amounts payable hereunder, or
extensions of the Maturity Date or the Commitment Termination Date.
          (ii) Subject to paragraph (iii) of this Section 10.06(e), each
Borrower agrees that each participant shall be entitled to the benefits of, and
subject to the requirements of, Section 2.12, Section 2.13 and Section 2.14 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (a) of this Section. To the extent permitted by
law, each participant also shall be entitled to the benefits of Section 7.04 as
though it were a Lender, provided such participant agrees to be subject to
Section 2.11 as though it were a Lender.
          (iii) A participant shall not be entitled to receive any greater
payment under Section 2.13 than the applicable Lender would have been entitled
to receive with respect to the

72



--------------------------------------------------------------------------------



 



participation sold to such participant, unless the sale of the participation to
such participant is made with the Borrower’s prior written consent. A
participant that is not organized in the United States shall not be entitled to
the benefits of Section 2.14 unless the Borrower is notified of the
participation sold to such participant and such participant agrees, for the
benefit of the Borrower, to comply with Section 2.14(d), in which case
Section 2.14 shall be applied as if such participant had become a Lender and had
acquired its interest by assignment pursuant to paragraph (a) of this Section.
          (iv) Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement (including under its
Note(s)) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
     Section 10.07 Indemnification. EACH BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF), EACH LENDER AND THE ISSUING
LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON
BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM,
ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES (INCLUDING
THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY
INDEMNITEE), INCURRED BY ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY
ANY THIRD PARTY OR BY A BORROWER OR ANY OTHER BORROWER ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, (II) ANY ADVANCE OR LETTER OF CREDIT OR THE USE
OR PROPOSED USE OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING
LENDER TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS
PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS
OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF
HAZARDOUS SUBSTANCES ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER
OR ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO
THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR (IV) ANY ACTUAL OR PROSPECTIVE
CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD
PARTY OR BY THE BORROWER OR ANY OTHER LOAN PARTY, AND REGARDLESS OF WHETHER ANY
INDEMNITEE IS A PARTY THERETO, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE, PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH

73



--------------------------------------------------------------------------------



 



LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A
COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE
RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE. ALL
AMOUNTS DUE UNDER THIS SECTION 10.07 SHALL BE PAYABLE WITHIN TEN BUSINESS DAYS
AFTER DEMAND THEREFOR. THE AGREEMENTS IN THIS SECTION SHALL SURVIVE THE
RESIGNATION OF THE ADMINISTRATIVE AGENT, THE RESIGNATION OF THE ISSUING LENDER,
THE REPLACEMENT OF ANY LENDER, THE TERMINATION OF THE COMMITMENTS AND THE
REPAYMENT, SATISFACTION OR DISCHARGE OF ALL THE OTHER OBLIGATIONS.
     Section 10.08 No Consequential Damages. The parties to this Agreement agree
not to assert any claim against any other party to this Agreement or any other
Loan Document, any Affiliates of the foregoing, or any of their respective
directors, officers, employees, attorneys, agents, and advisers, on any theory
of liability, for special, indirect, consequential, or punitive damages arising
out of or otherwise relating to the Loan Documents.
     Section 10.09 Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
     Section 10.10 Survival of Representations, Etc. All representations and
warranties contained in this Agreement or made in writing by or on behalf of the
Borrowers in connection herewith shall survive the execution and delivery of
this Agreement and the Loan Documents, the making of the Advances and any
investigation made by or on behalf of the Lenders, none of which investigations
shall diminish any Lender’s right to rely on such representations and
warranties. All obligations of the Borrowers provided for in Section 2.12,
Section 2.13, Section 2.14(c), Section 10.04, and Section 10.07 and all of the
obligations of the Lenders in Section 9.05 shall survive any termination of this
Agreement and repayment in full of the Obligations.
     Section 10.11 Severability. In case one or more provisions of this
Agreement or the other Loan Documents shall be invalid, illegal or unenforceable
in any respect under any applicable Legal Requirement, the validity, legality,
and enforceability of the remaining provisions contained herein or therein shall
not be affected or impaired thereby.
     Section 10.12 Business Loans. Each Borrower warrants and represents that
the Loans evidenced by the Notes are and shall be for business, commercial,
investment, or other similar purposes and not primarily for personal, family,
household, or agricultural use, as such terms are used in Chapter One
(“Chapter One”) of the Texas Credit Code. At all such times, if any, as
Chapter One shall establish a Maximum Rate, the Maximum Rate shall be the
“indicated rate ceiling” (as such term is defined in Chapter One) from time to
time in effect.
     Section 10.13 Governing Law. This Agreement, the Notes and the other Loan
Documents shall be governed by, and construed and enforced in accordance with,
the laws of the State of Texas. Without limiting the intent of the parties set
forth above, (a) Chapter 346 of the

74



--------------------------------------------------------------------------------



 



Texas Finance Code, as amended (relating to revolving loans and revolving
tri-party accounts (formerly Tex. Rev. Civ. Stat. Ann. Art. 5069, Ch. 15)),
shall not apply to this Agreement, the Notes, or the transactions contemplated
hereby and (b) to the extent that any Lender may be subject to Texas law
limiting the amount of interest payable for its account, such Lender shall
utilize the indicated (weekly) rate ceiling from time to time in effect. Each
Letter of Credit shall be governed by either the Uniform Customs and Practice
for Documentary Credits, International Chamber of Commerce Publication No. 500
(2006 version) or the International Standby Practices (ISP98), International
Chamber of Commerce Publication No. 600 (and any subsequent revisions thereof
approved by a Congress of the International Chamber of Commerce and adhered to
by the Issuing Lender).
     Section 10.14 Submission to Jurisdiction. Each Borrower hereby irrevocably
submits to the jurisdiction of any Texas state or federal court sitting in
Dallas, Texas in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, and each Borrower hereby irrevocably
agrees that all claims in respect of such action or proceeding may be heard and
determined in such court. Each Borrower hereby unconditionally and irrevocably
waives, to the fullest extent it may effectively do so, any right it may have to
the defense of an inconvenient forum to the maintenance of such action or
proceeding. Each Borrower hereby agrees that service of copies of the summons
and complaint and any other process which may be served in any such action or
proceeding may be made by mailing or delivering a copy of such process to such
Borrower at its address set forth in this Agreement. Each Borrower agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Section 10.14 shall affect the rights of any
Lender to serve legal process in any other manner permitted by the law or affect
the right of any Lender to bring any action or proceeding against any Borrower
or any Property of any Borrower in the courts of any other jurisdiction.
     Section 10.15 Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable Legal Requirement or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 10.15, to (i) any
assignee of or participant in, or any prospective assignee of or participant in,
any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to a Borrower and its obligations, (g) with the consent of the Borrower
Representative or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section 10.15 or
(y) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than a Borrower. For purposes of this
Section 10.15, “Information” means all information received from a Borrower or
any of Subsidiary of a

75



--------------------------------------------------------------------------------



 



Borrower relating to any such Person or any of their respective businesses,
other than any such information that is available to the Administrative Agent or
any Lender on a nonconfidential basis prior to disclosure by any such Person.
Any Person required to maintain the confidentiality of Information as provided
in this Section 10.15 shall be considered to have complied with its obligation
to do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Notwithstanding anything herein to the contrary,
“Information” shall not include, and the Administrative Agent and each Lender
may disclose without limitation of any kind, any information with respect to the
“tax treatment” and “tax structure” (in each case, within the meaning of
Treasury Regulation Section 1.6011-4) of the transactions contemplated hereby
and all materials of any kind (including opinions or other tax analyses) that
are provided to the Administrative Agent or such Lender relating to such tax
treatment and tax structure; provided that with respect to any document or
similar item that in either case contains information concerning the tax
treatment or tax structure of the transaction as well as other information, this
sentence shall only apply to such portions of the document or similar item that
relate to the tax treatment or tax structure of the Loans, Letters of Credit and
transactions contemplated hereby.
     Section 10.16 .WAIVER OF JURY TRIAL. EACH BORROWER, THE LENDERS, THE
ISSUING LENDER AND THE ADMINISTRATIVE AGENT HEREBY ACKNOWLEDGE THAT THEY HAVE
BEEN REPRESENTED BY AND HAVE CONSULTED WITH COUNSEL OF THEIR CHOICE, AND HEREBY
KNOWINGLY, VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY WAIVE ANY AND ALL RIGHT
TO TRIAL BY JURY IN RESPECT OF ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.
     Section 10.17 USA PATRIOT ACT Notice. Each Lender that is subject to the
Act (as hereinafter defined) and the Issuing Lender (for itself and not on
behalf of any Lender) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies each Borrower that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies such Borrower, which information includes the name and address of
such Borrower and other information that will allow such Lender, Issuing Lender
or the Administrative Agent, as applicable, to identify each Borrower in
accordance with the Act.
     Section 10.18 ORAL AGREEMENTS. THIS WRITTEN AGREEMENT AND THE LOAN
DOCUMENTS, AS DEFINED IN THIS AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
     THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[Remainder of this page intentionally left blank. Signature page follows.]

76



--------------------------------------------------------------------------------



 



     EXECUTED as of the date first above written.

            BORROWERS:

CONTANGO OIL & GAS COMPANY
      By:   /s/ Kenneth R. Peak         Name:   Kenneth R. Peak        Title:  
Chairman, Chief Executive Officer,
President, Chief Financial Officer
and Secretary        CONTANGO RESOURCES COMPANY
      By:   /s/ Kenneth R. Peak         Name:   Kenneth R. Peak        Title:  
Chairman     

Signature page to
Credit Agreement

 



--------------------------------------------------------------------------------



 



            ADMINISTRATIVE AGENT:

GUARANTY BANK
as Administrative Agent and as Issuing Lender
      By:   /s/ Kelly L. Elmore III         Kelly L. Elmore III        Senior
Vice President     

Signature page to
Credit Agreement

 



--------------------------------------------------------------------------------



 



            LENDERS:

GUARANTY BANK
      By:   /s/ Kelly L. Elmore III         Kelly L. Elmore III         Senior
Vice President     

Signature page to
Credit Agreement

 